Exhibit 10.1

EXECUTION VERSION

$150,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 17, 2011

among

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP,

as Borrower,

CAMPUS CREST COMMUNITIES, INC.,

as Parent Guarantor,

THE GUARANTORS NAMED HEREIN,

as Guarantors,

THE INITIAL LENDERS, INITIAL ISSUING BANK AND

SWING LINE BANK NAMED HEREIN,

as Initial Lenders, Initial Issuing Bank and Swing Line Bank, and

CITIBANK, N.A.,

as Administrative Agent

RAYMOND JAMES BANK, FSB       BARCLAYS CAPITAL

Co-Syndication Agents

ROYAL BANK OF CANADA

Documentation Agent

CITIGROUP GLOBAL MARKETS INC.       RAYMOND JAMES BANK, FSB

BARCLAYS CAPITAL

Joint Lead Arrangers and Joint Book Running Managers



--------------------------------------------------------------------------------

T A B L E  OF  C O N T E N T S

 

Section        Page  

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

  

  

SECTION 1.01.

  Certain Defined Terms      1   

SECTION 1.02.

  Computation of Time Periods; Other Definitional Provisions      36   

SECTION 1.03.

  Accounting Terms      36   

SECTION 1.04.

  Restatement of Original Credit Agreement      37    ARTICLE II    AMOUNTS AND
TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT   

SECTION 2.01.

  The Advances and the Letters of Credit      38   

SECTION 2.02.

  Making the Advances      39   

SECTION 2.03.

  Issuance of and Drawings and Reimbursement Under Letters of Credit      42   

SECTION 2.04.

  Repayment of Advances      45   

SECTION 2.05.

  Termination or Reduction of the Commitments      46   

SECTION 2.06.

  Prepayments      46   

SECTION 2.07.

  Interest      47   

SECTION 2.08.

  Fees      49   

SECTION 2.09.

  Conversion of Advances      51   

SECTION 2.10.

  Increased Costs, Etc.      51   

SECTION 2.11.

  Payments and Computations      53   

SECTION 2.12.

  Taxes      55   

SECTION 2.13.

  Sharing of Payments, Etc.      58   

SECTION 2.14.

  Use of Proceeds      59   

SECTION 2.15.

  Evidence of Debt      59   

SECTION 2.16.

  Extension of Termination Date      60   

SECTION 2.17.

  Increase in the Aggregate Commitments      60   

SECTION 2.18.

  Defaulting Lenders      62    ARTICLE III    CONDITIONS OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT   

SECTION 3.01.

  Conditions Precedent to the Effectiveness of this Agreement      65   

SECTION 3.02.

  Conditions Precedent to Each Borrowing, Issuance, Renewal, Extension and
Increase      69   

SECTION 3.03.

  Determinations Under Section 3.01 and 3.02      71    ARTICLE IV   
REPRESENTATIONS AND WARRANTIES   

SECTION 4.01.

  Representations and Warranties of the Loan Parties      71   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS OF THE LOAN PARTIES   

SECTION 5.01.

  Affirmative Covenants      82   

SECTION 5.02.

  Negative Covenants      87   

SECTION 5.03.

  Reporting Requirements      97   

SECTION 5.04.

  Financial Covenants      101   

SECTION 5.05.

  Ground Lease Covenants      103    ARTICLE VI   EVENTS OF DEFAULT   

SECTION 6.01.

  Events of Default      104   

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default      106    ARTICLE
VII    GUARANTY   

SECTION 7.01.

  Guaranty; Limitation of Liability      107   

SECTION 7.02.

  Guaranty Absolute      108   

SECTION 7.03.

  Waivers and Acknowledgments      109   

SECTION 7.04.

  Subrogation      110   

SECTION 7.05.

  Guaranty Supplements      111   

SECTION 7.06.

  Indemnification by Guarantors      111   

SECTION 7.07.

  Subordination      111   

SECTION 7.08.

  Continuing Guaranty      112    ARTICLE VIII    THE ADMINISTRATIVE AGENT   

SECTION 8.01.

  Authorization and Action      112   

SECTION 8.02.

  Administrative Agent’s Reliance, Etc.      113   

SECTION 8.03.

  Citibank and Affiliates      113   

SECTION 8.04.

  Lender Party Credit Decision      114   

SECTION 8.05.

  Indemnification by Lender Parties      114   

SECTION 8.06.

  Successor Administrative Agent      115   

SECTION 8.07.

  Relationship of Agents and Lenders      116    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

  Amendments, Etc.      116   

SECTION 9.02.

  Notices, Etc.      118   

SECTION 9.03.

  No Waiver; Remedies      120   

SECTION 9.04.

  Costs and Expenses      121   

SECTION 9.05.

  Right of Set-off      122   

SECTION 9.06.

  Binding Effect      123   

SECTION 9.07.

  Assignments and Participations; Replacement Notes      123   

 

ii



--------------------------------------------------------------------------------

SECTION 9.08.

  Execution in Counterparts      127   

SECTION 9.09.

  No Liability of the Issuing Banks      127   

SECTION 9.10.

  Confidentiality      127   

SECTION 9.11.

  Patriot Act Notification      130   

SECTION 9.12.

  Jurisdiction, Etc.      130   

SECTION 9.13.

  Governing Law      131   

SECTION 9.14.

  WAIVER OF JURY TRIAL      131   

SECTION 9.15.

  No Advisory or Fiduciary Responsibility      131   

 

iii



--------------------------------------------------------------------------------

SCHEDULES     Schedule I     Commitments and Applicable Lending Offices Schedule
II  

-

  Borrowing Base Assets Schedule III  

-

  Excluded Recourse Properties Schedule IV  

-

  Ground Leases Schedule 4.01(b)  

-

  Subsidiaries Schedule 4.01(e)  

-

  Material Litigation Schedule 4.01(n)  

-

  Existing Debt Schedule 4.01(p)  

-

  Existing Liens Schedule 4.01(q)    

Part I

 

-

  Real Property

Part II

 

-

  Management Agreements Schedule 4.01(r)  

-

  Environmental Concerns

Part I

 

-

  Non-compliance with Law

Part II

 

-

  Storage Tanks, Asbestos, etc.

Part III

 

-

  Remedial Action, etc.

Part IV

 

-

  Site Assessments, etc. Schedule 4.01(x)  

-

  Plans and Welfare Plans EXHIBITS     Exhibit A  

-

  Form of Note Exhibit B  

-

  Form of Notice of Borrowing Exhibit C  

-

  Form of Guaranty Supplement Exhibit D  

-

  Form of Assignment and Acceptance Exhibit E-1  

-

  Form of Opinion of Greenberg Traurig LLP Exhibit E-2  

-

  Form of Opinion of Bradley Arant Boult Cummings LLP Exhibit E-3  

-

  Form of Opinion of Saul Ewing LLP Exhibit F  

-

  Form of Borrowing Base Certificate Exhibit G  

-

  Form of Subsidiary Guarantor Operating Agreement

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 17, 2011 (this
“Agreement”) among Campus Crest Communities Operating Partnership, LP, a
Delaware limited partnership (the “Borrower”), Campus Crest Communities, Inc., a
Maryland corporation (the “Parent Guarantor”), the entities listed on the
signature pages hereof as the subsidiary guarantors (together with any
Additional Guarantors (as hereinafter defined) acceding hereto pursuant to
Section 5.01(j) or 7.05, the “Subsidiary Guarantors” and, together with the
Parent Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), the Swing Line Bank (as hereinafter defined),
CITIBANK, N.A. (“Citibank”), as the initial issuer of Letters of Credit (as
hereinafter defined) (the “Initial Issuing Bank”), and CITIBANK, as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VIII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acceding Lender” has the meaning specified in Section 2.17(d).

“Accession Agreement” has the meaning specified in Section 2.17(d)(i).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjusted EBITDA” means (a) EBITDA for the consecutive four fiscal quarters of
the Parent Guarantor most recently ended for which financial statements are
required to be delivered to the Lender Parties pursuant to Section 5.03(b) or
(c), as the case may be, less (b) the Capital Expenditure Reserve for all Assets
for such four fiscal quarters, provided that calculations which pertain to the
fiscal quarters of the Parent Guarantor ending on or prior to September 30, 2010
shall be made on a pro forma basis, including to give effect to the IPO and the
Formation Transactions.

“Adjusted Net Operating Income” means, with respect to any Borrowing Base Asset,
(a) the Net Operating Income attributable to such Borrowing Base Asset less
(b) the Capital Expenditure Reserve for such Borrowing Base Asset, less (c) the
Management Fee Adjustment for such Borrowing Base Asset, in each case for the
consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be. Notwithstanding the foregoing, with
respect to any Borrowing Base Asset as to which the certificate of occupancy was
issued less than twelve months prior to the fiscal quarter most recently ended
for which such financial statements are required to be delivered to the Lender
Parties, Adjusted Net Operating Income shall be calculated based upon the
annualized Adjusted Net Operating Income for all trailing months of operations



--------------------------------------------------------------------------------

until there have been three months of operations, at which time the Adjusted Net
Operating Income thereafter shall be calculated based upon the annualized fiscal
quarter of operations most recently ended until such Borrowing Base Asset has
four fiscal quarters of operations.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, N.A., at its office at
1615 Brett Road, New Castle, Delaware 19720, ABA No. 021000089, Account
No. 36852248, Account Name: Agency/Medium Term Finance, Reference: Campus Crest
Revolving Credit Facility, Attention: Global Loans/Agency, or such other account
as the Administrative Agent shall specify in writing to the Lender Parties.

“Advance” means a Revolving Credit Advance, a Swing Line Advance or a Letter of
Credit Advance.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 15% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“Affiliate Ground Lease” means a Ground Lease with respect to which the ground
lessor and ground lessee are Loan Parties.

“Agreement” has the meaning specified in the recital of parties to this
Agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Administrative Agent equal to: (a) in the case of a
Hedge Agreement documented pursuant to the Master Agreement (Multicurrency-Cross
Border) published by the International Swap and Derivatives Association, Inc.
(the “Master Agreement”), the amount, if any, that would be payable by any Loan
Party or any of its Subsidiaries to its counterparty to such Hedge Agreement, as
if (i) such Hedge Agreement was being terminated early on such date of
determination, (ii) such Loan Party or Subsidiary was the sole “Affected Party”,
and (iii) the Administrative Agent was the sole party determining such payment
amount (with the Administrative Agent making such determination pursuant to the
provisions of the form of Master Agreement); or (b) in the case of a Hedge
Agreement traded on an exchange, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement to the Loan
Party or Subsidiary of a Loan Party to such Hedge Agreement determined by the
Administrative Agent based on the settlement price of such Hedge Agreement on
such date of determination; or (c) in all other cases, the mark-to-

 

2



--------------------------------------------------------------------------------

market value of such Hedge Agreement, which will be the unrealized loss on such
Hedge Agreement to the Loan Party or Subsidiary of a Loan Party to such Hedge
Agreement determined by the Administrative Agent as the amount, if any, by which
(i) the present value of the future cash flows to be paid by such Loan Party or
Subsidiary exceeds (ii) the present value of the future cash flows to be
received by such Loan Party or Subsidiary pursuant to such Hedge Agreement;
capitalized terms used and not otherwise defined in this definition shall have
the respective meanings set forth in the above described Master Agreement.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means:

(a) Subject to clause (b) below, the applicable percentage per annum set forth
in the table below determined by reference to the Leverage Ratio.

 

Pricing Level

  

Leverage Ratio

   Applicable Margin
for Base Rate
Advances     Applicable Margin
for Eurodollar
Rate Advances  

I

   ³ 55%      1.50 %      2.50 % 

II

   ³ 50% but < 55%      1.25 %      2.25 % 

III

   ³ 45% but < 50%      1.00 %      2.00 % 

IV

   < 45%      0.75 %      1.75 % 

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time, and the Applicable
Margin for any Interest Period for all Eurodollar Rate Advances comprising part
of the same Borrowing shall be determined by reference to the Leverage Ratio in
effect on the first day of such Interest Period; provided, however, that (a) the
Applicable Margin shall initially be at Pricing Level IV as set forth in the
table above on the Closing Date, (b) no change in the Applicable Margin
resulting from the Leverage Ratio shall be effective until three Business Days
after the date on which the Administrative Agent receives (i) the financial
statements required to be delivered pursuant to Section 5.03(b) or (c), as the
case may be, and (ii) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
the Leverage Ratio and (c) the Applicable Margin shall be at Pricing Level I for
so long as the Borrower has not submitted to the Administrative Agent as and
when required under Section 5.03(b) or (c), as applicable, the information
described in clause (b) of this proviso.

 

3



--------------------------------------------------------------------------------

(b) If the Parent Guarantor obtains an Investment Grade Rating, the Borrower
may, upon written notice to the Administrative Agent, make an irrevocable
election to exclusively use the table below based on the Debt Rating of the
Parent Guarantor, and thereafter the Applicable Margin shall be determined based
on the applicable percentage per annum set forth in the table below.

 

Pricing Level

  

Debt Rating

   Spread for
Base Rate
Advances     Spread for
Eurodollar Rate
Advances     Facility Fee  

I

   A-/A3 or better      0.15 %      1.15 %      0.20 % 

II

   BBB+/Baa1      0.25 %      1.25 %      0.25 % 

III

   BBB/Baa2      0.45 %      1.45 %      0.30 % 

IV

   BBB-/Baa3      0.65 %      1.65 %      0.35 % 

V

   Lower than BBB-/Baa3      1.10 %      2.10 %      0.40 % 

Each change in the Applicable Margin resulting from a change in the Debt Rating
of the Parent Guarantor shall be effective for the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. Notwithstanding the above, (i) if at any
time there is a split in the Debt Ratings of the Parent Guarantor between S&P
and Moody’s, and the Debt Ratings differ by one level, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level I being the highest and the Debt Rating for Pricing Level V being
the lowest); (ii) if there is a split in Debt Ratings of the Parent Guarantor
between S&P and Moody’s of more than one level, then the Pricing Level that is
one level lower than the Pricing Level of the higher Debt Rating shall apply;
and (iii) if the Parent Guarantor has only one Debt Rating, such Debt Rating
shall apply. If the Parent Guarantor has made the election to use the table
above based on the Debt Rating but the Parent Guarantor thereafter fails to
maintain an Investment Grade Rating by at least one of S&P or Moody’s, then the
Applicable Margin shall be determined pursuant to the pricing and based on the
Leverage Ratio above during the period commencing on the date the Parent
Guarantor no longer has an Investment Grade Rating by at least one of S&P or
Moody’s and ending on the date the Parent Guarantor makes another election to
use the table above based on the Debt Rating.

“Appraisal” means an appraisal complying with the requirements of the Federal
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended
from time to time, commissioned by and prepared for the account of the
Administrative Agent (for the benefit of the Lenders) by a MAI appraiser
selected by the Administrative Agent in consultation with the Borrower, and
otherwise in scope, form and substance satisfactory to the Administrative Agent.

“Appraised Value” means, as of any date of determination with respect to any
Borrowing Base Asset, the appraised value of such Borrowing Base Asset on an
“as-is” basis, in each case as set forth in the most recent Appraisal of such
Borrowing Base Asset delivered to the Administrative Agent on or before such
date of determination.

 

4



--------------------------------------------------------------------------------

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information materials required to be delivered pursuant to
Sections 5.03(b), (c), (e), (g), and (k); provided, however, that solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion of an
existing, Borrowing, (ii) any notice pursuant to Section 2.06(a) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article III or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning specified in Section 9.02(c).

“Approved Manager” means with respect to any Campus Housing Asset (i) an
affiliate of the Parent Guarantor, or (ii) a nationally recognized campus
housing manager (a) with (or controlled by a Person or Persons with) at least
ten years of experience in the campus housing management industry and (b) that
is engaged pursuant to a written management agreement in form and substance
reasonably satisfactory to the Administrative Agent. The Administrative Agent
confirms that as of the Closing Date the existing manager of the Campus Housing
Assets shown on Part II of Schedule 4.01(q) hereto is satisfactory to the
Administrative Agent. For purposes of this definition, the term “control”
(including the term “controlled by”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Interests, by
contract or otherwise.

“Arrangers” means, collectively, CGMI, Raymond James Bank, FSB and Barclays
Capital, the investment banking division of Barclays Bank PLC, each as joint
lead arranger and joint book running manager.

“Assets” means Campus Housing Assets, Development Assets and Joint Venture
Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Campus
Housing Asset where the related certificate of occupancy was issued twelve or
more months prior to such date of determination, (i) the Net Operating Income
attributable to

 

5



--------------------------------------------------------------------------------

such Asset less the Management Fee Adjustment for such Asset, in each case for
the consecutive four fiscal quarters most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be divided by (ii) 7.25%, (b) in the
case of any Development Asset and any Campus Housing Asset where the related
certificate of occupancy was issued less than twelve months prior to such date
of determination, the book value of such Development Asset or such Campus
Housing Asset as determined in accordance with GAAP (but excluding any deduction
for accumulated depreciation on such Assets), (c) in the case of any Joint
Venture Asset that, but for such Asset being owned by a Joint Venture, would
qualify as a Campus Housing Asset under the definition thereof where the related
certificate of occupancy was issued twelve or more months prior to such date of
determination, the JV Pro Rata Share of (i) the Net Operating Income
attributable to such Asset less the Management Fee Adjustment for such Asset, in
each case for the consecutive four fiscal quarters most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be divided by (ii) 7.25% and (d) in
the case of any other Joint Venture Asset, the JV Pro Rata Share of the book
value of such Joint Venture Asset as determined in accordance with GAAP (but
excluding any deduction for accumulated depreciation on such Assets).

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 9.07 and in substantially the form of Exhibit D
hereto.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Law” means any applicable law governing a proceeding of the type
referred to in Section 6.01(f) or Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of (a) the
rate of interest announced publicly by Citibank, N.A. in New York, New York,
from time to time, as Citibank, N.A.’s base rate, (b)  1/2 of 1% per annum above
the Federal Funds Rate and (c) the one-month Eurodollar Rate plus 1% per annum.

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“BBA Proposal Package” means, with respect to any Proposed Borrowing Base Asset,
the following items, each in form and substance satisfactory to the
Administrative Agent and in sufficient copies for each Lender:

(a) a description of such Asset in detail satisfactory to the Administrative
Agent,

 

6



--------------------------------------------------------------------------------

(b) a projected cash flow analysis of such Asset prepared in a form reasonably
acceptable to the Administrative Agent,

(c) a statement of operating expenses for such Asset for the immediately
preceding 36 consecutive calendar months (or, if not in operation for 36
consecutive calendar months, the total period of operations),

(d) an operating expense and capital expenditures budget for such Asset for the
next succeeding 12 consecutive months,

(e) a current rent roll, and

(f) if such Asset is then the subject of an acquisition transaction, a copy of
the purchase agreement with respect thereto and a schedule of the proposed
sources and uses of funds for such transaction.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrower’s Account” means the account of the Borrower maintained by the
Borrower with Citibank, N.A. at its office at 640 Fifth Avenue, New York, NY
10019, ABA No. 021000089, Account No. 9983251791 or such other account as the
Borrower shall specify in writing to the Administrative Agent.

“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by the Lenders or a Swing Line Borrowing.

“Borrowing Base Assets” means (a) those Campus Housing Assets for which the
applicable conditions (as may be determined by the Administrative Agent in its
sole discretion) in Section 3.01 and, if applicable, Section 5.01(k) have been
satisfied and as the Administrative Agent and the Required Lenders, in their
sole discretion, shall have elected to treat as Borrowing Base Assets for
purposes of this Agreement, and (b) the Campus Housing Assets listed on
Schedule II hereto on the Closing Date; provided, that, unless otherwise agreed
in writing by the Required Lenders, if any Borrowing Base Asset shall at any
time fail to satisfy the Borrowing Base Conditions, such Borrowing Base Asset
shall be excluded from the definition of “Borrowing Base Assets” commencing on
and after the date of such failure.

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F hereto, duly certified by the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Parent Guarantor.

“Borrowing Base Conditions” means, with respect to any Proposed Borrowing Base
Asset, that such Proposed Borrowing Base Asset:

(a) is a Campus Housing Asset located in one of the 48 contiguous states of the
United States of America or the District of Columbia that has been in operation
for at least one year;

 

7



--------------------------------------------------------------------------------

(b) is wholly-owned directly or indirectly by the Borrower either in fee simple
absolute or subject to a Qualifying Ground Lease;

(c) is fully operating and not under significant development or redevelopment;

(d) is free of all material structural defects or architectural deficiencies,
title defects, environmental or other material matters (including a casualty
event or condemnation) that could reasonably be expected to have a material
adverse effect on the value, use or ability to sell or refinance such Asset;

(e) is operated by an Approved Manager or any other property manager approved by
the Administrative Agent;

(f) is not subject to mezzanine Debt financing;

(g) is not, and no interest of the Borrower or any of its Subsidiaries therein
is, subject to any Lien (other than Permitted Liens) or any Negative Pledge;

(h) is 100% owned by a Loan Party that is a single-purpose Subsidiary of the
Borrower and (1) none of the Borrower’s or the Parent Guarantor’s direct or
indirect Equity Interests in such Subsidiary is subject to any Lien (other than
Permitted Liens) or any Negative Pledge and (2) (x) on or prior to the date such
Asset is added as a Borrowing Base Asset, such Subsidiary shall have become a
Guarantor hereunder, and (y) the Borrower directly, or indirectly through a
Subsidiary, has the right to take the following actions without the need to
obtain the consent of any Person: (i) to create Liens on such Asset and on the
Equity Interests in such Subsidiary as security for Debt of the Borrower or such
Subsidiary, as applicable, and (ii) to sell, transfer or otherwise dispose of
such Asset; and

(i) is owned by a Subsidiary Guarantor that shall have complied with the
Subsidiary Guarantor Requirements.

“Borrowing Base Debt Service Coverage Ratio” means, at any date of
determination, the ratio of (a) the aggregate Adjusted Net Operating Income for
all Borrowing Base Assets to (b) the payments that would be required to be made
over a twelve month period on an assumed Debt in an aggregate principal amount
equal to the Facility Exposure at such date, assuming a thirty year amortization
schedule, level payments of interest and applying an interest rate equal to the
greater of (i) 6.50% per annum and (ii) the rate per annum at such date for
10-year United States Treasury Securities plus the Applicable Margin in respect
of Eurodollar Rate Advances.

“Borrowing Base Value” means, with respect to any Borrowing Base Asset, an
amount equal to 60% of the Appraised Value of such Borrowing Base Asset.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

 

8



--------------------------------------------------------------------------------

“Campus Housing Asset” means Real Property that operates or is intended to be
operated as student housing, but excluding any Joint Venture Asset.

“Capital Expenditure Reserve” means, with respect to any Campus Housing Asset at
any date of determination, $125 times the number of beds comprising such Asset.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash” means coin or currency of the United States of America or immediately
available federal funds, including such funds delivered by wire transfer.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in U.S.
Dollars, at a location and pursuant to documentation in form and substance
satisfactory to the Administrative Agent, the Issuing Bank and the Swing Line
Bank (and “Cash Collateralization” has a corresponding meaning).

“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens and
having a maturity of not greater than 90 days from the date of issuance thereof:
(a) readily marketable direct obligations of the Government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the Government of the United States,
(b) certificates of deposit of or time deposits with any commercial bank that is
a Lender Party or a member of the Federal Reserve System, issues (or the parent
of which issues) commercial paper rated as described in clause (c) below, is
organized under the laws of the United States or any State thereof and has
combined capital and surplus of at least $1,000,000,000 or (c) commercial paper
in an aggregate amount of not more than $50,000,000 per issuer outstanding at
any time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” means Citigroup Global Markets Inc.

“Change of Control” means the occurrence of any of the following (after giving
effect to the consummation of the IPO and the Formation Transactions):

(a) any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Interests of
the Parent Guarantor (or other securities convertible into such Voting
Interests) representing 35% or more of the combined voting power of all Voting
Interests of the Parent Guarantor; or

 

9



--------------------------------------------------------------------------------

(b) there is a change in the composition of the Parent Guarantor’s Board of
Directors over a period of 24 consecutive months (or less) such that a majority
of Board members (rounded up to the nearest whole number) ceases, by reason of
one or more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or

(c) any Person or two or more Persons acting in concert shall have acquired and
shall continue to have following the date hereof, by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation will
result in its or their acquisition of the power to direct, directly or
indirectly, the management or policies of the Parent Guarantor; or

(d) the Parent Guarantor ceases to be (i) the indirect legal and beneficial
owner of all of the general partnership interests in the Borrower, (ii) the
direct legal and beneficial owner of all of the membership interests in Campus
Crest Communities GP, LLC or (iii) the direct or indirect legal and beneficial
owner of not less than 75% of the limited partnership interests in the Borrower;
or

(e) Campus Crest Communities GP, LLC ceases to be the general partner of the
Borrower; or

(f) the Parent Guarantor or Campus Crest Communities GP, LLC shall create,
incur, assume or suffer to exist any Lien on the Equity Interests in Campus
Crest Communities GP, LLC or the Borrower owned by it; or

(g) the Borrower ceases to be the direct or indirect legal and beneficial owner
of all of the Equity Interests in each direct and indirect Subsidiary that owns
or leases a Borrowing Base Asset.

“Citibank” has the meaning specified in the recital of the parties to this
Agreement.

“Closing Date” means the date hereof or such other date as may be agreed upon by
the Borrower and the Administrative Agent.

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment or a
Letter of Credit Commitment.

 

10



--------------------------------------------------------------------------------

“Commitment Date” has the meaning specified in Section 2.17(b).

“Commitment Increase” has the meaning specified in Section 2.17(a).

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Conditional Approval Notice” has the meaning specified in Section 5.01(k).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co making, discounting with recourse or sale with recourse by such
Person of the Obligation of a primary obligor, (b) the Obligation to make
take-or-pay or similar payments, if required, regardless of nonperformance by
any other party or parties to an agreement or (c) any Obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (A) for the purchase or payment of any such primary obligation or
(B) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, assets, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (iv) otherwise to assure
or hold harmless the holder of such primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Contingent Obligation is made (or, if less, the maximum amount of
such primary obligation for which such Person may be liable pursuant to the
terms of the instrument evidencing such Contingent Obligation) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.07(d), 2.09 or
2.10.

“Current Party” has the meaning specified in Section 9.07(k).

“Customary Carve-Out Agreement” has the meaning specified in the definition of
Non-Recourse Debt.

 

11



--------------------------------------------------------------------------------

“Debt” of any Person means, without duplication for purposes of calculating
financial ratios, (a) all Debt for Borrowed Money of such Person, (b) all
Obligations of such Person for the deferred purchase price of property or
services other than trade payables incurred in the ordinary course of business
and not overdue by more than 60 days, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Obligations of such Person as lessee under Capitalized
Leases, (f) all Obligations of such Person under acceptance, letter of credit or
similar facilities, (g) all Obligations of such Person to purchase, redeem,
retire, defease or otherwise make any payment in respect of any Equity Interests
in such Person or any other Person (other than Preferred Interests that are
issued by any Loan Party or Subsidiary thereof and classified as either equity
or minority interests pursuant to GAAP) or any warrants, rights or options to
acquire such Equity Interests, (h) all Obligations of such Person in respect of
Hedge Agreements, valued at the Agreement Value thereof, (i) all Contingent
Obligations of such Person and (j) all indebtedness and other payment
Obligations referred to in clauses (a) through (i) above of another Person
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness or other payment Obligations; provided, however, that in the case
of the Parent Guarantor and its Subsidiaries, “Debt” shall also include, without
duplication, the JV Pro Rata Share of Debt for each Joint Venture.

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as indebtedness on a Consolidated balance sheet of
such Person; provided, however, that in the case of the Parent Guarantor and its
Subsidiaries “Debt for Borrowed Money” shall also include, without duplication,
the JV Pro Rata Share of Debt for Borrowed Money for each Joint Venture;
provided further that as used in the definition of “Fixed Charge Coverage
Ratio”, in the case of any acquisition or disposition of any direct or indirect
interest in any Asset (including through the acquisition or disposition of
Equity Interests) by the Parent Guarantor or any of its Subsidiaries during the
consecutive four fiscal quarters of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to Section 5.03(b) or (c), as the case may be, the term “Debt for
Borrowed Money” (a) shall include, in the case of an acquisition, any Debt for
Borrowed Money directly relating to such Asset existing immediately following
such acquisition computed as if such indebtedness also existed for the portion
of such period that such Asset was not owned by the Parent Guarantor or such
Subsidiary, and (b) shall exclude, in the case of a disposition, for such period
any Debt for Borrowed Money to which such Asset was subject to the extent such
Debt for Borrowed Money was repaid or otherwise terminated upon the disposition
of such Asset.

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of a Person’s senior unsecured long-term debt. The Debt
Rating in effect at any date is the Debt Rating that is in effect at the close
of business on such date.

 

12



--------------------------------------------------------------------------------

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means at any time, subject to Section 2.18(f), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to the
Issuing Bank in respect of a Letter of Credit Advance, make a payment to the
Swing Line Bank in respect of a Swing Line Advance or make any other payment due
hereunder (each, a “funding obligation”), unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Administrative Agent, the Borrower, the Issuing
Bank or the Swing Line Bank in writing, or has stated publicly, that it does not
intend to comply with its funding obligations hereunder, unless such writing or
statement states that such position is based on such Lender’s determination that
one or more conditions precedent to funding cannot be satisfied (which
conditions precedent, together with the applicable default, if any, will be
specifically identified in such writing or public statement), (iii) any Lender
that has, for three or more Business Days after written request of the
Administrative Agent or the Borrower, failed to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (iii) upon the Administrative Agent’s
and the Borrower’s receipt of such written confirmation), or (iv) any Lender
with respect to which a Lender Insolvency Event has occurred and is continuing
with respect to such Lender or its Parent Company, provided that in each case,
neither the reallocation of funding obligations provided for in Section 2.18(b)
as a result of a Lender’s being a Defaulting Lender nor the performance by
Non-Defaulting Lenders of such reallocated funding obligations will by
themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (i) through (iv) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.18(f)) upon notification of such
determination by the Administrative Agent to the Borrower, the Issuing Bank, the
Swing Line Bank and the Lenders.

“Deliverables” means, with respect to any Proposed Borrowing Base Asset, the
following items, each in form and substance satisfactory to the Administrative
Agent (unless otherwise specified) and in sufficient copies for each Lender:

(i) A certificate of the Chief Financial Officer (or other Responsible Officer)
of the Borrower, dated the date of the addition of such Proposed Borrowing Base
Asset as a Borrowing Base Asset, confirming that (A) the Proposed Borrowing Base
Asset satisfies all Borrowing Base Conditions, (B) no Default or Event of
Default has occurred or is continuing, and the addition of such

 

13



--------------------------------------------------------------------------------

Proposed Borrowing Base Asset as a Borrowing Base Asset shall not cause or
result in a Default or Event of Default, (C) the representations and warranties
contained in the Loan Documents are true and correct in all material respects
(or, if qualified as to materiality, in all respects) on and as of such date
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date), and (D) the Loan Parties are in compliance with the covenants
contained in Section 5.04 (both immediately before and on a pro forma basis
immediately after the addition of such Proposed Borrowing Base Property as a
Borrowing Base Asset), together with supporting information demonstrating such
compliance;

(ii) A Borrowing Base Certificate demonstrating that the Total Borrowing Base
Value (calculated on a pro forma basis after giving effect to the addition of
such Proposed Borrowing Base Asset as a Borrowing Base Asset and to any Advances
made at the time thereof) will be greater than or equal to the Facility
Exposure;

(iii) each of the following items, together with the items set forth in Sections
3.01(a)(ii), (iv), (v), (vi), (vii), (viii), (x) and (xii) and, to the extent
applicable, 5.01(j), mutatis mutandis, in each case in respect of such Proposed
Borrowing Base Asset or the Loan Party or proposed Loan Party which owns such
Proposed Borrowing Base Asset:

(A) a fully paid American Land Title Association owner’s title insurance policy
in form and substance, reasonably acceptable to the Administrative Agent,

(B) an American Land Title Association/American Congress on Surveying and
Mapping form as-built survey for which all necessary fees have been paid,
certified by a land surveyor duly registered and licensed in the State in which
the property described in such survey is located and reasonably acceptable to
the Administrative Agent,

(C) soils, seismic, environmental and other similar reports as to the Proposed
Borrowing Base Asset as may be reasonably required by the Administrative Agent,
in form and substance and from professional firms reasonably acceptable to the
Administrative Agent,

(D) with respect to any Proposed Borrowing Base Asset subject to a Qualifying
Ground Lease, a certified copy of such Qualifying Ground Lease and all
amendments thereto, along with (1) a memorandum of lease in recordable form (if
not previously recorded) with respect to such leasehold interest, executed and
acknowledged by the owner of the affected Borrowing Base Asset, as lessor, or
(2) evidence that the applicable lease with respect to such leasehold interest
or memorandum thereof has been recorded in all places necessary or desirable, in
the Administrative Agent’s reasonable judgment, to give constructive notice

 

14



--------------------------------------------------------------------------------

to third-party purchasers of such leasehold interest or (3) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Administrative Agent,

(E) a zoning report for the Proposed Borrowing Base Asset issued by Planning and
Zoning Resources Corp. or another professional firm reasonably acceptable to the
Administrative Agent, in form and substance reasonably acceptable to the
Administrative Agent,

(F) evidence satisfactory to the Administrative Agent that the organizational
documents for the applicable owner or lessee, as applicable, of such Proposed
Borrowing Base Asset shall have complied with the Subsidiary Guarantor
Requirements, and

(G) such other due diligence information the Administrative Agent reasonably may
deem necessary or desirable;

(iv) An Appraisal of such Proposed Borrowing Base Asset;

(v) Reports supplementing Schedules II, 4.01(b), 4.01(q) and 4.01(r) hereto,
including descriptions of such changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
certified as correct and complete by a Responsible Officer of the Borrower,
provided that for purposes of the definition of the term Borrowing Base Assets,
the supplement to Schedule II shall become effective only upon (A) delivery of
all Deliverables and approval thereof by the Administrative Agent, and
(B) approval of the Proposed Borrowing Base Asset as a Borrowing Base Asset
pursuant to the definition of “Borrowing Base Assets”; and

(vi) Such other approvals, opinions or documents as any Lender Party through the
Administrative Agent may reasonably request.

“Development Assets” means all Real Property acquired for development into
Campus Housing Assets that, in accordance with GAAP, would be classified as
development property on a Consolidated balance sheet of the Parent Guarantor and
its Subsidiaries.

“Dividend Payout Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) the sum, without duplication, of all dividends
paid by the Parent Guarantor on account of any common stock or preferred stock
of Parent Guarantor, except dividends payable solely in additional Equity
Interests of the same class, to (b) Funds From Operations, in each case for the
four consecutive fiscal quarters of the Parent Guarantor most recently ended
(or, in the case of the first, second or third fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered to the
Lender Parties pursuant to Section 5.03(b) or (c), as the case may be, one, two
or three consecutive fiscal quarters, respectively).

 

15



--------------------------------------------------------------------------------

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I hereto or in the Assignment and Acceptance pursuant to which it
became a Lender Party, as the case may be, or such other office of such Lender
Party as such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“EBITDA” means, at any date of determination, the sum of the following items, in
each case for the four consecutive fiscal quarters of the Parent Guarantor most
recently ended: (a) the sum of (i) net income (or net loss) (excluding gains (or
losses) from extraordinary, infrequent, and unusual items), (ii) interest
expense, (iii) income tax expense, (iv) depreciation expense, (v) amortization
expense, and (vi) to the extent subtracted in computing net income, expenses
incurred in connection with the Formation Transactions and the IPO and other
non-recurring items, in each case of the Parent Guarantor and its Subsidiaries
determined on a Consolidated basis and in accordance with GAAP for such four
fiscal quarter period, less, to the extent not already deducted, all rentals
payable under leases of real or personal (or mixed) property, in each case, of
or by the Parent Guarantor and its Subsidiaries for the consecutive four fiscal
quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, plus (b) with respect to each Joint
Venture, the JV Pro Rata Share of the sum of (i) net income (or net loss)
(excluding gains (or losses) from extraordinary and unusual items),
(ii) interest expense, (iii) income tax expense, (iv) depreciation expense,
(v) amortization expense, and (vi) to the extent subtracted in computing net
income of such Joint Venture, non-recurring items, in each case of such Joint
Venture determined on a Consolidated basis and in accordance with GAAP for such
four fiscal quarter period, less, to the extent not already deducted, all
rentals payable under leases of real or personal (or mixed) property, in each
case, of or by the Parent Guarantor and its Subsidiaries for the consecutive
four fiscal quarters of the Parent Guarantor most recently ended for which
financial statements are required to be delivered to the Lender Parties pursuant
to Section 5.03(b) or (c), as the case may be; provided, however, that for
purposes of this definition, in the case of any acquisition or disposition of
any direct or indirect interest in any Asset (including through the acquisition
or disposition of Equity Interests) by the Parent Guarantor or any of its
Subsidiaries during such four fiscal quarter period, EBITDA will be adjusted
(1) in the case of an acquisition, by adding thereto an amount equal to the
acquired Asset’s actual EBITDA (computed as if such Asset was owned by the
Parent Guarantor or one of its Subsidiaries for the entire four fiscal quarter
period) generated during the portion of such four fiscal quarter period that
such Asset was not owned by the Parent Guarantor or such Subsidiary, and (2) in
the case of a disposition, by subtracting therefrom an amount equal to the
actual EBITDA generated by the Asset so disposed of during such four fiscal
quarter period; provided further that calculations which pertain to the fiscal
quarters of the Parent Guarantor ending on or prior to September 30, 2010 shall
be made on a pro forma basis, including to give effect to the IPO and the
Formation Transactions.

 

16



--------------------------------------------------------------------------------

“Effective Date” means the first date on which the conditions set forth in
Article III shall be satisfied.

“Eligible Assignee” means (a) with respect to the Revolving Credit Facility,
(i) a Lender; (ii) an Affiliate or Fund Affiliate of a Lender; (iii) if at the
time an assignment is effected pursuant to Section 9.07 a Default has occurred
and is continuing, then any of (A) a commercial bank organized under the laws of
the United States, or any State thereof, respectively, and having total assets
in excess of $500,000,000; (B) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof, and having
total assets in excess of $500,000,000; (C) a commercial bank organized under
the laws of any other country that is a member of the OECD or has concluded
special lending arrangements with the International Monetary Fund associated
with its General Arrangements to Borrow, or a political subdivision of any such
country, and having total assets in excess of $500,000,000, so long as such bank
is acting through a branch or agency located in the United States; (D) the
central bank of any country that is a member of the OECD; or (E) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business and having total assets in excess of $500,000,000; or (iv) any
other Person approved by the Administrative Agent, and, unless a Default has
occurred and is continuing at the time any assignment is effected pursuant to
Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed, and (b) with respect to the Letter of Credit
Facility, a Person of the type described under subclause (iii)(A) or (C) of this
definition that is approved by the Administrative Agent and, unless a Default
has occurred and is continuing at the time any assignment is effected pursuant
to Section 9.07, approved by the Borrower, each such approval not to be
unreasonably withheld or delayed; provided, however, that neither any Loan Party
nor any Affiliate of a Loan Party shall qualify as an Eligible Assignee under
this definition; and provided further that if Borrower does not disapprove a
potential Eligible Assignee in writing within five (5) Business Days after such
request for approval, then Borrower’s approval hereunder shall be deemed given.

“Environmental Action” means any enforcement action, suit, demand, demand
letter, claim of liability, notice of non-compliance or violation, notice of
liability or potential liability, investigation, enforcement proceeding, consent
order or consent agreement relating in any way to any Environmental Law, any
Environmental Permit or Hazardous Material or arising from alleged injury or
threat to health, safety or the environment, including, without limitation,
(a) by any governmental or regulatory authority for enforcement, cleanup,
removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment, health, safety or natural resources, including,
without limitation, those relating to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials.

 

17



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“E013224” has the meaning specified in Section 4.01(aa).

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a)(i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of any Loan Party or
any ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by any Loan Party or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a
lien under Section 303(k) of ERISA shall have been met with respect to any Plan;
or (g) the institution by the PBGC of proceedings to terminate a Plan pursuant
to Section 4042 of ERISA, or the occurrence of any event or condition described
in Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan.

 

18



--------------------------------------------------------------------------------

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender Party (or, if no such office is specified, its Domestic
Lending Office), or such other office of such Lender Party as such Lender Party
may from time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, for any Interest Period for all Eurodollar Rate
Advances comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the offered rate that appears on the Reuters Screen
LIBOR01 Page (or any successor thereto) as the British Bankers Association
London interbank offered rate for deposits in U.S. Dollars (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 A.M. (London time) two Business
Days prior to the first day of such Interest Period, or, if for any reason such
rate is not available, the average (rounded upward, if necessary, to the nearest
1/100 of 1%, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of the
Reference Bank in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period (or, if such Reference Bank shall not have such a
Eurodollar Rate Advance, $1,000,000) and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” means, for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing, the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.

“Events of Default” has the meaning specified in Section 6.01.

 

19



--------------------------------------------------------------------------------

“Existing Debt” means Debt of each Loan Party and its Subsidiaries outstanding
on the date hereof (but excluding the Debt evidenced by the existing credit
agreement between the parties hereto being refinanced with this Agreement).

“Existing Obligation” means “Obligation” as such term is defined in the Original
Credit Agreement.

“Excluded Recourse Properties” means the Real Property listed on Schedule III
hereto on the Closing Date.

“Extension Date” has the meaning specified in Section 2.16.

“Facility” means the Revolving Credit Facility, the Swing Line Facility or the
Letter of Credit Facility.

“Facility Exposure” means, at any time, the sum of (a) the aggregate principal
amount of all outstanding Advances, plus (b) the amount (not less than zero)
equal to the Available Amount under all outstanding Letters of Credit less all
amounts then on deposit in the L/C Cash Collateral Account, plus (c) all
Obligations of the Loan Parties in respect of Secured Hedge Agreements, valued
at the Agreement Value thereof.

“Facility Fee” has the meaning specified in Section 2.08(b).

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the fee letter dated as of August 17, 2011 among Borrower,
Parent Guarantor, the Subsidiary Guarantors and CGMI, as the same may be amended
from time to time.

“Fiscal Year” means a fiscal year of the Parent Guarantor and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) Adjusted EBITDA to (b) the sum of (i) interest (including capitalized
interest (but excluding capitalized interest with respect to construction
financing of Real Property prior to the issuance of the related certificate of
occupancy)) payable on, and amortization of debt discount in respect of, all
Debt for Borrowed Money plus (ii) scheduled amortization of principal amounts of
all Debt for Borrowed Money payable (excluding maturities) plus (iii) cash
dividends payable on any Preferred Interests; provided, however, that
calculations which pertain to the fiscal quarters of the Parent Guarantor ending
on or prior to September 30, 2010 shall be made on a pro forma basis, including
to give effect to the IPO and the Formation Transactions.

 

20



--------------------------------------------------------------------------------

“Formation Transactions” means the “formation transactions” all as more fully
described in the Registration Statement.

“Fund Affiliate” means, with respect to any Lender that is a fund that invests
in bank loans, any other fund that invests in bank loans and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Funds From Operations” means, with respect to the Parent Guarantor, net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
property and extraordinary and unusual items, plus depreciation and
amortization, and after adjustments for unconsolidated Joint Ventures, plus
pre-development costs, provided that any determination of Funds From Operations
which pertains to the fiscal quarters of the Parent Guarantor ending on or prior
to September 30, 2010 shall be made on a pro forma basis, including to give
effect to the IPO and the Formation Transactions. Adjustments for unconsolidated
Joint Ventures will be calculated to reflect funds from operations on the same
basis.

“GAAP” has the meaning specified in Section 1.03.

“Good Faith Contest” means the contest of an item as to which: (a) such item is
contested in good faith, by appropriate proceedings, (b) reserves that are
adequate are established with respect to such contested item in accordance with
GAAP or such contested item is bonded over in accordance with statutory lien
bonding procedures and (c) the failure to pay or comply with such contested item
during the period of such contest could not reasonably be expected to result in
a Material Adverse Effect.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Ground Lease” means each Affiliate Ground Lease and any other Qualifying Ground
Lease with respect to a Proposed Borrowing Base Asset that becomes a Borrowing
Base Asset, and “Ground Leases” means each Affiliate Ground Lease and the such
other ground leases, collectively. As of the Closing Date, all Ground Leases are
as set forth on Schedule IV.

“Ground Lease Payments” means all ground rents, square footage rents and
percentage rents and any other payments or rents owing under a Ground Lease.

“Ground Lessor” means the ground lessor under a Qualifying Ground Lease.

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

21



--------------------------------------------------------------------------------

“Guarantor Deliverables” means each of the items set forth in Section 5.01(j).

“Guarantors” has the meaning specified in the recital of parties to this
Agreement.

“Guaranty” means the Guaranty by the Guarantors pursuant to Article VII,
together with any and all Guaranty Supplements required to be delivered pursuant
to Section 5.01(j) or Section 7.05.

“Guaranty Supplement” means a supplement entered into by an Additional Guarantor
in substantially the form of Exhibit C hereto.

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls, radon gas and mold and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other hedging agreements.

“Hedge Bank” means any Lender Party or an Affiliate of a Lender Party in its
capacity as a party to a Secured Hedge Agreement; provided, however, that so
long as any Lender is a Defaulting Lender, such Lender will not be a Hedge Bank
with respect to any Hedge Agreement entered into while such Lender was a
Defaulting Lender.

“Increase Date” has the meaning specified in Section 2.17(a).

“Increasing Lender” has the meaning specified in Section 2.17(b).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 7.06(a).

“Information” has the meaning specified in Section 9.10.

“Initial Extension of Credit” means the earlier to occur of the initial
Borrowing and the initial issuance of a Letter of Credit hereunder.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

 

22



--------------------------------------------------------------------------------

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to Section 2.07(c) and in conformity with the provisions
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below. The duration of each
such Interest Period shall be one, two, three or six months, as the Borrower may
select; provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the Termination Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Investment” means (a) any loan or advance to any Person, any purchase or other
acquisition of any Equity Interests or Debt or the assets comprising a division
or business unit or a substantial part or all of the business of any Person, any
capital contribution to any Person or any other direct or indirect investment in
any Person, including, without limitation, any acquisition by way of a merger or
consolidation and any arrangement pursuant to which the investor incurs Debt of
the types referred to in clause (i) or (j) of the definition of “Debt” in
respect of any Person, and (b) the purchase or other acquisition of any real
property.

“Investment Grade Rating” means a Debt Rating of BBB- or better from S&P or a
Debt Rating of Baa3 or better from Moody’s.

“IPO” means the initial public offering of common stock in the Parent Guarantor
and its registration as a public company with the Securities and Exchange
Commission.

 

23



--------------------------------------------------------------------------------

“Issuing Bank” means the Initial Issuing Bank and any other Lender approved as
an Issuing Bank by the Administrative Agent and the Borrower and any Eligible
Assignee to which a Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 so long as each such Lender or each such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register) for
so long as such Initial Issuing Bank, Lender or Eligible Assignee, as the case
may be, shall have a Letter of Credit Commitment.

“Joint Venture” means any joint venture (a) in which the Parent Guarantor or any
of its Subsidiaries holds any Equity Interest, (b) that is not a Subsidiary of
the Parent Guarantor or any of its Subsidiaries and (c) the accounts of which
would not appear on the Consolidated financial statements of the Parent
Guarantor.

“Joint Venture Assets” means, with respect to any Joint Venture at any time, the
assets owned by such Joint Venture at such time.

“JV Pro Rata Share” means, with respect to any Joint Venture at any time, the
fraction, expressed as a percentage, obtained by dividing (a) the total book
value of all Equity Interests in such Joint Venture held by the Parent Guarantor
and any of its Subsidiaries by (b) the total book value of all outstanding
Equity Interests in such Joint Venture at such time.

“L/C Cash Collateral Account” means an account of the Borrower to be maintained
with the Administrative Agent, in the name of the Administrative Agent and under
the sole control and dominion of the Administrative Agent and subject to the
terms of this Agreement.

“L/C Related Documents” has the meaning specified in Section 2.04(c)(ii)(A).

“L/C Termination Date Exposure” means the Available Amount under any Letter of
Credit with an expiration date later than 30 days before the Termination Date.

“Lender Default” has the meaning specified in Section 9.07(k).

“Lender Insolvency Event” means that (i) the Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as

 

24



--------------------------------------------------------------------------------

such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

“Lender Party” means any Lender, the Swing Line Bank or any Issuing Bank.

“Lenders” means the Initial Lenders, each Acceding Lender that shall become a
party hereto pursuant to Section 2.17 and each Person that shall become a Lender
hereunder pursuant to Section 9.07 for so long as such Initial Lender or Person,
as the case may be, shall be a party to this Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to any Issuing Bank at any
time, the amount set forth opposite such Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if such Issuing Bank
has entered into one or more Assignment and Acceptances, set forth for such
Issuing Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
Available Amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit Advance that have not yet been reimbursed at such
time.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time, and (b) $15,000,000, as such amount may be reduced at or prior to
such time pursuant to Section 2.05.

“Letters of Credit” has the meaning specified in Section 2.01(b).

“Leverage Ratio” means, at any date of determination, the ratio of Total Debt
(but excluding, in all cases, any Contingent Obligations associated with the
Excluded Recourse Properties) to Total Asset Value as at the end of the most
recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

 

25



--------------------------------------------------------------------------------

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) the Fee Letter,
(d) each Letter of Credit Agreement, (e) each Guaranty Supplement and (f) each
Secured Hedge Agreement, in each case, as amended.

“Loan Parties” means the Borrower and the Guarantors.

“Management Agreements” means (a) the Management Agreements for the Borrowing
Base Assets set forth on Part II of Schedule 4.01(q) hereto (as amended or
supplemented from time to time in accordance with the provisions hereof), and
(b) any Management Agreement in respect of a Borrowing Base Asset entered into
in compliance with Section 5.01(p).

“Management Fee Adjustment” means, with respect to any Asset for any fiscal
period, the greater of (i) an amount equal to 4.0% of the total revenues
generated from the operation of such Asset for such fiscal period and (ii) all
actual management fees payable in respect of such Asset during such fiscal
period.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Change” means a material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Borrower or the Borrower and its Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries, taken as a whole, (b) the rights and remedies of any Agent or
any Lender Party under any Loan Document, (c) the ability of any Loan Party to
perform its Obligations under any Loan Document to which it is or is to be a
party, or (d) the value of use of or ability to sell or refinance any Borrowing
Base Asset.

“Material Contract” means each contract to which the Borrower or any of its
Subsidiaries is a party involving aggregate consideration payable to or by the
Borrower or such Subsidiary in an amount of $5,000,000 or more per annum or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower and its
Subsidiaries, taken as a whole. Without limitation of the foregoing, the
Management Agreements shall be deemed to comprise Material Contracts hereunder.

“Material Debt” means (a) Recourse Debt of Borrower that is outstanding in a
principal amount (or, in the case of any Hedge Agreement, an Agreement Value) of
$10,000,000 or more, either individually or in the aggregate or (b) any other
Debt of any Loan Party or any Subsidiary of a Loan Party that is outstanding in
a principal amount (or, in the case of any Hedge Agreement, an Agreement Value)
of $25,000,000 or more, either individually or in the aggregate; in each case
(i) whether or not the primary obligation of the applicable obligor,
(ii) whether the subject of one or more separate debt instruments or agreements,
and (iii) exclusive of Debt outstanding under this Agreement. For the avoidance
of doubt, Material Debt may include Refinancing Debt to the extent comprising
Material Debt as defined herein.

 

26



--------------------------------------------------------------------------------

“Material Litigation” has the meaning specified in Section 3.01(f).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Negative Pledge” means, with respect to any asset, any provision of a document,
instrument or agreement (other than a Loan Document) which prohibits or purports
to prohibit the creation or assumption of any Lien on such asset as security for
Debt of the Person owning such asset or any other Person.

“Net Operating Income” means, with respect to any Borrowing Base Asset for any
applicable measurement period, (a) the total rental and other revenue from the
operation of such Borrowing Base Asset for such period, minus (b) all expenses
and other proper charges incurred in connection with the operation and
maintenance of such Borrowing Base Asset for such period (including, without
limitation, management fees, repairs, real estate and chattel taxes, bad debt
expenses and all rentals payable under leases of real or personal (or mixed)
property, in each case, with respect to such Borrowing Base Asset for such
period), but before payment or provision for debt service charges, income taxes
and depreciation, amortization and other non-cash expenses, all as determined in
accordance with GAAP and in each case for consecutive four fiscal quarters of
the Parent Guarantor most recently ended.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Recourse Debt” means Debt for Borrowed Money with respect to which recourse
for payment is limited to (a) any building(s) or parcel(s) of real property and
any related assets encumbered by a Lien securing such Debt for Borrowed Money
and/or (b) (i) the general credit of the Property-Level Subsidiary that has
incurred such Debt for Borrowed Money, and/or the direct Equity Interests
therein and/or (ii) the general credit of the immediate parent entity of such
Property-Level Subsidiary, provided that such parent entity’s assets consist
solely of Equity Interests in such Property-Level Subsidiary, it being
understood that the instruments governing such Debt may include customary
carve-outs to such limited recourse (any such customary carve-outs or agreements
limited to such customary carve-outs, being a “Customary Carve-Out Agreement”)
such as, for example, personal recourse to the Parent Guarantor or any
Subsidiary of the Parent

 

27



--------------------------------------------------------------------------------

Guarantor for fraud, misrepresentation, misapplication or misappropriation of
cash, waste, environmental claims, damage to properties, non-payment of taxes or
other liens despite the existence of sufficient cash flow, interference with the
enforcement of loan documents upon maturity or acceleration, voluntary or
involuntary bankruptcy filings, violation of loan document prohibitions against
transfer of properties or ownership interests therein and liabilities and other
circumstances customarily excluded by lenders from exculpation provisions and/or
included in separate indemnification and/or guaranty agreements in non-recourse
financings of real estate.

“Note” means a promissory note of the Borrower payable to the order of any
Lender, in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Notice of Renewal” has the meaning specified in Section 2.01(b).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(b).

“Notice of Termination” has the meaning specified in Section 2.01(b).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(f).
Without limiting the generality of the foregoing, the Obligations of any Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, Letter of Credit commissions, charges, expenses, fees, attorneys’ fees
and disbursements, indemnities and other amounts payable by such Loan Party
under any Loan Document and (b) the obligation of such Loan Party to reimburse
any amount in respect of any of the foregoing that any Lender Party, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” has the meaning specified in Section 4.01(aa).

“Original Credit Agreement” means that certain Credit Agreement dated as of
October 19, 2010 among Borrower, the guarantors named therein, the institutions
from time to time party thereto as Lender Parties, Citibank, N.A., as the Swing
Line Bank, collateral agent, the initial issuer of letters of credit and the
administrative agent, as amended pursuant to that certain First Amendment to
Credit Agreement dated as of April 20, 2011.

 

28



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 2.12(b).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Parent Guarantor” has the meaning specified in the recital of parties to this
Agreement.

“Participant” has the meaning specified in Section 2.03(c)(i).

“Patriot Act” has the meaning specified in Section 9.12.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
(except as expressly permitted under this definition of “Permitted Liens”):

(a) Liens for taxes, assessments and governmental charges or levies the payment
of which is not, at the time, required by Section 5.01(b);

(b) statutory Liens of banks and rights of set off and other Liens imposed by
law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations, in each case, that (i) are not overdue for a period of
more than 30 days and (ii) individually or together with all other Permitted
Liens outstanding on any date of determination do not materially adversely
affect the use of the property to which they relate unless, in the case of
(i) or (ii) above, such Liens are the subject of a Good Faith Contest;

(c) pledges or deposits to secure obligations under workers’ compensation or
unemployment laws or similar legislation or to secure public or statutory
obligations;

(d) easements, zoning restrictions, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use or value of such
property for its present purposes;

(e) Tenancy Leases;

(f) Liens incurred or deposits made in the ordinary course of business to secure
the performance of tenders, statutory obligations, surety and appeal bonds,
bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect to any portion of the collateral on
account thereof; or

 

29



--------------------------------------------------------------------------------

(g) any attachment or judgment Lien not constituting an Event of Default and not
with respect to any portion of any Borrowing Base Asset.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Post Petition Interest” has the meaning specified in Section 7.07(b).

“Potential Assignment Event Date” has the meaning specified in Section 9.01(b).

“Potential Assignor Lender” has the meaning specified in Section 9.01(b).

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
property and assets, whether by dividend or upon liquidation.

“Prohibited Person” has the meaning specified in Section 4.01(aa).

“Property-Level Subsidiary” means any Subsidiary of the Borrower or any Joint
Venture that holds a direct fee or leasehold interest in any single building (or
group of related buildings, including, without limitation, buildings pooled for
purposes of a Non-Recourse Debt financing) or parcel (or group of related
parcels, including, without limitation, parcels pooled for purposes of a
Non-Recourse Debt financing) of real property and related assets and not in any
other building or parcel of real property.

“Proposed Borrowing Base Asset” has the meaning specified in Section 5.01(k).

“Proposed Increased Commitment” has the meaning specified in Section 2.17(b).

“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Revolving Credit Facility as in effect immediately
prior to such termination).

“Purchasing Lender” has the meaning specified in Section 2.17(e).

 

30



--------------------------------------------------------------------------------

“Qualifying Ground Lease” means a ground lease of Real Property as to which no
default has occurred and is continuing containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension options
that are subject to terms or conditions not yet agreed upon and specified in
such ground lease or an amendment thereto, other than a condition that the
lessee not be in default under such ground lease) of 30 years or more from the
Closing Date; (b) the right of the lessee to mortgage and encumber its interest
in the leased property without the consent of the lessor; (c) the obligation of
the lessor to give the holder of any mortgage Lien on such leased property
written notice of any defaults on the part of the lessee and agreement of such
lessor that such lease will not be terminated until such holder has had a
reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) reasonable transferability of the lessee’s interest under such lease,
including the ability to sublease; and (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of a
leasehold estate demised pursuant to a ground lease.

“Real Property” means all right, title and interest of the Borrower and each of
its Subsidiaries in and to any land and any improvements located thereon,
together with all equipment, furniture, materials, supplies, personal property
and all other rights and property in which such Person has an interest now or
hereafter located on or used in connection with such land and improvements, and
all appurtenances, additions, improvements, renewals, substitutions and
replacements thereof now or hereafter acquired by such Person.

“Recourse Debt” means Debt for which the Borrower or any of its Subsidiaries has
personal or recourse liability in whole or in part, exclusive of any such Debt
for which such personal or recourse liability is limited to obligations under
Customary Carve-Out Agreements.

“Reference Bank” means Citibank, N.A.

“Refinancing Debt” means, with respect to any Debt, any Debt extending the
maturity of, or refunding or refinancing, in whole or in part, such Debt,
provided that (a) the terms of any Refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, (i) do not
provide for any Lien on any Borrowing Base Assets, and (ii) are not otherwise
prohibited by the Loan Documents and (b) the principal amount of such Debt shall
not exceed the original principal amount of the Debt (as such Debt may have been
increased from time to time) being extended, refunded or refinanced plus the
amount of any applicable premium and expenses.

“Register” has the meaning specified in Section 9.07(d).

“Registration Statement” means the Parent Guarantor’s Form S-11 Registration
Statement filed with the Securities and Exchange Commission in connection with
the IPO, as amended.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

31



--------------------------------------------------------------------------------

“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.

“Replacement Lender” has the meaning specified in Section 9.01(b).

“Required Lenders” means, at any time, Lenders owed or holding greater than
50.00% of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time and (c) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the aggregate
principal amount of Swing Line Advances owing to the Swing Line Bank and of
Letter of Credit Advances owing to any Issuing Bank and the Available Amount of
each Letter of Credit shall be considered to be owed to the Revolving Lenders
ratably in accordance with their respective Revolving Credit Commitments.

“Responsible Officer” means, with respect to any Loan Party, any officer of, or
any officer of any general partner or managing member of, such Loan Party, which
Officer has (a) responsibility for performing the underlying function that is
the subject of the action required of such officer hereunder, or (b) supervisory
responsibility for such an officer.

“Restricted Payments” has the meaning specified in Section 5.02(g).

“Revolving Credit Advance” has the meaning specified in Section 2.01(a).

“Revolving Credit Commitment” means, (a) with respect to any Lender at any time,
the amount set forth opposite such Lender’s name on Schedule I hereto under the
caption “Revolving Credit Commitment” or (b) if such Lender has entered into one
or more Assignment and Acceptances, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.07(d) as such
Lender’s “Revolving Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Revolving Credit Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Revolving Credit Advances.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” shall mean any arrangement with any Person
providing for the leasing by the Parent Guarantor or any of its Subsidiaries of
any Real Property that has been sold or transferred or is to be sold or
transferred by the Parent Guarantor or such Subsidiary, as the case may be, to
such Person.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

32



--------------------------------------------------------------------------------

“Secured Debt Ratio” means, at any date of determination, the ratio, expressed
as a percentage, of (a) all secured Debt of the Borrower and the Guarantors
(which Debt in the case of any Joint Venture only, shall equal the JV Pro Rata
Share of such Debt) to (b) Total Asset Value, in each case as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be.

“Secured Hedge Agreement” means any Hedge Agreement required or permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank
and that is secured by any Loan Document.

“Secured Parties” means the Agents, the Lender Parties and the Hedge Banks.

“Secured Recourse Debt Ratio” means, at any date of determination, the ratio,
expressed as a percentage, of (a) all Debt for which the Borrower and the
Guarantors have personal or recourse liability in whole or in part (exclusive of
any such Debt for which such personal or recourse liability is limited to
obligations under Customary Carve-Out Agreements), plus, without duplication,
Contingent Obligations of the Borrower and the Guarantors, but excluding, in all
cases, any such Debt and Contingent Obligations associated with the Excluded
Recourse Properties to (b) Total Asset Value, in each case as at the end of the
most recently ended fiscal quarter of the Parent Guarantor for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c) as the case may be.

“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.

“Selling Lender” has the meaning specified in Section 2.17(e).

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person, on a going-concern
basis, is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person, on a going-concern basis, is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for

 

33



--------------------------------------------------------------------------------

which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time
(including, without limitation, after taking into account appropriate discount
factors for the present value of future contingent liabilities), represents the
amount that can reasonably be expected to become an actual or matured liability.

“SPE Provisions” has the meaning specified in the definition of Subsidiary
Guarantor Requirements.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit.

“Subordinated Obligations” has the meaning specified in Section 7.07.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) 50% or more of
(a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate, in each case, is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Subsidiary Guarantor” has the meaning specified in the recital of parties to
this Agreement.

“Subsidiary Guarantor Requirements” means the obligation of each Subsidiary
Guarantor to adopt an operating agreement or limited partnership agreement, as
applicable, substantially in the form attached as Exhibit G hereto, which
operating agreement or limited partnership agreement, as applicable, must at all
times include the provisions set forth in Section 9(c) thereof (the “SPE
Provisions”) as such provisions are modified solely for the purposes of
conforming to the defined terms in the applicable operating agreement or limited
partnership agreement, as applicable.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b).

“Swing Line Bank” means Citibank, in its capacity as the Lender of Swing Line
Advances, and its successors and permitted assigns in such capacity.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Lenders pursuant to
Section 2.02(b).

 

34



--------------------------------------------------------------------------------

“Swing Line Commitment” means, with respect to the Swing Line Bank, the amount
of the Swing Line Facility set forth in Section 2.01(c), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Swing Line Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding Swing Line Advances.

“Swing Line Facility” has the meaning specified in Section 2.01(c).

“Taxes” has the meaning specified in Section 2.12(a).

“Tenancy Leases” means operating leases, subleases, licenses, occupancy
agreements and rights-of-use entered into by the Borrower or any of its
Subsidiaries in its capacity as a lessor or a similar capacity in the ordinary
course of business that do not materially and adversely affect the use of the
Real Property encumbered thereby for its intended purpose (excluding any lease
entered into in connection with a Sale and Leaseback Transaction).

“Termination Date” means the earlier of (a) the third anniversary of the Closing
Date, subject to the extension thereof pursuant to Section 2.16 and (b) the date
of termination in whole of the Revolving Credit Commitments, the Swing Line
Commitment and the Letter of Credit Commitments pursuant to Section 2.05 or
6.01.

“Test Date” means (a) the last day of each fiscal quarter of the Parent
Guarantor for which financial statements are required to be delivered pursuant
to Sections 5.03(b) or (c), as the case may be, (b) the date of each Advance or
the issuance or renewal of any Letter of Credit, (c) the date of the addition of
any Proposed Borrowing Base Asset as a Borrowing Base Asset pursuant to
Section 5.01(k), (d) the effective date of any merger permitted under
Section 5.02(d), (e) the effective date of any Transfer permitted under
Section 5.02(e)(ii)(C), (f) with respect to an extension of the Termination Date
pursuant to Section 2.16, the date of delivery of financial statements of the
Borrower thereunder, and (g) the date of the proposed removal of a Borrowing
Base Asset as a Borrowing Base Asset.

“Total Asset Value” means, at any date of determination, the sum of the Asset
Values for all Assets at such date plus unrestricted Cash and Cash Equivalents.

“Total Borrowing Base Value” means, at any date of determination, the sum of the
Borrowing Base Values of all Borrowing Base Assets.

“Total Debt” means, at any date of determination, all Debt of the Parent
Guarantor and its Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Guarantor for which financial statements are required to
be delivered to the Lender Parties pursuant to Section 5.03(b) or (c), as the
case may be.

“Trade Letter of Credit” means any Letter of Credit that is issued under the
Letter of Credit Facility for the benefit of a supplier of inventory to the
Borrower or any of its Subsidiaries to effect payment for such inventory.

 

35



--------------------------------------------------------------------------------

“Transfer” has the meaning specified in Section 5.02(e)(i).

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“Unused Fee” has the meaning specified in Section 2.08(a).

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
date of determination, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances, Swing Line Advances and Letter of Credit Advances made by such
Lender (in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(c) and
outstanding at such time.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or the election or appointment of persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.

“Welfare Plan” means a welfare plan, as defined in Section 3(1) of ERISA, that
is maintained for employees of any Loan Party or in respect of which any Loan
Party could have liability under applicable law.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

SECTION 1.02. Computation of Time Periods; Other Definitional Provisions. In
this Agreement and the other Loan Documents in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”. References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles as in effect from time to time consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(g) (“GAAP”);
provided, that, if Borrower notifies Administrative Agent that Borrower or any
Loan Party requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if Administrative Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or

 

36



--------------------------------------------------------------------------------

in the application thereof, then such provision shall be interpreted on the
basis of GAAP as in effect and applied immediately before such change shall have
become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith.

SECTION 1.04. Restatement of Original Credit Agreement. The parties hereto agree
that, on the Closing Date, the following transactions shall be deemed to occur
automatically, without further action by any party hereto:

(A) the Original Credit Agreement shall be deemed to be amended and restated in
its entirety in the form of this Agreement;

(B) all Existing Obligations (including without limitation all interest on the
Existing Obligations accrued through the Closing Date and all fees under the
Original Credit Agreement accrued through the Closing Date, which accrued
interest and fees shall be payable in accordance with the terms of this
Agreement) outstanding on the Closing Date shall be in all respects continuing
and shall be deemed to be Obligations outstanding under this Agreement, with
only the terms being modified from and after the Closing Date as provided in
this Agreement and the other Loan Documents;

(C) the Loan Documents, as amended or amended and restated on the Closing Date,
are in all respects continuing and shall remain in full force and effect with
respect to all Obligations hereunder and are hereby reaffirmed;

(D) the Loan Documents executed in connection with the Original Credit Agreement
that are not superseded by corresponding Loan Documents executed and delivered
in connection with this Agreement or terminated in connection with this
Agreement shall remain and continue in full force and effect and each of the
Loan Parties hereby acknowledges and reaffirms all of its obligations and
undertakings under each of the Loan Documents to which it is a party and
acknowledges and agrees that subsequent to, and after giving effect to the
provisions of this Agreement, each such Loan Document is and shall remain in
full force and effect in accordance with the terms thereof (if applicable, as
amended by the terms of this Agreement); and

(E) all references in the Loan Documents (other than this Agreement) to the
Original Credit Agreement shall be deemed to refer without further amendment to
this Agreement.

The parties acknowledge and agree that this Agreement and the other Loan
Documents do not constitute a novation, payment and reborrowing or termination
of any of the Existing Obligations and that all such Existing Obligations are in
all respects continued and outstanding as Obligations under this Agreement with
only the terms being modified from and after the effective date of this
Agreement as provided in this Agreement and the other Loan Documents.

 

37



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

SECTION 2.01. The Advances and the Letters of Credit. (a) The Revolving Credit
Advances. Each Lender severally agrees, on the terms and conditions hereinafter
set forth, to make advances (each, a “Revolving Credit Advance”) to the Borrower
from time to time on any Business Day during the period from the date hereof
until the Termination Date in an amount for each such Advance not to exceed such
Lender’s Unused Revolving Credit Commitment at such time. Each Borrowing shall
be in an aggregate amount of $1,000,000 or an integral multiple of $500,000 in
excess thereof and shall consist of Revolving Credit Advances made
simultaneously by the Lenders ratably according to their Revolving Credit
Commitments. Within the limits of each Lender’s Unused Revolving Credit
Commitment in effect from time to time and prior to the Termination Date, the
Borrower may borrow under this Section 2.01(a), prepay pursuant to
Section 2.06(a) and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank severally agrees, on the terms and
conditions hereinafter set forth, to issue (or cause its Affiliate that is a
commercial bank to issue on its behalf) letters of credit (the “Letters of
Credit”), for the account of the Borrower from time to time on any Business Day
during the period from the date hereof until 30 days before the Termination Date
in an aggregate Available Amount (i) for all Letters of Credit not to exceed at
any time the Letter of Credit Facility at such time, (ii) for all Letters of
Credit issued by such Issuing Bank not to exceed such Issuing Bank’s Letter of
Credit Commitment at such time, and (iii) for each such Letter of Credit not to
exceed the Unused Revolving Credit Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than the earlier of
30 days before the Termination Date (provided such Letter of Credit may have an
expiration date after the date that is 30 days before the Termination Date, but
not after the Termination Date, so long as such Letter of Credit obligates the
Borrower to Cash Collateralize such Letter of Credit in accordance with
Section 2.03(e)) and (A) in the case of a Standby Letter of Credit one year
after the date of issuance thereof, but may by its terms be renewable annually
upon notice (a “Notice of Renewal”) given to the Issuing Bank that issued such
Standby Letter of Credit and the Administrative Agent on or prior to any date
for notice of renewal set forth in such Letter of Credit but in any event at
least three Business Days prior to the date of the proposed renewal of such
Standby Letter of Credit and upon fulfillment of the applicable conditions set
forth in Article III unless such Issuing Bank has notified the Borrower (with a
copy to the Administrative Agent) on or prior to the date for notice of
termination set forth in such Letter of Credit but in any event at least 30
Business Days prior to the date of automatic renewal of its election not to
renew such Standby Letter of Credit (a “Notice of Termination”) and (B) in the
case of a Trade Letter of Credit, 180 days after the date of issuance thereof;
provided, however, that the terms of each Standby Letter of Credit that is
automatically renewable annually shall (x) require the Issuing Bank that issued
such Standby Letter of Credit to give the beneficiary named in such Standby
Letter of Credit notice of any Notice of Termination, (y) permit such
beneficiary, upon receipt of such notice, to draw under such Standby Letter of
Credit prior to the date such Standby Letter of Credit otherwise would have been
automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Standby Letter of Credit in any event to be
extended to a date later than 30 days before the Termination Date (provided such
Letter of Credit may have an expiration date after the date that is 30 days
before the Termination Date, but

 

38



--------------------------------------------------------------------------------

not after the Termination Date, so long as such Letter of Credit obligates the
Borrower to Cash Collateralize such Letter of Credit in accordance with
Section 2.03(e)). If either a Notice of Renewal is not given by the Borrower or
a Notice of Termination is given by the relevant Issuing Bank pursuant to the
immediately preceding sentence, such Standby Letter of Credit shall expire on
the date on which it otherwise would have been automatically renewed; provided,
however, that even in the absence of receipt of a Notice of Renewal the relevant
Issuing Bank may in its discretion, unless instructed to the contrary by the
Administrative Agent or the Borrower, deem that a Notice of Renewal had been
timely delivered and in such case, a Notice of Renewal shall be deemed to have
been so delivered for all purposes under this Agreement. Within the limits of
the Letter of Credit Facility, and subject to the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b). Notwithstanding the foregoing, the
expiration date of any Letter of Credit may occur after the Termination Date;
provided, that the Administrative Agent and the Issuing Bank, each acting in its
sole discretion, has approved in writing such expiration date (which approval
may be conditioned on such terms and conditions (including the Cash
Collateralization of such Letter of Credit) as Administrative Agent and the
Issuing Bank, each acting in its sole discretion, may determine).

(c) Swing Line Advances. The Borrower may request the Swing Line Bank to make,
and the Swing Line Bank agrees to make, on the terms and conditions hereinafter
set forth, Swing Line Advances to the Borrower from time to time on any Business
Day during the period from the date hereof until the Termination Date (i) in an
aggregate amount not to exceed at any time outstanding $10,000,000 (the “Swing
Line Facility”) and (ii) in an amount for each such Swing Line Borrowing not to
exceed the aggregate of the Unused Revolving Credit Commitments of the Lenders
at such time. No Swing Line Advance shall be used for the purpose of funding the
payment of principal of any other Swing Line Advance. Each Swing Line Borrowing
shall be in an amount of $250,000 or an integral multiple of $250,000 in excess
thereof and shall be made as a Base Rate Advance. Within the limits of the Swing
Line Facility and within the limits referred to in clause (ii) above, the
Borrower may borrow under this Section 2.01(c), repay pursuant to
Section 2.04(b) or prepay pursuant to Section 2.06(a) and reborrow under this
Section 2.01(c).

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03, each Borrowing (other than a Swing Line Borrowing) shall be made
on notice, given not later than 12:00 Noon (New York City time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or not later than 12:00 Noon
(New York City time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telex or telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”)
shall be by telephone, confirmed immediately in writing, or telex or telecopier
or e-mail, in each case in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing and
(iv) in the case of a Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Advance. Each Lender shall, before 12:00 Noon (New
York City time) on the date of such Borrowing in the case of a Borrowing
consisting of Eurodollar Rate Advances

 

39



--------------------------------------------------------------------------------

and 1:00 P.M. (New York City time) on the date of such Borrowing in the case of
a Borrowing consisting of Base Rate Advances, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing in accordance with the respective Commitments of such Lender and the
other Lenders. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account; provided, however, that the Administrative Agent shall
first make a portion of such funds equal to the aggregate principal amount of
any Swing Line Advances and Letter of Credit Advances made by the Swing Line
Bank or any Issuing Bank, as the case may be, and by any other Lender and
outstanding on the date of such Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Line Bank or such Issuing
Bank, as the case may be, and such other Lenders for repayment of such Swing
Line Advances and Letter of Credit Advances.

(b) Each Swing Line Borrowing shall be made on notice, given not later than
12:00 Noon (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed immediately in writing or by telecopier or
e-mail, in each case in substantially the form of Exhibit B hereto, specifying
therein the requested (i) date of such Borrowing, (ii) amount of such Borrowing
and (iii) maturity of such Borrowing (which maturity shall be no later than the
earlier of (A) the fifteenth day after the requested date of such Borrowing and
(B) the Termination Date). The Swing Line Bank shall, before 1:00 P.M. (New York
City time) on the date of such Swing Line Borrowing, make the amount thereof
available to the Administrative Agent at the Administrative Agent’s Account, in
same day funds. After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s Account. Upon written demand by the Swing Line Bank, with a copy
of such demand to the Administrative Agent, each other Lender shall purchase
from the Swing Line Bank, and the Swing Line Bank shall sell and assign to each
such other Lender, such other Lender’s Pro Rata Share of such outstanding Swing
Line Advance as of the date of such demand, by making available for the account
of its Applicable Lending Office to the Administrative Agent for the account of
the Swing Line Bank, by deposit to the Administrative Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Swing Line Advance to be purchased by such Lender. The Borrower hereby
agrees to each such sale and assignment. Each Lender agrees to purchase its Pro
Rata Share of an outstanding Swing Line Advance on (i) the Business Day on which
demand therefor is made by the Swing Line Bank, provided that notice of such
demand is given not later than 12:00 Noon (New York City time) on such Business
Day or (ii) the first Business Day next succeeding such demand if notice of such
demand is given after such time. Upon any such assignment by the Swing Line Bank
to any other Lender of a portion of a Swing Line Advance, the Swing Line Bank
represents and warrants to such other Lender that the Swing Line Bank is the
legal and beneficial owner of such interest being assigned by it, but makes no
other representation or warranty and assumes no responsibility with respect to
such Swing Line Advance, the Loan Documents or any Loan Party. If and to the
extent that any Lender shall not have so made the amount of such Swing Line
Advance available to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent forthwith on demand such amount together with interest

 

40



--------------------------------------------------------------------------------

thereon, for each day from the date of demand by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.
If such Lender shall pay to the Administrative Agent such amount for the account
of the Swing Line Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Swing Line Advance made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Advance made by the Swing Line Bank shall be reduced by
such amount on such Business Day.

(c) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for the initial Borrowing
hereunder or for any Borrowing if the aggregate amount of such Borrowing is less
than $1,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.07(d)(ii), 2.09 or 2.10
and (ii) there may not be more than eight separate Interest Periods in effect
hereunder at any time.

(d) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
related Notice of Borrowing specifies is to be comprised of Eurodollar Rate
Advances, the Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.

(e) Unless the Administrative Agent shall have received notice from a Lender
prior to (x) the date of any Borrowing consisting of Eurodollar Rate Advances or
(y) 12:00 Noon (New York City time) on the date of any Borrowing consisting of
Base Rate Advances that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (a) of this Section 2.02 and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender shall pay to the
Administrative Agent such corresponding amount, such amount so paid shall
constitute such Lender’s Advance as part of such Borrowing for all purposes.

 

41



--------------------------------------------------------------------------------

(f) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 12:00 Noon (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, which shall give to the
Administrative Agent and each Lender prompt notice thereof by telex, telecopier
or e mail or by means of the Approved Electronic Platform. Each such notice of
issuance of a Letter of Credit (a “Notice of Issuance”) shall be by telephone,
confirmed immediately in writing, telex, telecopier or e-mail, in each case
specifying therein the requested (i) date of such issuance (which shall be a
Business Day), (ii) Available Amount of such Letter of Credit, (iii) expiration
date of such Letter of Credit, (iv) name and address of the beneficiary of such
Letter of Credit and (v) form of such Letter of Credit, and shall be accompanied
by such application and agreement for letter of credit as such Issuing Bank may
specify to the Borrower for use in connection with such requested Letter of
Credit (a “Letter of Credit Agreement”). If the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion, such Issuing
Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.

(b) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to each Lender
and the Borrower on the first Business Day of each month a written report
summarizing issuance and expiration dates of Letters of Credit issued by such
Issuing Bank during the preceding month and drawings during such month under all
Letters of Credit issued by such Issuing Bank and (ii) to the Administrative
Agent and each Lender and the Borrower on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.

(c) Letter of Credit Participations; Drawing and Reimbursement. (i) Immediately
upon the issuance by the Issuing Bank of any Letter of Credit, the Issuing Bank
shall be deemed to have sold and transferred to each Lender, and each Lender (in
its capacity under this Section 2.03(c), a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from the Issuing
Bank, without recourse or warranty, an undivided interest and participation in
such Letter of Credit, to the extent of such Participant’s Pro Rata Share of the
Available Amount of such Letter of Credit, each drawing or payment made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto. Upon any
change in the Revolving Credit Commitments or the Lenders’ respective Pro Rata
Shares pursuant to Section 9.07, it is hereby agreed that, with respect to all
outstanding Letters of Credit and unpaid drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this
Section 2.03(c) to reflect the new Pro Rata Shares of the assignor and assignee
Lenders, as the case may be.

 

42



--------------------------------------------------------------------------------

(ii) In determining whether to pay under any Letter of Credit, the Issuing Bank
shall not have any obligation with respect to the other Revolving Credit Lenders
other than to confirm that any documents required to be delivered under such
Letter of Credit appear to have been delivered and that they appear to
substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by the Issuing Bank under or in
connection with any Letter of Credit issued by it shall not create for the
Issuing Bank any resulting liability to the Borrower, any other Loan Party, any
Revolving Credit Lender or any other Person unless such action is taken or
omitted to be taken with gross negligence or willful misconduct on the part of
the Issuing Bank (as determined by a court of competent jurisdiction in a final
non-appealable judgment).

(iii) The payment by any Issuing Bank of a draft drawn under any Letter of
Credit shall constitute for all purposes of this Agreement the making by such
Issuing Bank of a Letter of Credit Advance, which shall be a Base Rate Advance,
in the amount of such draft. In the event that the Issuing Bank makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to the Issuing Bank pursuant to Section 2.04(c),
the Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the account of
the Issuing Bank the amount of such Participant’s Pro Rata Share of such
unreimbursed payment in U.S. dollars and in same day funds. Upon such
notification by the Administrative Agent to any Participant required to fund a
payment under a Letter of Credit, such Participant shall make available to the
Administrative Agent for the account of the Issuing Bank its Pro Rata Share of
an outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by the Issuing Bank which made such Advance, provided that
notice of such demand is given not later than 11:00 A.M. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time. If such Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day. If and to the extent that any Lender shall not have so made the
amount of such Letter of Credit Advance available to the Administrative Agent,
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date of demand by
such Issuing Bank until the date such amount is paid to the Administrative
Agent, at the Federal Funds Rate for its account or the account of such Issuing
Bank, as applicable.

(iv) Whenever the Issuing Bank receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (iii) above, the Issuing Bank shall pay to the Administrative Agent for
the account

 

43



--------------------------------------------------------------------------------

of each such Participant that has paid its Pro Rata Share thereof, in same day
funds, an amount equal to such Participant’s share (based upon the proportionate
aggregate amount originally funded by such Participant to the aggregate amount
funded by all Participants) of the principal amount of such reimbursement
obligation and interest thereon accruing after the purchase of the respective
participations.

(d) Failure to Make Letter of Credit Advances. The failure of any Lender to make
the Letter of Credit Advance to be made by it on the date specified in
Section 2.03(c) shall not relieve any other Lender of its obligation hereunder
to make its Letter of Credit Advance on such date, but no Lender shall be
responsible for the failure of any other Lender to make the Letter of Credit
Advance to be made by such other Lender on such date.

(e) Cash Collateral.

(i) If the expiration date of any Letter of Credit would be later than 30 days
before the Termination Date, then, any such Letter of Credit shall expressly
provide, as a condition to the Issuing Bank’s issuance of such Letter of Credit,
that Borrower shall be required, commencing on the date that is 30 days before
the Termination Date and at all times thereafter, to Cash Collateralize such
Letter of Credit by delivering to Administrative Agent Cash Collateral in an
amount sufficient to cover all L/C Termination Date Exposure. Borrower shall
comply with the terms and conditions of any such Letter of Credit requiring Cash
Collateralization.

(ii) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent. The Borrower hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent and the Issuing Bank, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.03(e). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent as herein provided,
or that the total amount of such Cash Collateral is less than the applicable L/C
Termination Date Exposure and other obligations secured thereby, the Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(iii) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section 2.03(e) in respect of Letters of Credit
shall be held and applied to the satisfaction of the specific Available Amount
of such Letters of Credit and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(iv) Cash Collateral (or the appropriate portion thereof) provided to reduce L/C
Termination Date Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable L/C Termination Date Exposure or
other obligations

 

44



--------------------------------------------------------------------------------

giving rise thereto or (ii) the Administrative Agent’s good faith determination
that there exists excess Cash Collateral; provided, however, that the Person
providing Cash Collateral and the Issuing Bank may agree that Cash Collateral
shall not be released but instead held to support future anticipated L/C
Termination Date Exposure or other obligations.

SECTION 2.04. Repayment of Advances. (a) Revolving Credit Advances. The Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate outstanding principal amount of the
Revolving Credit Advances then outstanding.

(b) Swing Line Advances. The Borrower shall repay to the Administrative Agent
for the account of (i) the Swing Line Bank and (ii) each other Lender that has
made a Swing Line Advance by purchase from the Swing Line Bank pursuant to
Section 2.02(b), the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the fifteenth day after the requested date of such Swing Line Borrowing) and the
Termination Date.

(c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the same day on which such Advance
was made the outstanding principal amount of each Letter of Credit Advance made
by each of them.

(ii) The Obligations of the Borrower under this Agreement, any Letter of Credit
Agreement and any other agreement or instrument relating to any Letter of Credit
(and the obligations of each Lender to reimburse the Issuing Bank with respect
thereto) shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances:

(A) any lack of validity or enforceability of any Loan Document, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);

(B) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(C) the existence of any claim, set off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

45



--------------------------------------------------------------------------------

(D) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(E) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(F) any release or amendment or waiver of or consent to departure from the
Guaranties or any other guarantee, for all or any of the Obligations of the
Borrower in respect of the L/C Related Documents; or

(G) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any other Loan Party.

SECTION 2.05. Termination or Reduction of the Commitments. (a) Optional. The
Borrower may, upon at least three Business Days’ notice to the Administrative
Agent, terminate in whole or reduce in part the unused portions of the Swing
Line Facility, the Letter of Credit Facility and the Unused Revolving Credit
Commitments; provided, however, that each partial reduction of a Facility
(i) shall be in an aggregate amount of $1,000,000 (or, in the case of the Swing
Line Facility, $250,000) or an integral multiple of $250,000 in excess thereof
and (ii) shall be made ratably among the Lenders in accordance with their
Commitments with respect to such Facility.

(b) Mandatory. (i) The Letter of Credit Facility shall be permanently reduced
from time to time on the date of each reduction in the Revolving Credit Facility
by the amount, if any, by which the amount of the Letter of Credit Facility
exceeds the Revolving Credit Facility after giving effect to such reduction of
the Revolving Credit Facility.

(ii) The Swing Line Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Swing Line Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit Facility.

SECTION 2.06. Prepayments. (a) Optional. The Borrower may, upon same day notice
in the case of Base Rate Advances and two Business Days’ notice in the case of
Eurodollar Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding aggregate principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
aggregate principal amount prepaid; provided, however, that (i) each partial
prepayment shall be in an aggregate principal amount of $1,000,000 or an
integral multiple of $250,000 in excess thereof or, if less, the amount of the
Advances outstanding and (ii) if any

 

46



--------------------------------------------------------------------------------

prepayment of a Eurodollar Rate Advance is made on a date other than the last
day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c).

(b) Mandatory. (i) The Borrower shall, on each Business Day, prepay an aggregate
principal amount of the Revolving Credit Advances comprising part of the same
Borrowings, the Swing Line Advances and the Letter of Credit Advances and, to
the extent all Advances have been prepaid, make a deposit in the L/C Cash
Collateral Account in an amount sufficient to cause (A) the Facility Exposure
not to exceed the lesser of the Revolving Credit Facility and the Total
Borrowing Base Value on such Business Day, (B) the Leverage Ratio not to exceed
the applicable maximum Leverage Ratio set forth in Section 5.04(a)(i) on such
Business Day, and (C) the Facility Exposure not to exceed the Total Borrowing
Base Value as set forth in Section 5.04(b)(i) on such Business Day.

(ii) The Borrower shall, on each Business Day, pay to the Administrative Agent
for deposit in the L/C Cash Collateral Account an amount sufficient to cause the
aggregate amount on deposit in the L/C Cash Collateral Account to equal the
amount by which the aggregate Available Amount of all Letters of Credit then
outstanding exceeds the Letter of Credit Facility on such Business Day. To the
extent the funds on deposit in the L/C Cash Collateral Account shall at any time
exceed the total amount required to be deposited therein pursuant to the terms
of this Agreement, the Administrative Agent shall, promptly upon request by the
Borrower and provided that no Default or Event of Default shall then have
occurred or be continuing or would result therefrom, return such excess amount
to the Borrower.

(iii) Prepayments of the Revolving Credit Facility made pursuant to clause (i)
above shall be first applied to prepay Letter of Credit Advances then
outstanding until such Advances are paid in full, second applied to prepay Swing
Line Advances then outstanding until such Advances are paid in full, third
applied to prepay Revolving Credit Advances then outstanding comprising part of
the same Borrowings until such Advances are paid in full and fourth deposited in
the L/C Cash Collateral Account to Cash Collateralize 100% of the Available
Amount of the Letters of Credit then outstanding. Upon the drawing of any Letter
of Credit for which funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the relevant Issuing Bank or Lenders,
as applicable.

(iv) All prepayments under this subsection (b) shall be made together with
accrued interest to the date of such prepayment on the principal amount prepaid.

SECTION 2.07. Interest. (a) Scheduled Interest. The Borrower shall pay interest
on the unpaid principal amount of each Advance owing to each Lender from the
date of such Advance until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in respect of Base Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December during such periods and on the
date such Base Rate Advance shall be Converted or paid in full.

 

47



--------------------------------------------------------------------------------

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in respect of
Eurodollar Rate Advances in effect on the first day of such Interest Period,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Rate Advance shall be Converted or paid
in full.

(b) Default Interest. Upon the occurrence and during the continuance of any
Event of Default, the Borrower shall pay interest on (i) the unpaid principal
amount of each Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable under the Loan Documents that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid,
in the case of interest, on the Type of Advance on which such interest has
accrued pursuant to clause (a)(i) or (a)(ii) above and, in all other cases, on
Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Each continuation of a
Eurodollar Rate Advance shall be made upon the Borrower’s irrevocable notice
received by the Administrative Agent, which may be given by telephone, including
a specification of the duration of the Interest Period with respect thereto.
Each such notice must be received by the Administrative Agent not later than
12:00 Noon (New York City time) three Business Days prior to the first day of
the subsequent Interest Period for the continuation of such Eurodollar Rate
Advance. Each telephonic notice by the Borrower pursuant to this Section 2.07(c)
must be confirmed promptly by delivery to the Administrative Agent of a written
notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt of a Notice of Borrowing pursuant to
Section 2.02(a), a notice of Conversion pursuant to Section 2.09, a notice of
continuation of a Eurodollar Rate Advance pursuant to this subsection (c) or a
notice of selection of an Interest Period pursuant to the definition of
“Interest Period”, the Administrative Agent shall give notice to the Borrower
and each Lender of the applicable Interest Period and the applicable interest
rate determined by the Administrative Agent for purposes of clause (a)(i) or
(a)(ii) above, and the applicable rate, if any, furnished by each Reference Bank
for the purpose of determining the applicable interest rate under clause (a)(ii)
above.

(d) Interest Rate Determination. (i) The Reference Bank agrees to furnish to the
Administrative Agent timely information for the purpose of determining each
Eurodollar Rate. If the Reference Bank shall not furnish such timely information
to the Administrative

 

48



--------------------------------------------------------------------------------

Agent for the purpose of determining any such interest rate, the Administrative
Agent shall determine such interest rate on the basis of timely information
obtained by the Administrative Agent in its sole reasonable discretion.

(ii) If the Reuters Screen LIBOR01 Page (or a successor page) is unavailable and
the Administrative Agent is unable to determine the Eurodollar Rate for any
Eurodollar Rate Advances,

(A) the Administrative Agent shall forthwith notify the Borrower and the Lenders
that the interest rate cannot be determined for such Eurodollar Rate Advances,

(B) each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and

(C) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.

SECTION 2.08. Fees. (a) Unused Fee. The Borrower shall pay to the Administrative
Agent for the account of the Lenders an unused commitment fee (the “Unused
Fee”), from the date hereof in the case of each Initial Lender and from the
effective date specified in the Assignment and Acceptance or the Accession
Agreement, as the case may be, pursuant to which it became a Lender in the case
of each other Lender until the Termination Date, payable in arrears quarterly on
the last day of each March, June, September and December, commencing
September 30, 2011, and on the Termination Date. The Unused Fee payable for the
account of each Lender shall be calculated for each period for which the Unused
Fee is payable on the average daily Unused Revolving Credit Commitment of such
Lender during such period at the rate of either (i) at any time the average
daily Unused Revolving Credit Commitment equals or exceeds 50.00% of the sum of
the Lenders’ Revolving Credit Commitments, 0.35% per annum or (ii) at any time
the average daily Unused Revolving Credit Commitment is less than 50.00% of the
sum of the Lenders’ Revolving Credit Commitments, 0.25% per annum; provided,
that notwithstanding the foregoing or anything in this Agreement to the
contrary, during any period of time within which the Parent Guarantor receives
and maintains an Investment Grade Rating, no Unused Fee shall be payable by the
Borrower to the Administrative Agent for the account of the Lenders.

(b) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of the Lenders a facility fee (the “Facility Fee”) from the date hereof
in the case of each Initial Lender and from the effective date specified in the
Assignment and Acceptance or the Accession Agreement, as the case may be,
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date, payable in arrears quarterly on the last day of each March,
June, September and December, commencing September 30, 2011, and on the
Termination Date. The Facility Fee payable for the account of each Lender shall
be calculated

 

49



--------------------------------------------------------------------------------

for each period for which the Facility Fee is payable on the average daily
Revolving Credit Commitment of such Lender during such period at the applicable
rate set forth in clause (b) of the definition of Applicable Margin, regardless
of usage; provided, that notwithstanding the foregoing or anything in this
Agreement to the contrary, during any period of time within which the Parent
Guarantor does not have an Investment Grade Rating and the Unused Fee applies,
no Facility Fee shall be payable by the Borrower to the Administrative Agent for
the account of the Lenders.

(c) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the Administrative
Agent for the account of each Lender a commission, payable in arrears,
(a) quarterly on the last day of each March, June, September and December
commencing September 30, 2011, (b) on the earliest to occur of the full drawing,
expiration, termination or cancellation of any Letter of Credit, and (c) on the
Termination Date, on such Lender’s Pro Rata Share of the average daily aggregate
Available Amount during such quarter of all Letters of Credit outstanding from
time to time for the applicable period at the rate per annum equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time.

(ii) The Borrower shall pay to each Issuing Bank, for its own account, (A) a
fronting fee for each Letter of Credit issued by such Issuing Bank in an amount
equal to 0.100% of the Available Amount of such Letter of Credit on the date of
issuance of such Letter of Credit, payable on such date and (B) such other
commissions, issuance fees, transfer fees and other fees and charges in
connection with the issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.

(d) Other Fees. The Borrower shall pay to each of Agent and Arranger for its own
account the fees, in the amounts and on the dates, set forth in the Fee Letter
and such other fees as may from time to time be agreed between the Borrower and
Agent or Arranger.

(e) Extension Fee. The Borrower shall pay to the Administrative Agent on the
Extension Date, for the account of each Lender, a Facility extension fee, in an
amount equal to 0.20% of each Lender’s Revolving Credit Commitment then
outstanding.

(f) Defaulting Lender. Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Section 2.08
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees), provided that (a) to the extent that all or a portion of the Letter
of Credit Exposure or the Swing Line Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.18(b), such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments, and (b) to the extent that
all or any portion of such Letter of Credit Exposure or Swing Line Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to the Issuing Bank and the Swing Line Bank, as applicable (and the
pro rata payment provisions of Section 2.11(f) will automatically be deemed
adjusted to reflect the provisions of this Section).

 

50



--------------------------------------------------------------------------------

SECTION 2.09. Conversion of Advances. (a) Optional. The Borrower may on any
Business Day, upon notice given to the Administrative Agent not later than 12:00
Noon (New York City time) on the third Business Day prior to the date of the
proposed Conversion and subject to the provisions of Sections 2.07 and 2.10,
Convert all or any portion of the Advances of one Type comprising the same
Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurodollar Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurodollar Rate Advances,
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.02(c), no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(c) and each Conversion of Advances comprising part
of the same Borrowing under any Facility shall be made ratably among the Lenders
in accordance with their Commitments under such Facility. Each such notice of
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for such Advances. Each notice of Conversion shall be
irrevocable and binding on the Borrower.

(b) Mandatory. (a) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(i) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Borrower and the Lenders, whereupon each such Eurodollar
Rate Advance will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Advance.

(ii) Upon the occurrence and during the continuance of any Event of Default,
(y) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (z) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

SECTION 2.10. Increased Costs, Etc. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender Party of agreeing to make or of making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit or of agreeing to
make or of making or maintaining Letter of Credit Advances (excluding, for
purposes of this Section 2.10, any such increased costs resulting from (y) Taxes
or Other Taxes (as to which Section 2.12 shall govern) and (z) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender Party is organized or has its Applicable Lending Office or any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender Party (with a copy of such

 

51



--------------------------------------------------------------------------------

demand to the Administrative Agent), pay to the Administrative Agent for the
account of such Lender Party additional amounts sufficient to compensate such
Lender Party for such increased cost; provided, however, that a Lender Party
claiming additional amounts under this Section 2.10(a) agrees to use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost that may thereafter accrue and would not, in the reasonable
judgment of such Lender Party, be otherwise disadvantageous to such Lender
Party. A certificate as to the amount of such increased cost, submitted to the
Borrower by such Lender Party, shall be conclusive and binding for all purposes,
absent manifest error. Notwithstanding anything to the contrary contained in
this Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection Act,
as amended, and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, regardless of the date enacted, adopted or
issued, and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements or the Basel Committee on Banking Supervision
(or any successor or similar authority) shall be deemed an introduction or
change of the type referred to in subclause (i) of this Section 2.10(a).

(b) If any Lender Party determines that compliance with any law or regulation or
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender Party or any
corporation controlling such Lender Party and that the amount of such capital is
increased by or based upon the existence of such Lender Party’s commitment to
lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender Party or such corporation (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender Party, from time to time as specified by such Lender
Party, additional amounts sufficient to compensate such Lender Party in the
light of such circumstances, to the extent that such Lender Party reasonably
determines such increase in capital to be allocable to the existence of such
Lender Party’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any
Letters of Credit. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.

(c) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist.

(d) Notwithstanding any other provision of this Agreement, if the introduction
of or any change in or in the interpretation of any law or regulation shall make
it unlawful, or any

 

52



--------------------------------------------------------------------------------

central bank or other Governmental Authority shall assert that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to continue to fund or maintain
Eurodollar Rate Advances hereunder, then, on notice thereof and demand therefor
by such Lender to the Borrower through the Administrative Agent, (i) each
Eurodollar Rate Advance will automatically, upon such demand, Convert into a
Base Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lender has determined
that the circumstances causing such suspension no longer exist; provided,
however, that, before making any such demand, such Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to make Eurodollar Rate Advances or to
continue to fund or maintain Eurodollar Rate Advances and would not, in the
judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.11. Payments and Computations. (a) The Borrower shall make each
payment hereunder and under the Notes, irrespective of any right of counterclaim
or set-off (except as otherwise provided in Section 2.13), not later than 12:00
Noon (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds,
with payments being received by the Administrative Agent after such time being
deemed to have been received on the next succeeding Business Day. The
Administrative Agent shall promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the Notes to more than one Lender Party, to such Lender Parties for the
account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lender
Parties and (ii) if such payment by the Borrower is in respect of any Obligation
then payable hereunder to one Lender Party, to such Lender Party for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Acceding Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.17 and upon
the Administrative Agent’s receipt of such Lender’s Accession Agreement and
recording of information contained therein in the Register, from and after the
applicable Increase Date, the Administrative Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to such Acceding Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender Party assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender Party and each of its Affiliates,
if and to the extent payment owed to such Lender Party is not made when due
hereunder or, in the case of a Lender, under the Note held by such Lender, to
charge from time to time, to the fullest extent permitted by law, against any or
all of the Borrower’s accounts with such Lender Party any amount so due.

 

53



--------------------------------------------------------------------------------

(c) All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of fees and Letter of Credit commissions shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest, fees or commissions are
payable. Each determination by the Administrative Agent of an interest rate, fee
or commission hereunder shall be conclusive and binding for all purposes, absent
manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided, however, that if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Administrative Agent may
assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender Party on such due date
an amount equal to the amount then due such Lender Party. If and to the extent
the Borrower shall not have so made such payment in full to the Administrative
Agent, each such Lender Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.

(f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Agents and the Lender Parties under or in respect
of this Agreement and the other Loan Documents on any date, such payment shall
be distributed by the Administrative Agent and applied by the Agents and the
Lender Parties in the following order of priority:

(i) first, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Agents (solely in their respective
capacities as Agents) under or in respect of this Agreement and the other Loan
Documents on such date, ratably based upon the respective aggregate amounts of
all such fees, indemnification payments, costs and expenses owing to the Agents
on such date;

(ii) second, to the payment of all of the fees, indemnification payments, costs
and expenses that are due and payable to the Issuing Banks (solely in their
respective capacities as such) under or in respect of this Agreement and the
other Loan Documents on such date, ratably based upon the respective aggregate
amounts of all such fees, indemnification payments, costs and expenses owing to
the Issuing Banks on such date;

 

54



--------------------------------------------------------------------------------

(iii) third, to the payment of all of the indemnification payments, costs and
expenses that are due and payable to the Lenders under Section 9.04 and any
similar section of any of the other Loan Documents on such date, ratably based
upon the respective aggregate amounts of all such indemnification payments,
costs and expenses owing to the Lenders on such date;

(iv) fourth, to the payment of all of the amounts that are due and payable to
the Administrative Agent and the Lender Parties under Sections 2.10 and 2.12 on
such date, ratably based upon the respective aggregate amounts thereof owing to
the Administrative Agent and the Lender Parties on such date;

(v) fifth, to the payment of all of the fees that are due and payable to the
Lenders under Section 2.08(a), (b), (c)(i), (d) and (e) on such date, ratably
based upon the respective aggregate Commitments of the Lenders under the
Facilities on such date;

(vi) sixth, to the payment of all of the accrued and unpaid interest on the
Obligations of the Borrower under or in respect of the Loan Documents that is
due and payable to the Administrative Agent and the Lender Parties under
Section 2.07(b) on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(vii) seventh, to the payment of all of the accrued and unpaid interest on the
Advances that is due and payable to the Administrative Agent and the Lender
Parties under Section 2.07(a) on such date, ratably based upon the respective
aggregate amounts of all such interest owing to the Administrative Agent and the
Lender Parties on such date;

(viii) eighth, to the payment of any other accrued and unpaid interest
comprising Obligations that is due and payable to the Administrative Agent and
the Lender Parties on such date, ratably based upon the respective aggregate
amounts of all such interest owing to the Administrative Agent and the Lender
Parties on such date;

(ix) ninth, to the payment of the principal amount of all of the outstanding
Advances that are due and payable to the Administrative Agent and the Lender
Parties on such date, ratably based upon the respective aggregate amounts of all
such principal and reimbursement obligations owing to the Administrative Agent
and the Lender Parties on such date, and to deposit into the L/C Cash Collateral
Account any contingent reimbursement obligations in respect of outstanding
Letters of Credit to the extent required by Section 6.02; and

(x) tenth, to the payment of all other Obligations of the Loan Parties owing
under or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date.

SECTION 2.12. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender Party or any Agent hereunder or under any other Loan
Document shall

 

55



--------------------------------------------------------------------------------

be made, in accordance with Section 2.11 or the applicable provisions of such
other Loan Document, if any, free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender Party and each Agent, taxes that are imposed on its overall net
income by the United States and taxes that are imposed on its overall net income
(and franchise taxes imposed in lieu thereof) by the state or foreign
jurisdiction under the laws of which such Lender Party or such Agent, as the
case may be, is organized or any political subdivision thereof and, in the case
of each Lender Party, taxes that are imposed on its overall net income (and
franchise taxes imposed in lieu thereof) by the state or foreign jurisdiction of
such Lender Party’s Applicable Lending Office or any political subdivision
thereof (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under any other
Loan Document being hereinafter referred to as “Taxes”). If any Loan Party shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any other Loan Document to any Lender Party or any Agent, and
unless such requirement arises from the failure of a Lender to furnish the
documentation described in Section 2.12(e), (i) the sum payable by such Loan
Party shall be increased as may be necessary so that after such Loan Party and
any Agent have made all required deductions (including deductions applicable to
additional sums payable under this Section 2.12) such Lender Party or such
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make all
such deductions and (iii) such Loan Party shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law.

(b) In addition, each Loan Party shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Loan Party hereunder
or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this
Agreement, or the other Loan Documents (hereinafter referred to as “Other
Taxes”).

(c) The Loan Parties shall indemnify each Lender Party and each Agent for and
hold them harmless against the full amount of Taxes and Other Taxes, and for the
full amount of taxes of any kind imposed or asserted by any jurisdiction on
amounts payable by the Loan Parties under this Section 2.12, imposed on or paid
by such Lender Party or such Agent (as the case may be) and any liability
(including penalties, additions to tax, interest and expenses) arising therefrom
or with respect thereto. This indemnification shall be made within 30 days from
the date such Lender Party or such Agent (as the case may be) makes written
demand therefor.

(d) Within 30 days after the date of any payment of Taxes, the appropriate Loan
Party shall furnish to the Administrative Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment, to the extent such receipt is issued therefor, or other evidence of
payment thereof reasonably satisfactory to the Administrative Agent. In the case
of any payment hereunder or under the other Loan Documents by or on behalf of a
Loan Party through an account or branch outside the United States or by or on
behalf of a Loan Party by a payor that is not a United States person, if such
Loan Party determines that no Taxes are payable in respect thereof, such Loan
Party shall furnish, or shall

 

56



--------------------------------------------------------------------------------

cause such payor to furnish, to the Administrative Agent, at such address, an
opinion of counsel acceptable to the Administrative Agent stating that such
payment is exempt from Taxes. For purposes of subsections (d) and (e) of this
Section 2.12, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Internal Revenue Code.

(e) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party, and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long thereafter as such Lender
Party remains lawfully able to do so), provide each of the Administrative Agent
and the Borrower with two original Internal Revenue Service Forms W-8BEN or
W-8ECI, as appropriate, or any successor or other form prescribed by the
Internal Revenue Service, certifying that such Lender Party is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any other Loan Document. If the forms provided by a Lender
Party at the time such Lender Party first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender Party provides the appropriate forms certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender Party becomes a party to this Agreement, the Lender
Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender Party assignee on such date. If any form
or document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service form W-8BEN
or W-8ECI, that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information. Upon the request of the Borrower, any Lender that is a United
States person and is not an exempt recipient for U.S. backup withholding
purposes shall deliver to the Borrower two copies of Internal Revenue Service
form W-9 (or any successor form).

(f) For any period with respect to which a Lender Party has failed to provide
the Borrower with the appropriate form or other document described in
subsection (e) above (other than if such failure is due to a change in law, or
in the interpretation or application thereof, occurring after the date on which
a form or other document originally was required to be provided or if such form
or other document otherwise is not required under subsection (e) above), such
Lender Party shall not be entitled to indemnification under subsection (a) or
(c) of this Section 2.12 with respect to Taxes imposed by the United States by
reason of such failure; provided, however, that should a Lender Party become
subject to Taxes because of its failure to deliver a form or other document
required hereunder, the Loan Parties shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Taxes.

 

57



--------------------------------------------------------------------------------

(g) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.12 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party.

(h) In the event that an additional payment is made under Section 2.12(a) or
(c) for the account of any Lender Party and such Lender Party, in its sole
discretion, determines that it has finally and irrevocably received or been
granted a credit against or release or remission for, or repayment of, any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender Party shall,
to the extent that it determines that it can do so without prejudice to the
retention of the amount of such credit, relief, remission or repayment, pay to
the applicable Loan Party such amount as such Lender Party shall, in its sole
discretion, have determined to be attributable to such deduction or withholding
and which will leave such Lender Party (after such payment) in no worse position
than it would have been in if the applicable Loan Party had not been required to
make such deduction or withholding. Nothing herein contained shall interfere
with the right of a Lender Party to arrange its tax affairs in whatever manner
it thinks fit nor oblige any Lender Party to claim any tax credit or to disclose
any information relating to its affairs or any computations in respect thereof,
and no Loan Party shall be entitled to review the tax records of any Lender
Party or the Administrative Agent, or require any Lender Party to do anything
that would prejudice its ability to benefit from any other credits, reliefs,
remissions or repayments to which it may be entitled.

SECTION 2.13. Sharing of Payments, Etc. Subject to the provisions of
Section 2.11(f), if any Lender Party shall obtain at any time any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise, other than as a result of an assignment pursuant to Section 9.07)
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender Party, such purchase from each other Lender Party shall be
rescinded and such other Lender Party shall repay to the purchasing Lender Party
the purchase price to the

 

58



--------------------------------------------------------------------------------

extent of such Lender Party’s ratable share (according to the proportion of
(i) the purchase price paid to such Lender Party to (ii) the aggregate purchase
price paid to all Lender Parties) of such recovery together with an amount equal
to such Lender Party’s ratable share (according to the proportion of (i) the
amount of such other Lender Party’s required repayment to (ii) the total amount
so recovered from the purchasing Lender Party) of any interest or other amount
paid or payable by the purchasing Lender Party in respect of the total amount so
recovered. The Borrower agrees that any Lender Party so purchasing an interest
or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such interest
or participating interest, as the case may be, as fully as if such Lender Party
were the direct creditor of the Borrower in the amount of such interest or
participating interest, as the case may be.

SECTION 2.14. Use of Proceeds. The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds and Letters of Credit) solely for (i) general corporate purposes
of the Borrower and its Subsidiaries, (ii) the development of new, and the
renovation and expansion of existing, Campus Housing Assets and the acquisition
of such other assets and the making of such other Investments as are permitted
by this Agreement, (iii) the acquisition of land and/or improvements for the
sole purpose of converting such properties into Campus Housing Assets, (iv) the
repayment in full (or refinancing) of existing mortgage loans affecting
Borrowing Base Assets, (v) the payment of fees and expenses related to the
Facilities and the other transactions contemplated by the Loan Documents and
(vi) the payment of fees and expenses related to the IPO and the Formation
Transactions.

SECTION 2.15. Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Advance
owing to such Lender Party from time to time, including the amounts of principal
and interest payable and paid to such Lender Party from time to time hereunder.
The Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note, in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder. To the
extent no Note has been issued to a Lender Party, this Agreement shall be deemed
to comprise conclusive evidence for all purposes of the indebtedness resulting
from the Advances and extensions of credit hereunder.

(b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due

 

59



--------------------------------------------------------------------------------

and payable from the Borrower to each Lender Party hereunder, and (iv) the
amount of any sum received by the Administrative Agent from the Borrower
hereunder and each Lender Party’s share thereof.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

SECTION 2.16. Extension of Termination Date. At least 30 days but not more than
60 days prior to the Termination Date, the Borrower, by written notice to the
Administrative Agent, may request, with respect to the Commitments then
outstanding, a single one-year extension of the Termination Date. The
Administrative Agent shall promptly notify each Lender of such request and the
Termination Date in effect at such time shall, effective as at the Termination
Date (the “Extension Date”), be extended for an additional one year period,
provided that (i) the Administrative Agent shall have received not later than 30
days prior to the Termination Date a new Appraisal of each Borrowing Base Asset,
(ii) the Borrower shall have paid the Extension Fees as described in
Section 2.08(e) and (iii) on the Extension Date the following statements shall
be true and the Administrative Agent shall have received for the account of each
Lender Party a certificate signed by a Responsible Officer of the Borrower,
dated the Extension Date, stating that: (a) the representations and warranties
contained in Section 4.01 are true and correct in all material respects on and
as of the Extension Date (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date), and (b) no Default or Event of Default has
occurred and is continuing or would result from such extension. In the event
that an extension is effected pursuant to this Section 2.16 (but subject to the
provisions of Sections 2.05, 2.06 and 6.01), the aggregate principal amount of
all Advances shall be repaid in full ratably to the Lenders on the Termination
Date as so extended. As of the Extension Date, any and all references in this
Agreement, the Notes, if any, or any of the other Loan Documents to the
“Termination Date” shall refer to the Termination Date as so extended.

SECTION 2.17. Increase in the Aggregate Commitments. (a) The Borrower may, at
any time (but no more than twice in any consecutive 12-month period), by written
notice to the Administrative Agent, request an increase in the aggregate amount
of the Revolving Credit Commitments by not less than $5,000,000 (each such
proposed increase, a “Commitment Increase”) to be effective as of a date that is
at least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Administrative Agent;
provided, however, that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $325,000,000 and (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Article III shall be satisfied.

 

60



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly notify the Lenders of each request
by the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment (the “Proposed Increased Commitment”). If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated to each Lender willing to participate therein in an amount equal to
the Commitment Increase multiplied by the ratio of each Lender’s Proposed
Increased Commitment to the aggregate amount of Proposed Increased Commitments.

(c) Promptly following each Commitment Date, the Administrative Agent shall
notify the Borrower as to the amount, if any, by which the Lenders are willing
to participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of not less than $10,000,000.

(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.17(c) (an “Acceding Lender”) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
for such requested Commitment Increase shall be so increased by the amount of
its Proposed Increased Commitment (or by the amount allocated to such Lender
pursuant to the last sentence of Section 2.17(b)) as of such Increase Date;
provided, however, that the Administrative Agent shall have received at or
before 12:00 Noon (New York City time) on such Increase Date the following, each
dated such date:

(i) an accession agreement from each Acceding Lender, if any, in form and
substance satisfactory to the Borrower and the Administrative Agent (each, an
“Accession Agreement”), duly executed by such Acceding Lender, the
Administrative Agent and the Borrower;

(ii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Administrative
Agent, together with an amended Schedule I hereto as may be necessary for such
Schedule I to be accurate and complete, certified as correct and complete by a
Responsible Officer of the Borrower; and

(iii) such certificates or other information as may be required pursuant to
Section 3.02.

 

61



--------------------------------------------------------------------------------

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.17(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Acceding Lender)
and the Borrower, at or before 1:00 P.M. (New York City time), by telecopier or
telex, of the occurrence of the Commitment Increase to be effected on such
Increase Date and shall record in the Register the relevant information with
respect to each Increasing Lender and each Acceding Lender on such date.

(e) On the Increase Date, to the extent the Advances then outstanding and owed
to any Lender immediately prior to the effectiveness of the Commitment Increase
shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of the Commitment Increase) of all Advances then
outstanding and owed to all Lenders (each such Lender, including any Acceding
Lender, a “Purchasing Lender”), then such Purchasing Lender, without executing
an Assignment and Acceptance, shall be deemed to have purchased an assignment of
a pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Purchasing Lender (a “Selling Lender”) in an amount sufficient such
that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of the Commitment Increase
on the Increase Date) of all Advances then outstanding and owed to all Lenders.
The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected hereunder on the Increase Date. Each Purchasing Lender
shall make the amount of its required payment available to the Administrative
Agent, in same day funds, at the office of the Administrative Agent not later
than 12:00 P.M. (New York time) on the Increase Date. The Administrative Agent
shall distribute on the Increase Date the proceeds of such amount to each of the
Selling Lenders entitled to receive such payments at its Applicable Lending
Office. If in connection with the transactions described in this Section 2.17
any Lender shall incur any losses, costs or expenses of the type described in
Section 9.04(c), then the Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for such losses, costs or expenses incurred in connection therewith.

SECTION 2.18. Defaulting Lenders. (a) If a Lender becomes, and during the period
it remains, a Defaulting Lender, if any Letter of Credit or Swing Line Advance
is at the time outstanding, the Issuing Bank and the Swing Line Bank, as the
case may be, may (except, in the case of a Defaulting Lender, to the extent the
Commitments have been fully reallocated pursuant to Section 2.18(b)), by notice
to the Borrower and such Defaulting Lender through the Administrative Agent,
require the Borrower to Cash Collateralize the obligations of the Borrower to
the Issuing Bank and the Swing Line Bank in respect of such Letter of Credit or
Swing Line Advance in amount at least equal to 100% of the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender to be applied pro rata in respect thereof, or to make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Bank and the Swing
Line Bank, as the case may be, in their sole discretion to protect them against
the risk of non-payment by such Defaulting Lender.

 

62



--------------------------------------------------------------------------------

(b) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding Letter of
Credit Exposure and any outstanding Swing Line Exposure of such Defaulting
Lender:

(i) the Letter of Credit Exposure and the Swing Line Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a) the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure, total Swing Line Exposure and total Letter of Credit
Exposure may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (b) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swing Line Bank or any other Lender may have
against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s Letter of Credit Exposure and Swing Line Exposure cannot be
so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than three (3) Business Days after
demand by the Administrative Agent (at the direction of the Issuing Bank and/or
the Swing Line Bank, as the case may be), (a) Cash Collateralize the obligations
of the Borrower to the Issuing Bank and the Swing Line Bank in respect of such
Letter of Credit Exposure or Swing Line Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such Defaulting Lender’s Letter of Credit Exposure or Swing Line Exposure, or
(b) in the case of such Defaulting Lender’s Swing Line Exposure, prepay (subject
to clause (3) below) and/or Cash Collateralize in full the unreallocated portion
thereof, or (c) make other arrangements satisfactory to the Administrative
Agent, and to the Issuing Bank and the Swing Line Bank, as the case may be, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and

(iii) any amount paid by the Borrower or otherwise received by the
Administrative Agent for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated non-interest
bearing account until (subject to Section 2.18(f)) the termination of the
Commitments and payment in full of all obligations of the Borrower hereunder and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority: first to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Bank or the Swing Line
Bank (pro rata as to the respective amounts owing to each of them) under this
Agreement, third to the payment of post-default interest and then current
interest due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them, fourth to the payment of fees then due and payable to the
Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed Letter of Credit Advances then due and

 

63



--------------------------------------------------------------------------------

payable to the Non-Defaulting Lenders hereunder ratably in accordance with the
amounts thereof then due and payable to them, sixth to the ratable payment of
other amounts then due and payable to the Non-Defaulting Lenders, and seventh
after the termination of the Commitments and payment in full of all obligations
of the Borrower hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

(c) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender, each of the Issuing Bank and the Swing
Line Bank is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.02 in such
amounts and in such times as may be required to (i) reimburse an outstanding
Letter of Credit Disbursement, (ii) repay an outstanding Swing Line Advance,
and/or (iii) Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit or Swing Line Advances in an amount at least equal
to the aggregate amount of the obligations (contingent or otherwise) of such
Defaulting Lender in respect of such Letter of Credit or Swing Line Advance.

(d) Anything herein to the contrary notwithstanding, if at any time the
Requisite Lenders determine that the Person serving as Administrative Agent is
(without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (v) of the definition thereof, the
Requisite Lenders (determined after giving effect to Section 9.01) may by notice
to the Borrower and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower, appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable law,
be effective on the earlier of (i) the date a replacement Administrative Agent
is appointed and (ii) the date thirty (30) days after the giving of such notice
by the Requisite Lenders (regardless of whether a replacement Administrative
Agent has been appointed).

(e) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than thirty (30) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of Section 2.18(b)(iii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Bank, the Swing Line Bank or any Lender may have against such Defaulting Lender.

(f) If the Borrower, the Administrative Agent, the Issuing Bank and the Swing
Line Bank agree in writing, in their discretion, that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.18(b)),
such Lender will, to the extent applicable, purchase at par such portion of
outstanding Advances of the other Lenders and/or make such other adjustments as
the Administrative Agent may determine to be necessary to cause the Revolving
Credit Exposure,

 

64



--------------------------------------------------------------------------------

Letter of Credit Exposure and Swing Line Exposure of the Lenders to be on a pro
rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender
(and such Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

ARTICLE III

CONDITIONS OF LENDING AND ISSUANCES OF LETTERS OF CREDIT

SECTION 3.01. Conditions Precedent to the Effectiveness of this Agreement. The
obligation of the Administrative Agent and each Lender Party to execute and
deliver this Agreement and the effectiveness of this Agreement is subject to the
satisfaction of the following conditions precedent before or concurrently with
the Closing Date:

(a) The Administrative Agent shall have received on or before the Closing Date
the following, each dated such day (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified)
and (except for the Notes, as to which one original of each shall be sufficient)
in sufficient copies for each Lender Party:

(i) A Note duly executed by the Borrower and payable to the order of each
Lender.

(ii) Completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party and, in the case of UCC searches, listing all effective
financing statements filed in the jurisdictions that the Administrative Agent
may deem necessary or desirable that name any Loan Party as debtor, together
with copies of such financing statements.

(iii) This Agreement, duly executed by the Loan Parties and the other parties
thereto.

(iv) Certified copies of the resolutions of the Board of Directors of the Parent
Guarantor on its behalf and on behalf of each Loan Party for which it is the
ultimate signatory approving the transactions contemplated by the Loan Documents
and each Loan Document to which it or such Loan Party is or is to be a party,
and of all documents evidencing other necessary corporate action and
governmental and other third party approvals and consents, if any, with respect
to the transactions under the Loan Documents and each Loan Document to which it
or such Loan Party is or is to be a party.

 

65



--------------------------------------------------------------------------------

(v) A copy of a certificate of the Secretary of State (or equivalent authority)
of the jurisdiction of incorporation, organization or formation of each Loan
Party and of each general partner, manager or managing member (if any) of each
Loan Party, dated reasonably near the Closing Date, certifying, if and to the
extent such certification is generally available for entities of the type of
such Loan Party, (A) as to a true and correct copy of the charter, certificate
of limited partnership, limited liability company agreement or other
organizational document of such Loan Party, general partner, manager or managing
member, as the case may be, and each amendment thereto on file in such
Secretary’s office, (B) that (1) such amendments are the only amendments to the
charter, certificate of limited partnership, limited liability company agreement
or other organizational document, as applicable, of such Loan Party, general
partner, manager or managing member, as the case may be, on file in such
Secretary’s office, (2) such Loan Party, general partner, manager or managing
member, as the case may be, has paid all franchise taxes to the date of such
certificate and (C) such Loan Party, general partner, manager or managing
member, as the case may be, is duly incorporated, organized or formed and in
good standing or presently subsisting under the laws of the jurisdiction of its
incorporation, organization or formation.

(vi) A copy of a certificate of the Secretary of State (or equivalent authority)
of each jurisdiction in which any Loan Party or any general partner, manager or
managing member of a Loan Party owns or leases property or in which the conduct
of its business requires it to qualify or be licensed as a foreign corporation
except where the failure to so qualify or be licensed could not reasonably be
expected to result in a Material Adverse Effect, dated reasonably near (but
prior to) the Closing Date, stating, with respect to each such Loan Party,
general partner, manager or managing member, that such Loan Party, general
partner, manager or managing member, as the case may be, is duly qualified and
in good standing as a foreign corporation, limited partnership or limited
liability company in such State and has filed all annual reports required to be
filed to the date of such certificate.

(vii) A certificate of each Loan Party and of each general partner, manager or
managing member (if any) of each Loan Party, signed on behalf of such Loan
Party, general partner, manager or managing member, as applicable, by its
President or a Vice President and its Secretary or any Assistant Secretary (or
those of its general partner or managing member, if applicable), dated the
Closing Date (the statements made in which certificate shall be true on and as
of the Closing Date), certifying as to (A) the absence of any amendments to the
constitutive documents of such Loan Party, general partner, manager or managing
member, as applicable, since the date of the certificate referred to in
Section 3.01(a)(vi), (B) a true and correct copy of the bylaws, operating
agreement, partnership agreement or other governing document of such Loan Party,
general partner, manager or managing member, as applicable, as in effect on the
date on which the resolutions referred to in Section 3.01(a)(v) were adopted and
on the Closing Date, (C) the due incorporation, organization or

 

66



--------------------------------------------------------------------------------

formation and good standing or valid existence of such Loan Party, general
partner, manager or managing member, as applicable, as a corporation, limited
liability company or partnership organized under the laws of the jurisdiction of
its incorporation, organization or formation and the absence of any proceeding
for the dissolution or liquidation of such Loan Party, general partner, manager
or managing member, as applicable, (D) the truth of the representations and
warranties contained in the Loan Documents and (E) the absence of any event
occurring and continuing, or resulting from the closing hereunder or the Advance
made on the Closing Date, that constitutes a Default.

(viii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party (or Responsible Officer of the general partner, manager or managing member
of any Loan Party) and of each general partner, manager or managing member (if
any) of each Loan Party certifying the names and true signatures of the officers
of such Loan Party, or of the general partner, manager or managing member of
such Loan Party, authorized to sign each Loan Document to which it is or is to
be a party and the other documents to be delivered hereunder and thereunder.

(ix) Such financial, business and other information regarding each Loan Party
and its Subsidiaries as the Lender Parties shall have requested, including,
without limitation, information as to possible contingent liabilities, tax
matters, environmental matters, obligations under Plans, Multiemployer Plans and
Welfare Plans, collective bargaining agreements and other arrangements with
employees, historical operating statements (if any), audited annual financial
statements for the year ending December 31, 2010, interim financial statements
dated the end of the most recent fiscal quarter for which financial statements
are available (or, in the event the Lender Parties’ due diligence review reveals
material changes since such financial statements, as of a later date within
45 days of the Closing Date) and financial projections for the Parent
Guarantor’s consolidated operations.

(x) Evidence of insurance (which may consist of binders or certificates of
insurance) naming the Administrative Agent as loss payee and/or additional
insured, as applicable, with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is satisfactory
to the Lender Parties, including, without limitation, the insurance required by
the terms of this Agreement.

(xi) An opinion of Greenberg Traurig LLP, New York counsel for the Loan Parties,
with respect to the matters (and in substantially the form) set forth in Exhibit
E-1 hereto and as to such other matters as any Lender Party through the
Administrative Agent may reasonably request.

(xii) An opinion of Bradley Arant Boult Cummings LLP, Delaware counsel for the
Loan Parties, with respect to the matters (and in substantially the form) set
forth in Exhibit E-2 hereto and as to such other matters as any Lender Party
through the Administrative Agent may reasonably request.

 

67



--------------------------------------------------------------------------------

(xiii) An opinion of Saul Ewing LLP, Maryland counsel for the Loan Parties, with
respect to the matters (and in substantially the form) set forth in Exhibit E-3
hereto and as to such other matters as any Lender Party through the
Administrative Agent may reasonably request.

(xiv) An opinion of Sidley Austin LLP, counsel for the Administrative Agent, in
form and substance satisfactory to the Administrative Agent.

(xv) A Notice of Borrowing or Notice of Issuance, as applicable, relating to the
Initial Extension of Credit.

(xvi) A certificate signed by a Responsible Officer of the Borrower, dated the
Closing Date, stating that after giving effect to the Initial Extension of
Credit and the Formation Transactions, the Parent Guarantor shall be in
compliance with the covenants contained in Section 5.04 on a pro forma basis as
of the most recent fiscal quarter end, together with supporting information in
form satisfactory to the Administrative Agent showing the computations used in
determining compliance with such covenants.

(b) The Lender Parties shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and its Subsidiaries, including the terms
and conditions of the charter and bylaws, operating agreement, partnership
agreement or other governing document of each of them.

(c) The Loan Parties shall have no Debt, other than Existing Debt and other Debt
permitted under this Agreement.

(d) Before and after giving effect to the transactions contemplated by the Loan
Documents, there shall have occurred no material adverse change in the business,
condition (financial or otherwise), results of operations or prospects of the
Loan Parties or any of the Borrowing Base Assets on the Closing Date since
December 31, 2010.

(e) There shall exist no action, suit, investigation, litigation or proceeding
affecting any Loan Party or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) could reasonably be
expected to result in a Material Adverse Effect other than the matters described
on Schedule 4.01(e) hereto (the “Material Litigation”) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, and there shall have been
no adverse change in the status, or financial effect on any Loan Party or any of
its Subsidiaries, of the Material Litigation from that described on
Schedule 4.01(e) hereto.

(f) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated by the Loan Documents shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lender

 

68



--------------------------------------------------------------------------------

Parties) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lender Parties that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated by the Loan Documents.

(g) The Borrower shall have entered into the Hedge Agreements required under
Section 5.01(o) to the extent any are required by such Section, and shall have
provided satisfactory evidence of the same to the Administrative Agent.

(h) The organizational documents for each Subsidiary Guarantor shall comply with
the Subsidiary Guarantor Requirements.

(i) The Borrower shall have paid all accrued fees of the Administrative Agent
and the Lender Parties required under this Agreement and all reasonable,
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees and expenses of counsel to the Administrative Agent).

SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Renewal,
Extension and Increase. (a) The obligation of each Lender to make an Advance
(other than a Letter of Credit Advance made by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and a Swing Line Advance made by a Lender pursuant
to Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing) and the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit, the extension of
Commitments pursuant to Section 2.16 and the right of the Borrower to request a
Swing Line Borrowing or a Commitment Increase shall be subject to the
satisfaction of the conditions set forth in Section 3.01 (to the extent not
previously satisfied pursuant to that Section) and such further conditions
precedent that on the date of such Borrowing, issuance, renewal, extension or
increase (a) the following statements shall be true and the Administrative Agent
shall have received for the account of such Lender, the Swing Line Bank or such
Issuing Bank (w) a Notice of Borrowing or Notice of Issuance, as applicable, and
a Borrowing Base Certificate, in each case dated the date of such Borrowing,
issuance, renewal, extension or increase and, in the case of the Borrowing Base
Certificate, demonstrating that the Facility Exposure that will be outstanding
after giving effect to such Advance, issuance or renewal, respectively, will not
exceed the lesser of (i) the Total Borrowing Base Value as of such date and
(ii) the amount that would have a Borrowing Base Debt Service Coverage Ratio of
not less than 1.50:1.00 (in each case calculated on a pro forma basis after
giving effect to such Borrowing or issuance), (x) all Deliverables and all items
described in the definition of “BBA Proposal Package” herein (to the extent not
previously delivered with respect to each Borrowing Base Asset pursuant to
Section 5.01(k) or this Section 3.02), (y) in the case of an addition of any
Person as an Additional Guarantor, all Guarantor Deliverables (to the extent not
previously delivered pursuant to Section 5.01(k) or this Section 3.02), and
(z) a certificate signed by a Responsible Officer of the Borrower, dated the
date of such Borrowing, issuance, renewal, extension or increase, stating that:

(i) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), before
and after giving effect to (A) such

 

69



--------------------------------------------------------------------------------

Borrowing, issuance, renewal, extension or increase, and (B) in the case of any
Borrowing or issuance or renewal, the application of the proceeds therefrom, as
though made on and as of such date;

(ii) no Default or Event of Default has occurred and is continuing, or would
result from (A) such Borrowing, issuance, renewal, extension or increase or
(B) in the case of any Borrowing or issuance or renewal, from the application of
the proceeds therefrom; and

(iii) for each Revolving Credit Advance, or Swing Line Advance made by the Swing
Line Bank or issuance or renewal of any Letter of Credit, (A) the Facility
Exposure that will be outstanding after giving effect to such Advance, issuance
or renewal, respectively, will not exceed the lesser of (i) the Total Borrowing
Base Value as of such date and (ii) the amount that would have a Borrowing Base
Debt Service Coverage Ratio of not less than 1.50:1.00 and (B) before and after
giving effect to such Advance, issuance or renewal, the Parent Guarantor shall
be in compliance with the covenants contained in Section 5.04, together with
supporting information in form satisfactory to the Administrative Agent showing
the computations used in determining compliance with such covenants;

and (b) the Administrative Agent shall have received such other approvals,
opinions or documents as any Lender Party through the Administrative Agent may
reasonably request.

(b) In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender, the
Issuing Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swing Line
Bank will not be required to make any Swing Line Advance, unless the Issuing
Bank or the Swing Line Bank, as the case may be, is satisfied that any exposure
that would result therefrom is fully covered or eliminated by any combination
satisfactory to the Issuing Bank or Swing Line Bank of the following:

(i) in the case of a Defaulting Lender, the Letter of Credit Exposure and the
Swing Line Exposure of such Defaulting Lender is reallocated, as to outstanding
and future Letters of Credit and Swing Line Advances, to the Non-Defaulting
Lenders as provided in clause (i) of Section 2.18(b);

(ii) in the case of a Defaulting Lender, without limiting the provisions of
Section 2.18(a), the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit or Swing Line Advance in an amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Line Advance, or makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swing Line Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender; and

 

70



--------------------------------------------------------------------------------

(iii) in the case of a Defaulting Lender, then in the case of a proposed
issuance of a Letter of Credit or making of a Swing Line Advance, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and to the Issuing Bank and the Swing Line Bank, as the
case may be, the Borrower agrees that the face amount of such requested Letter
of Credit or the principal amount of such requested Swing Line Advance will be
reduced by an amount equal to the unreallocated, non-Cash Collateralized portion
thereof as to which such Defaulting Lender would otherwise be liable, in which
case the obligations of the Non-Defaulting Lenders in respect of such Letter of
Credit or Swing Line Advance will, subject to the first proviso below, be on a
pro rata basis in accordance with the Commitments of the Non-Defaulting Lenders,
and the pro rata payment provisions of Section 2.11(f) will be deemed adjusted
to reflect this provision;

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swing Line Exposure and total Letter of Credit Exposure may not
in any event exceed the Commitment of such Non-Defaulting Lender, and
(b) neither any such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto nor any such Cash Collateralization or reduction will
constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the Issuing Bank, the Swing Line Bank or any other Lender may have
against such Defaulting Lender, or cause such Defaulting Lender to be a
Non-Defaulting Lender.

SECTION 3.03. Determinations Under Section 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender Party shall be deemed to have consented to, approved or accepted or
to be satisfied with each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lender Parties
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Initial Extension of Credit, Borrowing, issuance, renewal,
extension or increase, as applicable, specifying its objection thereto and, if
the requested action consists of a Borrowing, such Lender Party shall not have
made available to the Administrative Agent such Lender Party’s ratable portion
of such Borrowing.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Loan Parties. Each Loan
Party represents and warrants as follows:

(a) Organization and Powers; Qualifications and Good Standing. Each Loan Party
and each of its Subsidiaries and each general partner, manager or managing
member, if any, of each Loan Party (i) is a corporation, limited liability
company or partnership duly incorporated, organized or formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation,
organization or formation, (ii) is duly qualified and in good standing as a
foreign corporation, limited liability company or partnership in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed could not reasonably be expected to result in a Material
Adverse

 

71



--------------------------------------------------------------------------------

Effect and (iii) has all requisite corporate, limited liability company or
partnership power and authority (including, without limitation, all governmental
licenses, permits and other approvals) to own or lease and operate its
properties and to carry on its business as now conducted and as proposed to be
conducted. All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and non-assessable. The Parent Guarantor directly
or indirectly owns all of the general partnership interests in the Borrower. All
Equity Interests in the Borrower that are directly or indirectly owned by the
Parent Guarantor are owned free and clear of all Liens. The Parent Guarantor is
organized in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code, and its proposed method of operation enables it to
meet the requirements for qualification and taxation as a REIT under the
Internal Revenue Code.

(b) Subsidiaries. Set forth on Schedule 4.01(b) hereto is a complete and
accurate list of all Subsidiaries of each Loan Party, showing as of the date
hereof (as to each such Subsidiary) the jurisdiction of its incorporation,
organization or formation, the number of shares (or the equivalent thereof) of
each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares (or
the equivalent thereof) covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights at the date hereof. All of the
outstanding Equity Interests in each Loan Party’s Subsidiaries has been validly
issued, are fully paid and non-assessable and to the extent owned by such Loan
Party or one or more of its Subsidiaries, are owned by such Loan Party or
Subsidiaries free and clear of all Liens (except as created by the Loan
Documents).

(c) Due Authorization; No Conflict. The execution and delivery by each Loan
Party and each general partner, manager or managing member (if any) of each Loan
Party of each Loan Document to which it is or is to be a party, and the
performance of its obligations thereunder, and the consummation of the
transactions contemplated by the Loan Documents, are within the corporate,
limited liability company or partnership powers of such Loan Party, general
partner, manager or managing member, have been duly authorized by all necessary
corporate, limited liability company or partnership action, and do not
(i) contravene the charter or bylaws, operating agreement, partnership agreement
or other governing document of such Loan Party, general partner, manager or
managing member, (ii) violate any law, rule, regulation (including, without
limitation, Regulation T, U and X of the Board of Governors of the Federal
Reserve System), order, writ, judgment, injunction, decree, determination or
award, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any Material Contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties, or
any general partner, manager or managing member of any Loan Party or (iv) result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of any Loan Party or any of its Subsidiaries. No Loan Party or
any of its Subsidiaries is in violation of any such law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or in breach
of any such contract, loan agreement, indenture, mortgage, deed of trust, lease
or other instrument, the violation or breach of which could reasonably be
expected to result in a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

(d) Authorizations and Consents. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body or any other third party is required for (i) the due execution, delivery,
recordation, filing or performance by any Loan Party or any general partner,
manager or managing member of any Loan Party of any Loan Document to which it is
or is to be a party or for the consummation of the transactions contemplated by
the Loan Documents or (ii) the exercise by the Administrative Agent or any
Lender Party of its rights under the Loan Documents.

(e) Binding Obligation. This Agreement has been, and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party and general partner, manager or managing member (if any) of each Loan
Party party thereto. This Agreement is, and each other Loan Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Loan Party and general partner, manager or managing member (if any) of each Loan
Party party thereto, enforceable against such Loan Party, general partner,
manager or managing member, as the case may be, in accordance with its terms.

(f) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries or any general
partner, manager or managing member (if any) of any Loan Party, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that (i) could reasonably be expected to result in a
Material Adverse Effect (other than the Material Litigation) or (ii) purports to
affect the legality, validity or enforceability of any Loan Document or the
consummation of the transactions contemplated by the Loan Documents, and there
has been no adverse change in the status, or financial effect on any Loan Party
or any of its Subsidiaries or any general partner, manager or managing member
(if any) of any Loan Party, of the Material Litigation from that described on
Schedule 4.01(e) hereto.

(g) Financial Condition. The Consolidated balance sheets of the Parent Guarantor
and its Subsidiaries as of December 31, 2010 and the related Consolidated
statements of income and Consolidated statements of cash flows of the Parent
Guarantor and its Subsidiaries for the fiscal year then ended, accompanied by
unqualified opinions of KPMG LLP, independent public accountants and the
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as at
June 30, 2011, and the related Consolidated statements of income and
Consolidated statements of cash flows of the Parent Guarantor and its
Subsidiaries for the six (6) months then ended, copies of which have been
furnished to each Lender Party, fairly present, subject, in the case of such
balance sheets as at June 30, 2011, and such statements of income and cash flows
for the six (6) months then ended, to year end audit adjustments, the
Consolidated financial condition of the Parent Guarantor and its Subsidiaries as
at such dates and the Consolidated results of operations of the Parent Guarantor
and its Subsidiaries for the periods ended on such dates, all in accordance with
generally accepted accounting principles applied on a consistent basis. Since
December 31, 2010, there has been (i) with respect to the period prior to the
Closing Date, no material adverse change in the business, condition (financial
or otherwise), results of operations or prospects of the

 

73



--------------------------------------------------------------------------------

Parent Guarantor and its Subsidiaries or any of the Borrowing Base Assets on the
Closing Date, and (ii) with respect to any period after the Closing Date, no
Material Adverse Change.

(h) Forecasts. The Consolidated forecasted balance sheets, statements of income
and statements of cash flows of the Parent Guarantor and its Subsidiaries
delivered to the Lender Parties pursuant to Section 3.01(a)(ix) and 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the Parent
Guarantor’s best estimate of its future financial performance.

(i) Full Disclosure. No information, exhibit or report furnished by or on behalf
of any Loan Party to any Agent or any Lender Party in connection with the
negotiation and syndication of the Loan Documents or pursuant to the terms of
the Loan Documents contained any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements made therein not
misleading. The Loan Parties have disclosed to the Administrative Agent, in
writing, any and all existing facts known to the Loan Parties that have or may
have (to the extent any of the Loan Parties can now reasonably foresee) a
Material Adverse Effect.

(j) Margin Regulations. No Loan Party owns any Margin Stock or is engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Advance or drawings under any Letter of Credit
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock.

(k) Certain Governmental Regulations. Neither any Loan Party nor any of its
Subsidiaries nor any general partner, manager or managing member of any Loan
Party, as applicable, is an “investment company”, or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended. Without
limiting the generality of the foregoing, each Loan Party and each of its
Subsidiaries and each general partner, manager or managing member of any Loan
Party, as applicable: (i) is primarily engaged, directly or through a
wholly-owned subsidiary or subsidiaries, in a business or businesses other than
that of (A) investing, reinvesting, owning, holding or trading in securities or
(B) issuing face-amount certificates of the installment type; (ii) is not
engaged in, does not propose to engage in and does not hold itself out as being
engaged in the business of (A) investing, reinvesting, owning, holding or
trading in securities or (B) issuing face-amount certificates of the installment
type; (iii) does not own or propose to acquire investment securities (as defined
in the Investment Company Act of 1940, as amended) having a value exceeding
forty percent (40%) of the value of such company’s total assets (exclusive of
government securities and cash items) on an unconsolidated basis; (iv) has not
in the past been engaged in the business of issuing face-amount certificates of
the installment type; and (v) does not have any outstanding face-amount
certificates of the installment type. Neither the making of any Advances, nor
the issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the

 

74



--------------------------------------------------------------------------------

consummation of the other transactions contemplated by the Loan Documents, will
violate any provision of any such Act or any rule, regulation or order of the
Securities and Exchange Commission thereunder.

(l) Materially Adverse Agreements. Neither any Loan Party nor any of its
Subsidiaries is a party to any indenture, loan or credit agreement or any lease
or other agreement or instrument or subject to any charter, corporate,
partnership, membership or other governing restriction that could reasonably be
expected to result in a Material Adverse Effect.

(m) [Intentionally Omitted]

(n) Existing Debt. Set forth on Schedule 4.01(n) hereto is a complete and
accurate list of all Existing Debt, showing as of the date hereof the obligor,
the principal amount outstanding thereunder and the maturity date thereof.

(o) [Intentionally Omitted].

(p) Liens. Set forth on Schedule 4.01(p) hereto is a complete and accurate list
of (i) all Liens on the property or assets of any Loan Party or any of its
Subsidiaries that directly or indirectly own any Borrowing Base Asset (other
than Permitted Liens), and (ii) all Liens on the property or assets of any Loan
Party or any of its Subsidiaries securing Debt for Borrowed Money (other than
Permitted Liens); in each case showing as of the date hereof the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto,
provided however, that easements and other real property restrictions, covenants
and conditions of record (exclusive of Liens securing Debt) shall not be listed
on Schedule 4.01(p).

(q) Real Property; Tenancy Leases. (i) Set forth on Part I of Schedule 4.01(q)
hereto is a complete and accurate list of all Real Property owned in fee or as a
leasehold estate by any Loan Party or any of its Subsidiaries, showing as of the
date hereof, and as of each other date such Schedule 4.01(q) is required to be
supplemented hereunder, the street address, state, record owner and book value
thereof. Each such Loan Party or Subsidiary has good, marketable and insurable
fee simple or leasehold title to such Real Property, free and clear of all
Liens, other than Liens permitted under this Agreement.

(ii) The Borrower has delivered to the Administrative Agent a true, correct and
complete copy of the current form of residential Tenancy Lease for each
Borrowing Base Asset, and true, correct and complete copies of any
non-residential Tenancy Leases and any amendments thereto relating to each
Borrowing Base Asset as of the date hereof. An accurate and complete rent roll
as of the date of inclusion of each Borrowing Base Asset in the Borrowing Base
Assets with respect to all Tenancy Leases of any portion of the Borrowing Base
Asset has been provided to the Administrative Agent. The Tenancy Leases
described in the preceding sentence constitute as of the date thereof the sole
agreements relating to leasing or licensing of space at such Borrowing Base
Asset

 

75



--------------------------------------------------------------------------------

and in the buildings relating thereto. No tenant under any Tenancy Lease is
entitled to any free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent, including, without limitation, lease support payments or
lease buy-outs, except as reflected in such Tenancy Leases or as disclosed to
the Administrative Agent in writing by the Borrower. The Tenancy Leases
reflected on the rent rolls delivered to the Administrative Agent are, as of the
date of inclusion of the applicable Borrowing Base Asset in the Borrowing Base
Assets, in full force and effect in accordance with their respective terms.
There is no payment default or any other material default under such Tenancy
Leases, nor, to Borrower’s knowledge, are there any defenses, counterclaims or
offsets available to any tenant thereunder which in either case is reasonably
likely to have a Material Adverse Effect. No property other than the Borrowing
Base Asset which is the subject of the applicable Tenancy Lease (and any
adjacent property burdened by insurable, permanent easements which may benefit
the Borrowing Base Asset and are in full force and effect) is necessary to
comply with the requirements (including, without limitation, parking
requirements) contained in such Tenancy Lease.

(iii) Each Borrowing Base Asset is operated and managed by an Approved Manager
pursuant to a Management Agreement listed on Part II of Schedule 4.01(q).

(iv) Each Borrowing Base Asset satisfies all Borrowing Base Conditions.

(r) Environmental Matters. (i) Except as otherwise set forth on Part I of
Schedule 4.01(r) hereto, the operations and properties of each Loan Party and
each of its Subsidiaries comply in all material respects with all applicable
Environmental Laws and Environmental Permits, all past material non-compliance
with such Environmental Laws and Environmental Permits has been resolved without
ongoing material obligations or costs, and, to the knowledge of each Loan Party
and its Subsidiaries, no circumstances exist that could be reasonably likely to
(A) form the basis of an Environmental Action against any Loan Party or any of
its Subsidiaries or any of their properties that could have a Material Adverse
Effect or (B) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law.

(ii) Except as otherwise set forth on Part II of Schedule 4.01(r) hereto, none
of the properties currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries is listed or, to the knowledge of each Loan Party and
its Subsidiaries, proposed for listing on the NPL or on the CERCLIS or any
analogous foreign, state or local list or is adjacent to any such listed
property; there are no underground or above ground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been treated, stored or disposed on any property currently
owned or operated by any Loan Party or any of its Subsidiaries; there is no
asbestos or asbestos-containing material on any property currently owned or
operated by any Loan Party or any of its Subsidiaries except for any non-friable

 

76



--------------------------------------------------------------------------------

asbestos-containing material that is being managed pursuant to, and in
compliance with, an operations and maintenance plan and that does not currently
require removal, remediation, abatement or encapsulation under Environmental
Law; and, to the knowledge of each Loan Party and its Subsidiaries, Hazardous
Materials have not been released, discharged or disposed of in any material
amount or in violation of any Environmental Law or Environmental Permit on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the knowledge of each Loan Party and its Subsidiaries,
during the period of their ownership or operation thereof, on any property
formerly owned or operated by any Loan Party or any of its Subsidiaries.

(iii) Except as otherwise set forth on Part III of Schedule 4.01(r) hereto,
neither any Loan Party nor any of its Subsidiaries is undertaking, nor has any
Loan Party or any of its Subsidiaries completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any governmental or regulatory
authority or the requirements of any Environmental Law; all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in a Material Adverse Effect; and, with respect to any property formerly owned
or operated by any Loan Party or any of its Subsidiaries, all Hazardous
Materials generated, used, treated, handled, stored or transported by or, to the
knowledge of each Loan Party and its Subsidiaries, on behalf of any Loan Party
or any of its Subsidiaries have been disposed of in a manner that could not
reasonably be expected to result in a Material Adverse Effect.

(iv) Except as set forth on Part IV of Schedule 4.01(r), neither any Loan Party
nor any of its Subsidiaries nor the Real Property is subject to any applicable
Environmental Law requiring the performance of Hazardous Materials site
assessments, or the removal or remediation of Hazardous Materials, or the giving
of notice to any governmental agency or the recording or delivery to other
Persons of an environmental disclosure document or statement in each case by
virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of any other transactions contemplated hereby
except for such matters that shall be complied with as of the Closing Date.

(s) Compliance with Laws. Each Loan Party and each Subsidiary is in compliance
with the requirements of all laws, rules and regulations (including, without
limitation, the Securities Act and the Securities Exchange Act, and the
applicable rules and regulations thereunder, state securities law and “Blue Sky”
laws) applicable to it and its business, where the failure to so comply could
reasonably be expected to result in a Material Adverse Effect.

 

77



--------------------------------------------------------------------------------

(t) Force Majeure. Neither the business nor the properties of any Loan Party or
any of its Subsidiaries are currently affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that could reasonably be expected to result in a Material
Adverse Effect.

(u) Loan Parties’ Credit Decisions. Each Loan Party has, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement (and in the case
of the Guarantors, to give the guaranty under this Agreement) and each other
Loan Document to which it is or is to be a party, and each Loan Party has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.

(v) Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.

(w) Sarbanes-Oxley. No Loan Party has made any extension of credit to any of its
directors or executive officers in contravention of any applicable restrictions
set forth in Section 402(a) of Sarbanes-Oxley.

(x) ERISA Matters. (i) Set forth on Schedule 4.01(x) hereto is a complete and
accurate list of all Plans and Welfare Plans.

(ii) No ERISA Event has occurred within the preceding five plan years or is
reasonably expected to occur with respect to any Plan that has resulted in or is
reasonably expected to result in a material liability of any Loan Party or any
ERISA Affiliate.

(iii) Any Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and furnished to the Lender Parties, is complete and
accurate and fairly presents the funding status of such Plan as of the date of
such Schedule B, and since the date of any such Schedule B there has been no
material adverse change in such funding status.

(iv) Neither any Loan Party nor any ERISA Affiliate has incurred or is
reasonably expected to incur any Withdrawal Liability to any Multiemployer Plan.

(v) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

78



--------------------------------------------------------------------------------

(y) Borrowing Base Assets.

(i) The Loan Parties are the legal and beneficial owners of the Borrowing Base
Assets, free and clear of any Lien, except for Permitted Liens described in
clauses (a), (b), (d) and (e) of the definition of “Permitted Liens”. Each of
the Borrowing Base Assets satisfies the requirements in this Agreement to being
a Borrowing Base Asset. There are no proceedings in condemnation or eminent
domain affecting any of the Borrowing Base Assets and, to the knowledge of each
Loan Party, none is threatened. Except for any option or other purchase right
granted to a Subsidiary Guarantor under the express terms of a Ground Lease to
which such Subsidiary Guarantor is a party, no Person has any option or other
right to purchase all or any portion of any of the Borrowing Base Assets or any
interest therein.

(ii) To the knowledge of each Loan Party and except as may be disclosed in any
zoning reports and property condition reports delivered to the Administrative
Agent, (i) the Borrowing Base Assets and the use thereof comply in all material
respects with all applicable zoning, subdivision and land use laws, regulations
and ordinances, all applicable health, fire, building codes, parking laws and
all other laws, statutes, codes, ordinances, rules and regulations applicable to
the Borrowing Base Assets, or any of them, including without limitation the
Americans with Disabilities Act; (ii) all permits, licenses and certificates for
the lawful use, occupancy and operation of each component of each of the
Borrowing Base Assets in the manner in which it is currently being used,
occupied and operated, including, but not limited to certificates of occupancy,
or the equivalent, have been obtained and are current and in full force and
effect; (iii) no legal proceedings are pending or, to the knowledge of each Loan
Party, threatened with respect to the zoning of any Borrowing Base Asset; and
(iv) neither the zoning nor any other right to construct, use or operate any
Borrowing Base Asset is in any way dependent upon or related to any real estate
other than such Borrowing Base Asset in any way that has had or is reasonably
likely to give rise to a materially adverse effect as to the value, use of or
ability to sell or finance such Borrowing Base Asset.

(iii) The Loan Parties have delivered to the Administrative Agent a true and
complete copy of each of the Management Agreements and Material Contracts to
which they are a party that will be in effect on the Closing Date, and such
Management Agreements and Material Contracts have not been modified or amended
except pursuant to amendments or modifications delivered to Administrative
Agent. Such Management Agreements and Material Contracts are in full force and
effect and no default by any of the Loan Parties or Approved Managers exists
thereunder.

(iv) To each Loan Party’s knowledge, all improvements on any Borrowing Base
Asset, including without limitation the roof and all structural components,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior doors, parking facilities,

 

79



--------------------------------------------------------------------------------

sidewalks and landscaping, are in good condition and repair, subject to normal
wear and tear and necessary repairs in the ordinary course of business. The Loan
Parties are not aware of any latent or patent structural or other material
defect in any of the Borrowing Base Assets and, to the Loan Parties’ knowledge,
city water supply, storm and sanitary sewers, and electrical, gas (if
applicable) and telephone facilities are available to each of the Borrowing Base
Assets within the boundary lines of each of the Borrowing Base Assets (except in
any way that has not had and is reasonably likely to not give rise to a
materially adverse effect as to the value, use of or ability to sell or finance
such Borrowing Base Asset), are fully connected to the improvements and are
fully operational, are sufficient to meet the reasonable needs of each of the
Borrowing Base Assets as now used or presently contemplated to be used, and no
other utility facilities are necessary to meet the reasonable needs of any of
the Borrowing Base Assets as now used or presently contemplated. Except in any
way that has not had and is reasonably likely to not give rise to a materially
adverse effect as to the value, use of or ability to sell or finance such
Borrowing Base Asset, no part of any of the Borrowing Base Assets is within a
flood plain and none of the improvements thereon create encroachments over,
across or upon any of the Borrowing Base Assets’ boundary lines, rights of way
or easements, and no building or other improvements on adjoining land create
such an encroachment which could reasonably be expected to have a Material
Adverse Effect. All public roads and streets necessary for service of and access
to each of the Borrowing Base Assets for the current and contemplated uses
thereof have been completed and are serviceable and are physically and legally
open for use by the public. To the Loan Parties’ knowledge after due inquiry,
any septic system located at any of the Borrowing Base Assets is in good and
safe condition and repair and in compliance with all applicable law in all
material respects.

(v) Each of the Borrowing Base Assets is comprised of one (1) or more parcels
which constitute separate tax lots. No part of any of the Borrowing Base Assets
is included or assessed under or as part of another tax lot or parcel, and no
part of any other property is included or assessed under or as part of the tax
lots or parcels comprising any of the Borrowing Base Assets.

(vi) Neither the Borrower nor any of the Guarantors has received any outstanding
notice from any insurer or its agent requiring performance of any work with
respect to any of the Borrowing Base Assets or canceling or threatening to
cancel any policy of insurance, and each of the Borrowing Base Assets complies
with the material requirements of all of the Borrower’s and the Guarantor’s
insurance carriers.

(z) Ground Leases. (i) The Ground Leases contain the entire agreement of the
Ground Lessor and the applicable Loan Party pertaining to the applicable
Borrowing Base Asset that is subject to a Ground Lease and satisfy the
requirements of this Agreement to be a Ground Lease. The Loan Parties have no
estate, right, title or interest in or to any Borrowing Base Asset subject to a
Ground Lease except under and pursuant to the applicable Ground Leases. The Loan
Parties have delivered a true and correct copy

 

80



--------------------------------------------------------------------------------

of the Ground Leases (together with all modification and/or assignment
documents) to the Administrative Agent and the Ground Leases have not otherwise
been modified, amended or assigned.

(ii) To the knowledge of each Loan Party, the applicable Ground Lessor is the
exclusive fee simple owner of its Borrowing Base Asset, subject to a Ground
Lease, subject only to the Ground Lease and Liens described in clauses (a), (b),
(d) and (e) of the definition of Permitted Liens, and the applicable Ground
Lessor is the sole owner of the lessor’s interest in the applicable Ground
Lease.

(iii) There are no rights to terminate a Ground Lease other than the Ground
Lessor’s right to terminate by reason of default, casualty, condemnation or
other reasons, in each case as expressly set forth in the applicable Ground
Lease.

(iv) Each Ground Lease is in full force and effect and, to the knowledge of each
Loan Party, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under the applicable Ground
Lease (a “Ground Lease Default”) exists on the part of the Loan Parties or on
the part of the Ground Lessor under a Ground Lease. All base rent and additional
rent due and payable under a Ground Lease has been paid through the date hereof
and the Loan Parties are not required to pay any deferred or accrued rent after
the date hereof under a Ground Lease. The Loan Parties have not received any
written notice that a Ground Lease Default has occurred or exists (except for
matters which have been previously disclosed to Administrative Agent and
resolved to the mutual satisfaction of the parties to the Ground Lease) or any
third party alleges the same to exist.

(aa) No Prohibited Persons. Neither any Loan Party nor any of their respective
officers, directors, partners, members, Affiliates or, to the knowledge of the
Loan Parties, shareholders is an entity or person: (i) that is listed in the
Annex to, or is otherwise subject to the provisions of Executive Order 13224
issued on September 24, 2001 (“EO13224”); (ii) whose name appears on the United
States Treasury Department’s Office of Foreign Assets Control (“OFAC”) most
current list of “Specifically Designated National and Blocked Persons” (which
list may be published from time to time in various mediums including, but not
limited to, the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf); (iii) who
commits, threatens to commit or supports “terrorism”, as that term is defined in
EO13224; or (iv) who is otherwise affiliated with any entity or person listed
above (any and all parties or persons described in clauses (i) through
(iv) above are herein referred to as a “Prohibited Person”).

(bb) Setoff, Etc. The rights of the Administrative Agent and the Lenders with
respect to the Borrowing Base Assets are not subject to any setoff, claims,
withholdings or other defenses by the Guarantors, Borrower or any of its
Subsidiaries or Affiliates or, to the best knowledge of Borrower, any other
Person other than Permitted Liens.

 

81



--------------------------------------------------------------------------------

(cc) Franchises, Patents, Copyrights, Etc. The Borrower, the Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others
except with respect to Subsidiaries of Borrower that are not the owners of the
Borrowing Base Assets where such failure individually or in the aggregate has
not had and could not reasonably be expected to have a Material Adverse Effect.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, each Loan Party will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders (such compliance to include, without limitation, compliance with
ERISA and the Racketeer Influenced and Corrupt Organizations Chapter of the
Organized Crime Control Act of 1970); provided, however, that the failure to
comply with the provisions of this Section 5.01(a) shall not constitute a
default hereunder so long as such noncompliance is the subject of a Good Faith
Contest.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that neither the Loan Parties nor any of
their Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Good Faith Contest, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

(c) Compliance with Environmental Laws. Comply, and cause each of its
Subsidiaries and all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew and cause each of
its Subsidiaries to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each of its Subsidiaries to
conduct, any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties in material compliance with the
requirements of all Environmental Laws; provided, however, that neither the Loan
Parties nor any of their Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is the subject of a Good Faith Contest.

 

82



--------------------------------------------------------------------------------

(d) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such Subsidiaries operate, but in
no event shall such amounts be lower or coverages be less comprehensive than the
respective insurance amounts and coverages maintained by the Borrower and its
Subsidiaries on the Closing Date approved by the Administrative Agent.

(e) Preservation of Partnership or Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
existence (corporate or otherwise), legal structure, legal name, rights (charter
and statutory), permits, licenses, approvals, privileges and franchises, unless,
in the case of Subsidiaries of the Borrower only, in the reasonable business
judgment of such Subsidiary, such Subsidiary determines that it is in its best
economic interest not to preserve and maintain such rights or franchises and
such failure to preserve and maintain such rights or franchises is not
reasonably likely to result in a Material Adverse Effect (it being understood
that the foregoing shall not prohibit, or be violated as a result of any
transaction by or involving any Loan Party or Subsidiary thereof otherwise
permitted under Section 5.02(d) or (e) below).

(f) Visitation Rights. At any reasonable time and from time to time, after
reasonable advance notice to the Borrower, permit the Administrative Agent or
any of the Lender Parties, or any agent or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, any Loan Party and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of any Loan Party and any of its
Subsidiaries with any of their general partners, managers, managing members,
officers or directors and with their independent certified public accountants;
provided, that, notwithstanding anything herein to the contrary, the Borrower
shall be obligated to reimburse the Administrative Agent and the Lenders for
their costs and expenses incurred in connection with the exercise of their
rights under this Section 5.01(f) only if such exercise occurs after the
occurrence and during the continuance of a Default or an Event of Default.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of such Loan Party and
each such Subsidiary in accordance with GAAP.

(h) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are used or
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and will from time to time make or cause to be
made all appropriate repairs, renewals and replacement thereof except where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

 

83



--------------------------------------------------------------------------------

(i) Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under the Loan Documents with any
of their Affiliates (other than transactions exclusively among or between the
Borrower and/or one or more of the Guarantors) on terms that are fair and
reasonable and no less favorable to such Loan Party or such Subsidiary than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.

(j) Covenants to Guarantee Obligations and Give Additional Security.
(A) Concurrently with the delivery of Deliverables pursuant to Section 5.01(k)
with respect to a Proposed Borrowing Base Asset owned or leased by a Subsidiary
of a Loan Party or (B) within 10 days after the formation or acquisition of any
new direct or indirect Subsidiary of a Loan Party that directly owns or leases a
Borrowing Base Asset, cause each such Subsidiary (if it has not already done
so), to duly execute and deliver to the Administrative Agent a Guaranty
Supplement in substantially the form of Exhibit C hereto, or such other guaranty
supplement in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the other Loan Parties’ Obligations under the Loan
Documents.

(k) Borrowing Base Additions. With the Borrower’s written request to the
Administrative Agent that any Campus Housing Asset (a “Proposed Borrowing Base
Asset”) be added as a Borrowing Base Asset, deliver (or cause to be delivered)
to the Administrative Agent, at the Borrower’s expense, a BBA Proposal Package
with respect to such Proposed Borrowing Base Asset. Within fifteen (15) Business
Days after receipt of a complete BBA Proposal Package, the Administrative Agent
shall give notice to the Borrower of whether the Administrative Agent and the
Required Lenders have approved such Proposed Borrowing Base Asset as a Borrowing
Base Asset subject to the delivery of all applicable Deliverables and Guarantor
Deliverables pursuant to the following sentence (any such notice comprising an
approval, a “Conditional Approval Notice”). Within 45 days after receipt by the
Borrower of a Conditional Approval Notice (which period may be extended in the
discretion of the Administrative Agent, at the Borrower’s request, for an
additional 30 days without the approval of the Required Lenders), the Borrower
shall, at its expense, deliver (or cause to be delivered) to the Administrative
Agent all applicable Deliverables and Guarantor Deliverables. Notwithstanding
the foregoing, the failure of any Proposed Borrowing Base Asset to comply with
one or more of the Borrowing Base Conditions shall not preclude the addition of
such Proposed Borrowing Base Asset as a Borrowing Base Asset so long as the
Administrative Agent and the Required Lenders shall have expressly consented to
the addition of such Proposed Borrowing Base Asset as a Borrowing Base Asset
notwithstanding the failure to satisfy such conditions.

(l) Further Assurances. (i) Promptly upon request by Administrative Agent, or
any Lender Party through the Administrative Agent, correct, and cause each Loan
Party to promptly correct, any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof.

(ii) Promptly upon request by the Administrative Agent, or any Lender Party
through the Administrative Agent, do, execute, acknowledge, and deliver

 

84



--------------------------------------------------------------------------------

any and all such further acts, deeds, notices, certificates assurances and other
instruments as the Administrative Agent, or any Lender Party through the
Administrative Agent, may reasonably require from time to time in order to carry
out more effectively the purposes of the Loan Documents and the intent of the
parties hereto.

(iii) Cooperate in a commercially reasonable manner with the relevant appraiser
in connection with any Appraisal of a Borrowing Base Asset (including any
proposed additional Borrowing Base Asset), such cooperation to include, without
limitation, providing such appraiser with access to such information relating to
such Borrowing Base Asset as such appraiser may reasonably request.

(iv) No tract map, parcel map, condominium plan, condominium declaration, or
plat of subdivision will be recorded by any Loan Party with respect to any
Borrowing Base Asset without the Administrative Agent’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned.

(m) Performance of Material Contracts. Perform and observe, and cause each of
its Subsidiaries to perform and observe, all the terms and provisions of each
Material Contract to be performed or observed by it, maintain each such Material
Contract in full force and effect, enforce each such Material Contract in
accordance with its terms, take all such action to such end as may be from time
to time reasonably requested by the Administrative Agent, and, upon the
reasonable request of the Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so;
provided, that the foregoing shall not prohibit, or be violated as a result of,
any transactions or determinations by or involving any Loan Party or Subsidiary
thereof otherwise permitted under Section 5.02(l).

(n) Leases. (i) Make all payments and otherwise perform in all material respects
all obligations in respect of all leases of real property to which the Borrower
or any of its Subsidiaries is a party, keep such leases in full force and effect
and not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or cancelled (except, in the case of Subsidiaries of the
Borrower only, if in the reasonable business judgment of such Subsidiary it is
in its best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation is not in respect
of a Qualifying Ground Lease of a Borrowing Base Asset and could not otherwise
reasonably be expected to result in a Material Adverse Effect), notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so.

(ii) Without the prior written consent of Administrative Agent, such approval
not to be unreasonably withheld, conditioned or delayed, none of

 

85



--------------------------------------------------------------------------------

Borrower, any Subsidiary Guarantor, nor their respective agents shall (A) enter
into any non-residential Tenancy Leases related to a Borrowing Base Asset where
the annual rent under the applicable Tenancy Lease exceeds $30,000 per annum, or
(B) modify, amend or terminate any such non-residential Tenancy Lease (except as
expressly permitted or contemplated hereunder) if such modification, amendment
or termination could reasonably be expected to result in a Material Adverse
Effect. Borrower shall provide Administrative Agent with a copy of all
non-residential Tenancy Leases related to a Borrowing Base Asset where the
annual rent under the applicable Tenancy Lease exceeds $30,000 per annum no less
than ten (10) days prior to execution of such Tenancy Leases. Borrower shall
provide Administrative Agent with a copy of the fully executed original of all
non-residential Tenancy Leases related to a Borrowing Base Asset promptly
following their execution.

(o) Interest Rate Hedging. Enter into prior to the Closing Date, and maintain at
all times thereafter, interest rate Hedge Agreements (i) with Persons acceptable
to the Administrative Agent (it being understood and agreed that such Persons
shall be deemed acceptable to the Administrative Agent if and for so long as
they have a long term unsecured debt rating of not less than “A-” from S&P and
not less than “A3” from Moody’s, provided that if at any time the long term
unsecured debt rating of such Persons falls below such required ratings or if
any such required credit ratings is placed on watch for downgrade by S&P or
Moody’s, then Administrative Agent shall have the right to reasonably require
that such Loan Party, at such Loan Party’s expense, provide replacement Hedge
Agreements from different Persons which satisfy the required credit ratings),
(ii) providing either an interest-rate swap for a fixed rate of interest
acceptable to the Administrative Agent or an interest-rate cap at an interest
rate acceptable to the Administrative Agent, (iii) covering a notional amount
equal to the amount, if any, by which (A) 66 2/3% of Debt for Borrowed Money of
the Parent Guarantor and its Subsidiaries exceeds (B) all Debt for Borrowed
Money of the Parent Guarantor and its Subsidiaries then accruing interest at a
fixed rate acceptable to the Administrative Agent and (iv) otherwise on terms
and conditions reasonably acceptable to the Administrative Agent.

(p) Management Agreements. At all times cause each Borrowing Base Asset to be
managed and operated by an Approved Manager that has entered into a management
agreement with respect to such Asset in form and substance satisfactory to the
Administrative Agent.

(q) Maintenance of REIT Status. In the case of the Parent Guarantor, be
organized in conformity with the requirements for qualification as a REIT under
the Internal Revenue Code, and at all times thereafter, conduct its affairs and
the affairs of its Subsidiaries in a manner so as to continue to qualify as a
REIT and elect to be treated as a REIT under all applicable laws, rules and
regulations.

(r) Exchange Listing. In the case of the Parent Guarantor, at all times
(i) cause its common shares to be duly listed on the New York Stock Exchange,
the American Stock Exchange or NASDAQ and (ii) timely file all reports required
to be filed by it in connection therewith.

 

86



--------------------------------------------------------------------------------

(s) Sarbanes-Oxley. Comply at all times with all applicable provisions of
Section 402(a) of Sarbanes-Oxley.

SECTION 5.02. Negative Covenants. So long as any Advance or any other Obligation
of any Loan Party under any Loan Document shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender Party shall have any Commitment
hereunder, no Loan Party will, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts) whether now owned or hereafter acquired, or sign or file or suffer to
exist, or permit any of its Subsidiaries to sign or file or suffer to exist,
under the Uniform Commercial Code of any jurisdiction, a financing statement
that names such Loan Party or any of its Subsidiaries as debtor, or sign or
suffer to exist, or permit any of its Subsidiaries to sign or suffer to exist,
any security agreement authorizing any secured party thereunder to file such
financing statement, or assign, or permit any of its Subsidiaries to assign, any
accounts or other right to receive income, except, in the case of the Loan
Parties (other than the Parent Guarantor) and their respective Subsidiaries:

(i) Permitted Liens;

(ii) Liens described on Schedule 4.01(p) hereto;

(iii) purchase money Liens upon or in equipment acquired or held by such Loan
Party or any of its Subsidiaries in the ordinary course of business to secure
the purchase price of such equipment or to secure Debt incurred solely for the
purpose of financing the acquisition of any such equipment to be subject to such
Liens, or Liens existing on any such equipment at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price), or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount; provided, however, that no such
Lien shall extend to or cover any property other than the equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any property not theretofore subject to the Lien being extended, renewed or
replaced; provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) shall not exceed the amount
permitted under Section 5.02(b)(iii)(A);

(iv) Liens arising in connection with Capitalized Leases permitted under
Section 5.02(b)(iii)(B), provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capitalized Leases;

(v) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with any Loan Party or any Subsidiary

 

87



--------------------------------------------------------------------------------

of any Loan Party or becomes a Subsidiary of any Loan Party, provided that such
Liens were not created in contemplation of such merger, consolidation or
acquisition and do not extend to any assets other than those of the Person so
merged into or consolidated with such Loan Party or such Subsidiary or so
acquired by such Loan Party or such Subsidiary;

(vi) Liens securing Non-Recourse Debt permitted under Section 5.02(b)(iii)(E),
Recourse Debt permitted under Section 5.02(b)(iv) or Debt permitted under
Section 5.02(b)(viii), provided, in each case, that no such Lien shall extend to
or cover any Borrowing Base Asset;

(vii) the replacement, extension or renewal of any Lien permitted by clause (ii)
above upon or in the same property theretofore subject thereto in connection
with any Refinancing Debt permitted under Section 5.02(b)(iii)(C);

(viii) Liens arising in connection with any Secured Hedge Agreement; and

(ix) Liens arising in connection with Debt in respect of Hedge Agreements
permitted under Section 5.02(b)(iii)(D) (other than Secured Hedge Agreements),
provided that no such lien shall extend to or cover any Borrowing Base Asset.

(b) Debt. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt, except:

(i) Debt under the Loan Documents;

(ii) in the case of any Loan Party or any Subsidiary of a Loan Party, Debt owed
to any Loan Party, provided that, in each case, such Debt (y) shall be on terms
acceptable to the Administrative Agent and (z) shall be evidenced by promissory
notes in form and substance satisfactory to the Administrative Agent, which
promissory notes shall (unless payable to the Borrower) by their terms be
subordinated to the Obligations of the Loan Parties under the Loan Documents;

(iii) in the case of each Loan Party (other than the Parent Guarantor) and its
Subsidiaries,

(A) Debt secured by Liens permitted by Section 5.02(a)(iii) not to exceed in the
aggregate $5,000,000 at any time outstanding,

(B) (1) Capitalized Leases not to exceed in the aggregate $5,000,000 at any time
outstanding, and (2) in the case of any Capitalized Lease to which any
Subsidiary of a Loan Party is a party, any Contingent Obligation of such Loan
Party guaranteeing the Obligations of such Subsidiary under such Capitalized
Lease,

 

88



--------------------------------------------------------------------------------

(C) the Existing Debt described on Schedule 4.01(n) hereto and any Refinancing
Debt extending, refunding or refinancing such Existing Debt,

(D) Debt in respect of Hedge Agreements entered into by the Borrower and
designed to hedge against fluctuations in interest rates or foreign exchange
rates incurred as required by this Agreement or incurred in the ordinary course
of business and consistent with prudent business practices,

(E) Non-Recourse Debt (including, without limitation, the JV Pro Rata Share of
Non-Recourse Debt of any Joint Venture) in respect of Assets other than
Borrowing Base Assets, the incurrence of which would not result in a Default
under Section 5.04 or any other provision of this Agreement, and

(F) with respect to the Borrower or any Subsidiary that does not own a Borrowing
Base Asset only, Recourse Debt not secured by any Lien in an amount not to
exceed 5% of Total Asset Value at any one time outstanding;

(iv) Recourse Debt of the Borrower and/or Property-Level Subsidiaries of the
Borrower (exclusive of any Subsidiary that owns a Borrowing Base Asset) and the
JV Pro Rata Share of Recourse Debt of any Joint Venture, in each case as such
Recourse Debt may be secured by Liens permitted by Section 5.02(a)(vi), in
respect of which the Borrower or the Parent Guarantor has guaranteed the
obligations of the Borrower and/or such Property-Level Subsidiary or Joint
Venture under such Recourse Debt and the incurrence of which would not result in
a Default under Section 5.04 or any other provision of this Agreement;

(v) in the case of the Parent Guarantor and the Borrower, Debt under Customary
Carve-Out Agreements;

(vi) with respect to the Borrower or any Subsidiary that does not own a
Borrowing Base Asset only, Debt under a senior unsecured term loan, the
incurrence of which would not result in a Default under Section 5.04 or any
other provision of this Agreement;

(vii) endorsements of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and

(viii) any other Debt not to exceed $5,000,000 in the aggregate at any time
outstanding in respect of all Loan Parties and which is not secured by any Lien
on any Borrowing Base Asset.

(c) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried at the
Closing Date (after giving effect to the transactions contemplated by the Loan
Documents); or engage

 

89



--------------------------------------------------------------------------------

in, or permit any of its Subsidiaries to engage in, any business other than
ownership, development, licensing and management of Campus Housing Assets
consistent with the business plan described in the Registration Statement and
the requirements of the Loan Documents, and other business activities incidental
or complementary thereto.

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer (except
as permitted by Section 5.02(e)), lease or otherwise dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to, any Person, or permit any
of its Subsidiaries to do so; provided, however, that (i) any Subsidiary of a
Loan Party may merge or consolidate with or into, or dispose of assets to, any
other Subsidiary of such Loan Party (provided that if one or more of such
Subsidiaries is also a Loan Party, a Loan Party shall be the surviving entity)
or any other Loan Party other than the Parent Guarantor (provided that such Loan
Party or, in the case of any Loan Party other than the Borrower, another Loan
Party shall be the surviving entity), and (ii) any Loan Party may merge with any
Person that is not a Loan Party so long as such Loan Party is the surviving
entity or (except in the case of a merger with the Borrower, which shall always
be the surviving entity) such other Person is the surviving party and shall
promptly become a Loan Party, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom. Notwithstanding any other provision of this Agreement, (y) any
Subsidiary of a Loan Party (other than the Borrower and any Subsidiary that is
the direct owner of a Borrowing Base Asset) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and the assets or proceeds from the liquidation
or dissolution of such Subsidiary are transferred to the Borrower or a
Guarantor, provided that no Default or Event of Default shall have occurred and
be continuing at the time of such proposed transaction or would result
therefrom, and (z) any Loan Party or Subsidiary of a Loan Party shall be
permitted to effect any Transfer of Assets through the sale or transfer of
direct or indirect Equity Interests in the Person (other than the Borrower or
the Parent Guarantor) that owns such Assets so long as Section 5.02(e) would
otherwise permit the Transfer of all Assets owned by such Person at the time of
such sale or transfer of such Equity Interests. Upon the sale or transfer of
Equity Interests in any Person that is a Guarantor permitted under clause (z)
above, provided that no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Administrative Agent shall, upon the
request of the Borrower, release such Guarantor from the Guaranty.

(e) Sales, Etc. of Assets. (i) In the case of the Parent Guarantor, sell, lease,
transfer or otherwise dispose of, or grant any option or other right to
purchase, lease or otherwise acquire any assets and (ii) in the case of the Loan
Parties (other than the Parent Guarantor), sell, lease (other than by entering
into Tenancy Leases), transfer or otherwise dispose of, or grant any option or
other right to purchase, lease (other than any option or other right to enter
into Tenancy Leases) or otherwise acquire, or permit any of its Subsidiaries to
sell, lease, transfer or otherwise dispose of, or grant any option or other
right to purchase, lease or otherwise acquire (each action described in clauses
(i) and (ii) of this subsection (e), including, without limitation, any Sale and
Leaseback Transaction, being a “Transfer”), any Asset or Assets (or any direct
or indirect Equity Interests in the owner thereof), or remove a Borrowing Base
Asset from the Borrowing Base Assets in

 

90



--------------------------------------------------------------------------------

each case other than the following Transfers and removals, which shall be
permitted hereunder only so long as no Default or Event of Default shall exist
or would result therefrom:

(A) the Transfer of any Asset or Assets that are not Borrowing Base Assets from
any Loan Party to another Loan Party (other than the Parent Guarantor) or from a
Subsidiary of a Loan Party to another Subsidiary of such Loan Party or any other
Loan Party (other than the Parent Guarantor),

(B) the Transfer of any Asset or Assets that are not Borrowing Base Assets to
any Person that is not a Loan Party, provided that (1) the Loan Parties shall be
in compliance with the covenants contained in Section 5.04 both immediately
prior to and on a pro forma basis immediately after giving effect to such
Transfer, and (2) in the case of any such Transfer which shall result in the
aggregate purchase price paid to the Loan Parties (or any of them) to exceed
$50,000,000 in any 12-month period and any such Transfer thereafter consummated
during such 12-month period, prior to the date of such Transfer, the Borrower
shall have delivered to the Administrative Agent (x) a Borrowing Base
Certificate demonstrating that the Total Borrowing Base Value (calculated on a
pro forma basis after giving effect to such Transfer and to any repayment of
Advances made at the time thereof) will be greater than or equal to the Facility
Exposure, and (y) a certificate of the Chief Financial Officer (or other
Responsible Officer performing similar functions) of the Borrower demonstrating
compliance with the foregoing clause (1) and confirming that no Default or Event
of Default shall exist on the date of such Transfer or will result therefrom,
together with supporting information in detail reasonably satisfactory to the
Administrative Agent,

(C) the Transfer of any Borrowing Base Asset or Borrowing Base Assets to any
Person, or removal of a Borrowing Base Asset or Borrowing Base Assets from the
Borrowing Base Assets, in each case with the intention that such Borrowing Base
Asset or Borrowing Base Assets, upon consummation of such Transfer or removal,
shall no longer constitute a Borrowing Base Asset or Borrowing Base Assets,
provided that:

(1) immediately after giving effect to such Transfer or removal, as the case may
be, the remaining Borrowing Base Assets shall continue to satisfy the
requirements set forth in clauses (a) through (h) of the definition of Borrowing
Base Conditions,

(2) immediately after giving effect to such Transfer or removal, as the case may
be, no Default or Event of Default shall exist or result therefrom,

 

91



--------------------------------------------------------------------------------

(3) the Loan Parties shall be in compliance with the covenants contained in
Section 5.04 both immediately prior to and on a pro forma basis immediately
after giving effect to such Transfer or removal, as the case may be, and

(4) on or prior to the date of such Transfer or removal, as the case may be, the
Borrower shall have delivered to the Administrative Agent a certificate of the
Chief Financial Officer (or other Responsible Officer performing similar
functions) of the Borrower demonstrating compliance with the foregoing
clauses (1) through (3), together with supporting information in detail
reasonably satisfactory to the Administrative Agent, or

(D) the Transfer of (1) obsolete or worn out personal property in the ordinary
course of business or (2) inventory in the ordinary course of business, which
personal property or inventory, as the case may be, is used or held in
connection with an Asset.

Following (x) a Transfer of all Borrowing Base Assets owned or leased by a
Subsidiary Guarantor in accordance with Section 5.02(e)(ii)(C) or (y) the
removal by a Subsidiary Guarantor of all Borrowing Base Assets owned or leased
by it such that such Borrowing Base Assets become non-Borrowing Base Assets
pursuant to Section 5.02(e)(ii)(C), the Administrative Agent shall, upon the
request of the Borrower and at the Borrower’s expense, promptly release such
Subsidiary Guarantor from the Guaranty.

(f) Investments. Make or hold, or permit any of its Subsidiaries to make or
hold, any Investment other than:

(i) Investments by the Loan Parties and their Subsidiaries in their Subsidiaries
outstanding on the date hereof and additional Investments in wholly-owned
Subsidiaries and, in the case of the Loan Parties (other than the Parent
Guarantor) and their Subsidiaries (and Joint Ventures in which such Loan Parties
and Subsidiaries hold any direct or indirect interest), Investments in Assets
(including by asset or Equity Interest acquisitions or investments in Joint
Ventures), in each case subject, where applicable, to the limitations set forth
in Section 5.02(f)(iv);

(ii) Investments in Cash Equivalents;

(iii) Investments consisting of intercompany Debt permitted under
Section 5.02(b)(ii);

(iv) Investments consisting of the following items so long as (y) the aggregate
amount outstanding, without duplication, of all Investments described in this
subsection does not exceed, 30% of Total Asset Value, and (z) the aggregate
amount of each of the following items of Investments does not exceed at any time
the specified percentage of Total Asset Value set forth below:

(A) Investments in unimproved land and Development Assets (including such assets
that such Person has contracted to purchase for development with or without
options to terminate the purchase agreement but, in such instances, limited
solely to non-refundable deposits under such contracts and, to the extent a Loan
Party is obligated under any such contract, the amount of such obligation), so
long as the aggregate amount of such Investments, calculated on the basis of the
greater of actual cost or budgeted cost, does not at any time exceed 10% and
20%, respectively, of Total Asset Value at such time,

 

92



--------------------------------------------------------------------------------

(B) Investments in Joint Ventures of any Loan Party so long as the aggregate
amount outstanding, without duplication, of all such Investments does not at any
time exceed 15% of Total Asset Value at such time, and

(C) Investments permitted under this Subsection, other than the items of
Investments referred to in clauses (A) and (B) above, so long as the aggregate
amount of all such Investments does not at any time exceed 10% of Total Asset
Value at such time;

(v) Investments, if any, outstanding on the date hereof in Subsidiaries that are
not wholly-owned by any Loan Party;

(vi) Investments by the Borrower in Hedge Agreements permitted under
Section 5.02(b)(iii)(D);

(vii) To the extent permitted by applicable law, loans or other extensions of
credit to officers, directors and employees of any Loan Party or any Subsidiary
of any Loan Party in the ordinary course of business, for travel, entertainment,
relocation and analogous ordinary business purposes, which Investments shall not
exceed at any time $1,000,000 in the aggregate for all Loan Parties;

(viii) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit extended
in the ordinary course of business in an aggregate amount for all Loan Parties
not to exceed at any time $5,000,000; and

(ix) Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss.

(g) Restricted Payments. In the case of the Parent Guarantor, declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such (collectively, “Restricted Payments”);

 

93



--------------------------------------------------------------------------------

provided, however, that (i) the Parent Guarantor may take such actions only so
long as (A) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (B) as of the date of such action, the Loan
Parties are in compliance with the covenants contained in Section 5.04 (both
immediately before and on a pro forma basis immediately after giving effect to
such action), (ii) the Parent Guarantor may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of the Parent Guarantor and (iii) the Parent Guarantor may purchase,
redeem, or otherwise acquire shares of its common stock or other common Equity
Interests or warrants or options to acquire any such shares with the proceeds
received from the substantially concurrent issue of new shares of its common
stock or other common Equity Interests, so long as the aggregate amount of such
purchases, redemptions and acquisitions of shares of common stock or other
common Equity Interests or warrants or options to acquire any such shares does
not at any time exceed 95% of the Funds From Operations for the consecutive four
fiscal quarters of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be. Notwithstanding anything herein to
the contrary, cash and stock dividends payable by the Parent Guarantor on Equity
Interests shall be permitted to the extent necessary to maintain the Parent’s
REIT status, provided that the cash component of such dividends shall be the
minimum amount required by law or regulation for such purpose.

(h) Amendments of Constitutive Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its limited
liability company agreement, partnership agreement, certificate of incorporation
or bylaws or other constitutive documents, provided that any amendment to any
such constitutive document that would be adverse to any of the Secured Parties
shall be deemed “material” for purposes of this Section; and provided further
that any amendment to any such constitutive document that would designate such
Subsidiary as a “special purpose entity” or otherwise confirm such Subsidiary’s
status as a “special purpose entity” shall be deemed “not material” for purposes
of this Section.

(i) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles, or
(ii) Fiscal Year.

(j) Speculative Transactions. Engage, or permit any of its Subsidiaries to
engage, in any transaction involving commodity options or futures contracts or
any similar speculative transactions or any other derivative transaction not
entered into to hedge against interest rate fluctuations in the ordinary course
of business.

(k) Payment Restrictions Affecting Subsidiaries. Directly or indirectly, enter
into or suffer to exist, or permit any of its Subsidiaries to enter into or
suffer to exist, any agreement or arrangement limiting the ability of any of its
Subsidiaries to declare or pay dividends or other distributions in respect of
its Equity Interests or repay or prepay any Debt owed to, make loans or advances
to, or otherwise transfer assets to or invest in, the Borrower or any Subsidiary
of the Borrower (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except

 

94



--------------------------------------------------------------------------------

(i) the Loan Documents, (ii) any agreement or instrument evidencing Existing
Debt, (iii) any agreement or instrument evidencing Non-Recourse Debt, provided
that the terms of such Debt, and of such agreement or instrument, do not
restrict distributions in respect of Equity Interests in Subsidiaries directly
or indirectly owning Borrowing Base Assets, (iv) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower or (v) with respect to agreements or instruments
which limit the ability of Subsidiaries to declare or pay dividends or pay
distributions in respect of its Equity Interests only, such agreements which
impose any such restriction solely after the occurrence of a default or event of
default.

(l) Amendment, Etc. of Material Contracts. Cancel or terminate any Material
Contract or consent to or accept any cancellation or termination thereof, amend
or otherwise modify any Material Contract or give any consent, waiver or
approval thereunder, waive any default under or breach of any Material Contract,
agree in any manner to any other amendment, modification or change of any term
or condition of any Material Contract or take any other action in connection
with any Material Contract that would impair in any material respect the value
of the interest or rights of any Loan Party thereunder or that would impair or
otherwise adversely affect in any material respect the interest or rights, if
any, of any Agent or any Lender Party, or permit any of its Subsidiaries to do
any of the foregoing, in each case in a manner that could reasonably be expected
to have a Material Adverse Effect, in each case taking into account the effect
of any agreements that supplement or serve to substitute for, in whole or in
part, such Material Contract.

(m) Negative Pledge. Enter into or suffer to exist, or permit any of its
Subsidiaries to enter into or suffer to exist, any agreement prohibiting or
conditioning the creation or assumption of any Lien upon any of its property or
assets (including, without limitation, any Borrowing Base Assets), except
(i) pursuant to the Loan Documents or (ii) with respect to any property or
assets other than the Borrowing Base Assets in connection with

(A) any Non-Recourse Debt permitted by Section 5.02(b)(iii)(E), provided that
the terms of such Debt, and of any agreement entered into and of any instrument
issued in connection therewith, (1) do not provide for or prohibit or condition
the creation of any Lien on any Borrowing Base Assets and are otherwise
permitted by the Loan Documents and (2) solely prohibit Liens on the property of
the Person incurring such Non-Recourse Debt and the Equity Interests in such
Person,

(B) any purchase money Debt permitted under Section 5.02(b)(iii)(A) solely to
the extent that the agreement or instrument governing such Debt prohibits a Lien
on the property acquired with the proceeds of such Debt,

(C) any Capitalized Lease permitted by Section 5.02(b)(iii)(B) solely to the
extent that such Capitalized Lease prohibits a Lien on the property subject
thereto, or

 

95



--------------------------------------------------------------------------------

(D) any Debt outstanding on the date any Subsidiary of the Borrower becomes such
a Subsidiary (so long as such agreement was not entered into solely in
contemplation of such Subsidiary becoming a Subsidiary of the Borrower),

(E) any Existing Debt and any Refinancing Debt extending, refunding, or
refinancing such Existing Debt, so long as the prohibitions or conditions
contained in such Refinancing Debt are no more restrictive than the
corresponding provisions contained in the Debt which is extended, refunded or
refinanced thereby,

(F) any unsecured Recourse Debt permitted by Section 5.02(b)(iii)(F) or other
Debt permitted by Section 5.02(b)(viii); and

(G) any Recourse Debt permitted by Section 5.02(b)(iv).

(n) Parent Guarantor as Holding Company. In the case of the Parent Guarantor,
not enter into or conduct any business, or engage in any activity (including,
without limitation, any action or transaction that is required or restricted
with respect to the Borrower and its Subsidiaries under Sections 5.01 and 5.02
without regard to any of the enumerated exceptions to such covenants), other
than (i) the holding of the direct and indirect Equity Interests of the
Borrower; (ii) the performance of the duties of sole general partner of the
Borrower through the Parent Guarantor’s indirect ownership of all of the
membership interests in such general partner; (iii) the performance of its
Obligations (subject to the limitations set forth in the Loan Documents) under
each Loan Document to which it is a party; (iv) the making of equity or
subordinate debt Investments in the Borrower and its Subsidiaries, provided each
such Investment shall be on terms acceptable to the Administrative Agent; and
(v) activities incidental to each of the foregoing.

(o) Multiemployer Plans. Neither any Loan Party nor any ERISA Affiliate will
contribute to or be required to contribute to any Multiemployer Plan.

(p) Management Agreements. The Borrower shall not and shall not permit any
Guarantor to enter into any Management Agreement with a third party manager
after the date hereof for any Borrowing Base Asset without the prior written
consent of the Administrative Agent (which shall not be unreasonably withheld),
and after such approval, no such Management Agreement shall be modified in any
material respect or terminated without Administrative Agent’s prior written
approval, such approval not to be unreasonably withheld.

(q) SPE Provisions. Amend or otherwise modify the SPE Provisions or give any
consent, waiver, or approval thereunder, waive any default under or breach of
the SPE Provisions, agree in any manner to any other amendment, modification or
change of any term or condition of the SPE Provisions, agree in any manner to
any other amendment, modification or change of any term or condition of the SPE
Provisions or take any other action in connection with the SPE Provisions that
would impair in any material respect the value of the interest or rights of any
Loan Party thereunder or that would impair or otherwise adversely affect in any
material respect the interest or rights, if any, of the Administrative Agent or
any Lender.

 

96



--------------------------------------------------------------------------------

SECTION 5.03. Reporting Requirements. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Agents and the Lender
Parties in accordance with Section 9.02(b):

(a) Default Notice. As soon as possible and in any event within two Business
Days after the occurrence of each Default or any event, development or
occurrence reasonably expected to result in a Material Adverse Effect continuing
on the date of such statement, a statement of the Chief Financial Officer (or
other Responsible Officer) of the Parent Guarantor setting forth details of such
Default or such event, development or occurrence and the action that the Parent
Guarantor has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Parent Guarantor and its Subsidiaries, including therein
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such Fiscal Year and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for such Fiscal Year (it being acknowledged that a copy of the
annual audit report filed by the Parent Guarantor with the Securities and
Exchange Commission shall satisfy the foregoing requirements), in each case
accompanied by (x) an opinion acceptable to the Administrative Agent of KPMG LLP
or other independent public accountants of recognized standing acceptable to the
Required Lenders, and (y) if and as required by the rules and regulations
promulgated by the United States Securities and Exchange Commission, a report of
such independent public accountants as to the Borrower’s internal controls
required under Section 404 of the Sarbanes-Oxley Act of 2002, in each case
certified in a manner to which the Administrative Agent has not objected,
together with (i) a certificate of such accounting firm to the Lender Parties
stating that in the course of the regular audit of the business of the Parent
Guarantor and its Subsidiaries, which audit was conducted by such accounting
firm in accordance with generally accepted auditing standards, such accounting
firm has obtained no knowledge of non-compliance with any of the covenants
contained in Section 5.04, or if, in the opinion of such accounting firm, any
such non-compliance has occurred, a statement as to the nature thereof, (ii) a
schedule in form satisfactory to the Administrative Agent of the computations
used by such accountants in determining, as of the end of such Fiscal Year,
compliance with the covenants contained in Section 5.04, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Parent Guarantor shall also provide, if necessary for the
determination of compliance with Section 5.04, a statement of reconciliation
conforming such financial statements to GAAP and (iii) a certificate of the
Chief Financial Officer (or other Responsible Officer) of the Parent Guarantor
stating that no Default has occurred and is continuing or, if a Default has
occurred and is continuing, a statement as to the nature thereof and the action
that the Parent Guarantor has taken and proposes to take with respect thereto.

 

97



--------------------------------------------------------------------------------

(c) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three quarters of each Fiscal Year,
Consolidated balance sheets of the Parent Guarantor and its Subsidiaries as of
the end of such quarter and Consolidated statements of income and a Consolidated
statement of cash flows of the Parent Guarantor and its Subsidiaries for the
period commencing at the end of the previous fiscal quarter and ending with the
end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the period commencing at the end of the previous Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding date or period
of the preceding Fiscal Year, all in reasonable detail and duly certified
(subject to normal year-end audit adjustments) by the Chief Executive Officer,
Chief Financial Officer or Treasurer (or other Responsible Officer performing
similar functions) of the Parent Guarantor as having been prepared in accordance
with GAAP (it being acknowledged that a copy of the quarterly financials filed
by the Parent Guarantor with the Securities and Exchange Commission shall
satisfy the foregoing requirements), together with (i) a certificate of such
officer stating that no Default has occurred and is continuing or, if a Default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Parent Guarantor has taken and proposes to take with respect
thereto and (ii) a schedule in form satisfactory to the Administrative Agent of
the computations used by the Parent Guarantor in determining compliance with the
covenants contained in Section 5.04, provided that in the event of any change in
GAAP used in the preparation of such financial statements, the Parent Guarantor
shall also provide, if necessary for the determination of compliance with
Section 5.04, a statement of reconciliation conforming such financial statements
to GAAP.

(d) Borrowing Base Certificate. (i) As soon as available and in any event within
45 days after the end of each calendar quarter, (ii) at the time any Proposed
Borrowing Base Asset is included in the definition of “Borrowing Base Asset,”
(iii) at the time any Borrowing Base Asset is the subject of a Transfer or a
removal from the Borrowing Base Assets such that it no longer constitutes a
Borrowing Base Asset or (iv) at any time a Borrowing Base Asset fails to satisfy
all of the Borrowing Base Conditions, a Borrowing Base Certificate, as at the
end of such quarter or as of the applicable date, certified by the Chief
Financial Officer (or other Responsible Officer performing similar functions) of
the Parent Guarantor.

(e) Annual Budgets. As soon as available and in any event within 45 days after
the end of each Fiscal Year, forecasts prepared by management of the Parent
Guarantor, in form satisfactory to the Administrative Agent, of balance sheets,
income statements and cash flow statements on a quarterly basis for the then
current Fiscal Year and on an annual basis for each Fiscal Year thereafter until
the Termination Date.

(f) Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 4.01(g), the Consolidated financial
statements of the Parent Guarantor and its Subsidiaries delivered pursuant to
Section 5.03(b), (c) or (f) (i) will differ in any material respect from the
Consolidated financial statements that would

 

98



--------------------------------------------------------------------------------

have been delivered pursuant to such Section had no such change in accounting
principles and policies been made, then (i) together with the first delivery of
financial statements pursuant to Section 5.03(b), (c) or (f) (i) following such
change, Consolidated financial statements of the Parent Guarantor and its
Subsidiaries for the fiscal quarter immediately preceding the fiscal quarter in
which such change is made, prepared on a pro forma basis as if such change had
been in effect during such fiscal quarter, and (ii) together with each delivery
of financial statements pursuant to Section 5.03(b), (c) or (f) (i) following
such change, a written statement of the chief accounting officer or chief
financial officer of the Parent Guarantor setting forth the differences
(including any differences that would affect any calculations relating to the
financial covenants set forth in Section 5.04) which would have resulted if such
financial statements had been prepared without giving effect to such change.

(g) Material Litigation. Promptly after the commencement thereof, notice of all
actions, suits, investigations, litigation and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting any Loan Party or any of its Subsidiaries of the
type described in Section 4.01(e), and promptly after the occurrence thereof,
notice of any adverse change in the status or the financial effect on any Loan
Party or any of its Subsidiaries of the Material Litigation from that described
on Schedule 4.01(e) hereto.

(h) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Loan Party or
any of its Subsidiaries sends to the holders of its Equity Interests, and copies
of all regular, periodic and special reports, and all registration statements,
that any Loan Party or any of its Subsidiaries files with the Securities and
Exchange Commission or any Governmental Authority that may be substituted
therefor, or with any national securities exchange.

(i) Real Property. As soon as available and in any event within 15 days after
the end of each fiscal quarter of each Fiscal Year, a report supplementing
Schedule 4.01(q) hereto, including an identification of all owned and leased
real property acquired or disposed of by any Loan Party or any of its
Subsidiaries during such fiscal quarter, a list and description (including the
street address, county or other relevant jurisdiction, state, record owner, book
value thereof and, in the case of leases of property, lessor, lessee, expiration
date and annual rental cost thereof) of all real property acquired or leased by
any Loan Party or any of its Subsidiaries during such fiscal quarter and a
description of such other changes in the information included in such Schedules
as may be necessary for such Schedules to be accurate and complete.

(j) Assets Reports. As soon as available and in any event within 45 days after
the end of each quarter of each Fiscal Year, a report listing and describing (in
detail reasonably satisfactory to the Administrative Agent) all Assets of the
Parent Guarantor and its Subsidiaries as of the end of such quarter in form and
substance reasonably satisfactory to the Administrative Agent.

(k) Environmental Conditions. Notice to the Administrative Agent (i) promptly
upon obtaining knowledge of any material violation of any Environmental

 

99



--------------------------------------------------------------------------------

Law affecting any Asset or the operations thereof or the operations of any of
its Subsidiaries, (ii) promptly upon obtaining knowledge of any known release,
discharge or disposal of any Hazardous Materials at, from, or into any Asset
which it reports in writing or is legally required to report in writing to any
Governmental Authority and which is material in amount or nature or which could
reasonably be expected to materially adversely affect the value of such Asset,
(iii) promptly upon its receipt of any written notice of material violation of
any Environmental Laws or of any material release, discharge or disposal of
Hazardous Materials in violation of any Environmental Laws or any matter that
could reasonably be expected to result in an Environmental Action, including a
notice or claim of liability or potential responsibility from any third party
(including without limitation any federal, state or local governmental
officials) and including notice of any formal inquiry, proceeding, demand,
investigation or other action with regard to (A) such Loan Party’s or any other
Person’s operation of any Asset in compliance with Environmental Laws,
(B) Hazardous Materials contamination on, from or into any Asset, or
(C) investigation or remediation of off-site locations at which such Loan Party
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Materials, or (iv) upon such Loan Party’s obtaining knowledge that
any expense or loss has been incurred by such Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Materials with respect to which such Loan Party or any Joint Venture
could reasonably be expected to incur material liability or for which a Lien may
be imposed on any Asset, provided that notice is required only for any of the
events described in clauses (i) through (iv) above that could reasonably be
expected to result in a Material Adverse Effect, could reasonably be expected to
result in a material Environmental Action with respect to any Borrowing Base
Asset or could reasonably be expected to result in a Lien against any Borrowing
Base Asset.

(l) Borrowing Base Asset Value. Promptly after discovery of any setoff, claim,
withholding or defense asserted or effected against any Loan Party, or to which
any Borrowing Base Asset is subject, which could reasonably be expected to
(i) have a material adverse effect on the value of a Borrowing Base Asset,
(ii) have a Material Adverse Effect or (iii) result in the imposition or
assertion of a Lien against any Borrowing Base Asset which is not a Permitted
Lien, notice to the Administrative Agent thereof.

(m) Compliance with Borrowing Base Asset Conditions. Promptly after obtaining
actual knowledge of any condition or event which causes any Borrowing Base Asset
to fail to satisfy any of the Borrowing Base Conditions (other than those
Borrowing Base Conditions, if any, that have theretofore been waived by the
Administrative Agent and the Required Lenders with respect to any particular
Borrowing Base Asset, to the extent of such waiver), notice to the
Administrative Agent thereof.

(n) Appraisals. Promptly upon the written request of the Administrative Agent or
the Required Lenders and at the expense of the Borrower, Appraisals of the
Borrowing Base Assets that are the subject of such request, provided, that so
long as no Event of Default then exists, the Borrower shall not be required to
deliver an Appraisal of a Borrowing Base Asset more frequently than once during
the term of the Facility (other than the Appraisal required in connection with
the extension of the Termination Date).

 

100



--------------------------------------------------------------------------------

(o) Other Information. Promptly, such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent, or any Lender Party through the Administrative Agent, may from time to
time reasonably request.

(p) Management Agreements and Material Contracts. Promptly following execution
thereof by all parties thereto, a copy of any Management Agreement or Material
Contract entered into with respect to any Borrowing Base Asset after the date
hereof.

(q) Debt Rating. Within three (3) Business Days after a Responsible Officer
obtains knowledge of any change in the Debt Rating of the Parent Guarantor, a
statement of such Responsible Officer of the Parent Guarantor setting forth the
new Debt Rating.

(r) Defaults Under Organizational Documents. Promptly after obtaining actual
knowledge of any breach by any Subsidiary Guarantor in any material respect of
the Subsidiary Guarantor Requirements, notice to the Administrative Agent
thereof.

SECTION 5.04. Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have, at any
time after the Initial Extension of Credit, any Commitment hereunder, the Parent
Guarantor will:

(a) Parent Guarantor Financial Covenants.

(i) Maximum Leverage Ratio. Maintain as of each Test Date, a Leverage Ratio of
not greater than 0.60:1.00.

(ii) Maximum Secured Recourse Debt Ratio. Maintain as of each Test Date, a
Secured Recourse Debt Ratio of not greater than 20%.

(iii) Maximum Secured Debt Ratio. Maintain as of each Test Date, a Secured Debt
Ratio of not greater than (x) on any Test Date occurring after the date hereof
through and including February 17, 2013, 50% and (y) on any Test Date occurring
after February 17, 2013, 45%.

(iv) Minimum Tangible Net Worth. Maintain at all times tangible net worth of the
Parent Guarantor and its Subsidiaries, as determined in accordance with GAAP
(but excluding accumulated depreciation on all Real Property), of not less than
the sum of $227,088,000 plus an amount equal to 75% times the net cash proceeds
of all issuances and primary sales of Equity Interests of the Parent Guarantor
or any of its Subsidiaries consummated following the Closing Date.

 

101



--------------------------------------------------------------------------------

(v) Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for Borrowed
Money Subject to Hedge Agreements to Debt for Borrowed Money. Maintain as of
each Test Date, a ratio of fixed rate Debt for Borrowed Money and Debt for
Borrowed Money subject to Hedge Agreements to all Debt for Borrowed Money of not
less than 66.67%.

(vi) Maximum Dividend Payout Ratio. Maintain as of each Test Date, a Dividend
Payout Ratio of equal to or less than (A) 95% or (B) such greater amount as may
be required by applicable law to maintain status as a REIT for tax purposes.

(vii) Minimum Fixed Charge Coverage Ratio. Maintain as of each Test Date, a
Fixed Charge Coverage Ratio of not less than 1.50:1.00.

(b) Borrowing Base Covenants.

(i) Maximum Facility Exposure to Borrowing Base Asset Value. Not permit at any
time the Facility Exposure at such time to exceed the Total Borrowing Base Value
at such time.

(ii) Minimum Borrowing Base Debt Service Coverage Ratio. Maintain as of each
Test Date, a Borrowing Base Debt Service Coverage Ratio of not less than
1.50:1.00.

(iii) Minimum Appraised Value. Not permit at any time the Appraised Value of the
Borrowing Base Assets in the aggregate to be less than $130,000,000.

(iv) Minimum Number of Borrowing Base Assets. Not permit at any time the number
of Campus Housing Assets comprising the Borrowing Base Assets to be fewer than
ten.

(v) Maximum Size of Individual Borrowing Base Asset. Not permit at any time the
Appraised Value of any individual Borrowing Base Asset to exceed 15% of the
Appraised Value of the Borrowing Base Assets in the aggregate.

(vi) Minimum Weighted Average Occupancy of the Borrowing Base Assets. Not permit
at any time the average occupancy of the Borrowing Base Assets, weighted based
upon the number of beds comprising each Borrowing Base Asset, to equal less than
80%.

All calculations described above in Sections 5.04(a) and 5.04(b) that pertain to
the fiscal quarters of the Parent Guarantor ending on or prior to September 30,
2010 shall be made on a pro forma basis, including to give effect to the IPO and
the Formation Transactions. To the extent any calculations described in
Sections 5.04(a) or 5.04(b) are required to be made on any date of determination
other than the last day of a fiscal quarter of the Parent Guarantor, such
calculations shall be made on a pro forma basis to account for any acquisitions
or dispositions of Assets, and the incurrence or repayment of any Debt for
Borrowed Money relating to such

 

102



--------------------------------------------------------------------------------

Assets, that have occurred since the last day of the fiscal quarter of the
Parent Guarantor most recently ended. To the extent any calculations described
in Sections 5.04(a) or 5.04(b) are required to be made on a Test Date relating
to an Advance, a merger permitted under Section 5.02(d), a Transfer permitted
under Section 5.02(e)(ii)(C) or the removal of a Borrowing Base Asset from the
Borrowing Base Assets, such calculations shall be made both before and on a
pro forma basis after giving effect to such Advance, merger, Transfer or such
other event, as applicable. All such calculations shall be reasonably acceptable
to the Administrative Agent.

SECTION 5.05. Ground Lease Covenants.

(a) Each Loan Party shall (i) pay or cause to be paid on or before the due date
thereof all Ground Lease Payments, (ii) perform and observe every covenant to be
performed or observed by a Loan Party under the applicable Ground Lease;
(iii) refrain from doing anything and not do or permit any act, event or
omission, as a result of which, there is reasonably likely to occur a default or
breach under any Ground Lease; (iv) promptly give Administrative Agent notice of
any default under any Ground Lease upon learning of such default and promptly
deliver to Administrative Agent a copy of each notice of default and all
responses to such notice of default and all other material instruments, notices
or demands received or delivered by a Loan Party under or in connection with the
applicable Ground Lease; (v) promptly notify Administrative Agent in writing in
the event of the initiation of any litigation or arbitration proceeding
affecting a Loan Party or the Real Property under or in connection with the
applicable Ground Lease; (vi) not voluntarily or involuntarily, directly or
indirectly, surrender, terminate or cancel any Ground Lease nor, without the
prior written consent of Administrative Agent, fail to exercise in a timely
manner any purchase option(s) or renewal option(s) contained in any Ground
Lease; and (vii) not modify, alter or amend any Ground Lease, either orally or
in writing, in any material respect without the prior written consent of the
Administrative Agent. Any assignment, transfer, conveyance, surrender,
termination, cancellation, modification, alteration or amendment of any Ground
Lease in contravention of the foregoing shall be void and of no force and
effect.

(b) Each Loan Party acknowledges and agrees that no release or forbearance of
any of its obligations under any Ground Lease or otherwise shall release such
Loan Party from any of its obligations under the Loan Documents, including
without limitation the performance of all of the terms, provisions, covenants,
conditions and agreements contained in any applicable Ground Lease, to be kept,
performed and complied with by such Loan Party therein.

(c) Each Loan Party shall from time to time within ten (10) Business Days of
Administrative Agent’s request to execute and deliver, use reasonable efforts to
obtain from the ground lessor, an estoppel certificate in a form reasonably
acceptable to Administrative Agent certifying to such matters as Administrative
Agent may reasonably require, including without limitation, the following:
(a) the name of the tenant entitled to possession of the leasehold estate under
the applicable Ground Lease; (b) that the applicable Ground Lease is in full
force and effect and has not been modified or, if it has been modified, the date
of each such modification (together with copies of each modification); (c) the
date to which the fixed (or base) rent has been paid under the

 

103



--------------------------------------------------------------------------------

applicable Ground Lease; (d) the dates to which all other fees or charges have
been paid under the applicable Ground Lease; (e) whether any notice of default
has been sent to any Loan Party under the applicable Ground Lease which has not
been cured, and if such notice has been sent, the date it was sent and the
nature of the default; (f) to the best of the ground lessor’s knowledge, whether
any Loan Party is in default under such Ground Lease, and if so, the nature
thereof in reasonable detail.

(d) In the event that it is claimed by any Governmental Authority that any tax
is due, unpaid or payable by a Loan Party upon or in connection with any Ground
Lease, such Loan Party shall promptly either (a) pay such tax, charge or
imposition when due and deliver to Administrative Agent reasonably satisfactory
proof of payment thereof or (b) contest such tax in accordance with the
applicable provisions of this Agreement. If liability for such tax is asserted
against Administrative Agent, Administrative Agent will give to such Loan Party
prompt notice of such claim, and such Loan Party, upon complying with the
provisions of this Agreement shall have full right and authority to contest such
claim.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Failure to Make Payments When Due. (i) The Borrower shall fail to pay any
principal of any Advance when the same shall become due and payable or (ii) the
Borrower shall fail to pay any interest on any Advance, or any Loan Party shall
fail to make any other payment under any Loan Document, in each case under this
clause (ii) within three Business Days after the same becomes due and payable;
or

(b) Breach of Representations and Warranties. Any representation or warranty
made by any Loan Party (or any of its officers or the officers of its general
partner or managing member, as applicable) under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

(c) Breach of Certain Covenants. The Borrower shall fail to perform or observe
any term, covenant or agreement contained in Section 2.03(e), 2.14, 5.01(d),
(e), (f), (i), (j), (n), (o), (p), (q), (r) or (s), 5.02, 5.03 or 5.04; or

(d) Other Defaults under Loan Documents. Any Loan Party shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
30 days after the earlier of the date on which (i) a Responsible Officer becomes
aware of such failure or (ii) written notice thereof shall have been given to
the Borrower by the Administrative Agent or any Lender Party; or

(e) Cross Defaults. (i) Any Loan Party or any Subsidiary thereof shall fail to
pay any principal of, premium or interest on or any other amount payable in
respect of any Material Debt when the same becomes due and payable (whether by
scheduled

 

104



--------------------------------------------------------------------------------

maturity, required prepayment, acceleration, demand or otherwise and after the
expiration of any cure period thereunder); or (ii) any other event shall occur
or condition shall exist under any agreement or instrument relating to any such
Material Debt, if (A) the effect of such event or condition is to permit the
acceleration of the maturity of such Material Debt or otherwise permit the
holders thereof to cause such Material Debt to mature, and (B) such event or
condition shall remain unremedied or otherwise uncured for a period of 30 days;
or (iii) the maturity of any such Material Debt shall be accelerated or any such
Material Debt shall be declared to be due and payable or required to be prepaid
or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Material Debt shall be required to be made, in each case prior to
the stated maturity thereof; or

(f) Insolvency Events. Any Loan Party or any Subsidiary thereof shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any Subsidiary thereof seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it) that is being diligently contested by it in good faith, either
such proceeding shall remain undismissed or unstayed for a period of 30 days or
any of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or any substantial part of its
property) shall occur; or any Loan Party or any Subsidiary thereof shall take
any corporate action to authorize any of the actions set forth above in this
subsection (f); or

(g) Monetary Judgments. Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $5,000,000 shall be rendered
against any Loan Party or any Subsidiary thereof and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; provided, however, that any such judgment or
order shall not give rise to an Event of Default under this Section 6.01(g) if
and so long as (A) the amount of such judgment or order which remains
unsatisfied is covered by a valid and binding policy of insurance between the
respective Loan Party or Subsidiary and the insurer covering full payment of
such unsatisfied amount and (B) such insurer, which shall be rated at least “A”
by A.M. Best Company, has been notified, and has not disputed the claim made for
payment, of the amount of such judgment or order; or

(h) Non-Monetary Judgments. Any non-monetary judgment or order shall be rendered
against any Loan Party or Subsidiary thereof that could reasonably be expected
to result in a Material Adverse Effect, and there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

 

105



--------------------------------------------------------------------------------

(i) Unenforceability of Loan Documents. Any provision of any Loan Document after
delivery thereof pursuant to Section 3.01 or 5.01(j) shall for any reason (other
than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against any Loan Party which is party to it, or any such Loan Party
shall so state in writing; or

(j) Change of Control. A Change of Control shall occur; or

(k) ERISA Events. Any ERISA Event shall have occurred with respect to a Plan and
the sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds $5,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, (A) by notice
to the Borrower, declare the Advances, all interest thereon and all other
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower, and (B) by notice to each party required under the terms
of any agreement in support of which a Letter of Credit is issued, request that
all Obligations under such agreement be declared to be due and payable;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under any Bankruptcy Law, (y) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
Section 2.02(b)) and of each Issuing Bank to issue Letters of Credit shall
automatically be terminated and (z) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Administrative Agent
may, or shall at the request of the Required Lenders, irrespective of whether it
is taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon such demand the Borrower will, pay to
the Administrative Agent on behalf of the Lender Parties in same day funds at
the Administrative Agent’s office designated in such demand, for deposit in the
L/C Cash Collateral Account, an amount equal to the aggregate Available Amount
of all

 

106



--------------------------------------------------------------------------------

Letters of Credit then outstanding. If at any time the Administrative Agent or
the Issuing Bank determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Agents
and the Lender Parties with respect to the Obligations of the Loan Parties under
the Loan Documents, or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited and held in the L/C Cash Collateral
Account, an amount equal to the excess of (a) such aggregate Available Amount
over (b) the total amount of funds, if any, then held in the L/C Cash Collateral
Account that the Administrative Agent, as the case may be, determines to be free
and clear of any such right and claim. Upon the drawing of any Letter of Credit
for which funds are on deposit in the L/C Cash Collateral Account, such funds
shall be applied to reimburse the relevant Issuing Bank or Lenders, as
applicable, to the extent permitted by applicable law.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability. (a) Each Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Secured Party in enforcing any rights
under this Agreement or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Party under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party. This Guaranty is and constitutes a guaranty of payment and not merely of
collection.

(b) Each Guarantor, the Administrative Agent and each other Lender Party and, by
its acceptance of the benefits of this Guaranty, each other Secured Party,
hereby confirms that it is the intention of all such Persons that this Guaranty
and the Obligations of each Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
Obligations of each Guarantor hereunder. To effectuate the foregoing intention,
the Guarantors, the Administrative Agent, the other Lender Parties and, by their
acceptance of the benefits of this Guaranty, the other Secured Parties hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

 

107



--------------------------------------------------------------------------------

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the other Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any other Secured Party with respect
thereto. The Obligations of each Guarantor under or in respect of this Guaranty
are independent of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of this Agreement or the other Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower, any other
Loan Party or any of their Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Administrative Agent or any other Secured Party to
disclose to any Loan Party any information relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party

 

108



--------------------------------------------------------------------------------

now or hereafter known to the Administrative Agent or such other Secured Party
(each Guarantor waiving any duty on the part of the Administrative Agent and
each other Secured Party to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
other Loan Document, any Guaranty Supplement or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense available to, or a discharge of, any Loan Party or any other guarantor
or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any other Secured Party protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Administrative Agent or any other Secured Party that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Obligations
of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, without
notice to or demand upon such Guarantor and without affecting the liability of
such Guarantor under this Guaranty, foreclose under any mortgage by nonjudicial
sale, and each Guarantor hereby waives any defense to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense or benefits that may be
afforded by applicable law.

 

109



--------------------------------------------------------------------------------

(e) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Administrative Agent or any other Secured Party to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, any other Loan Party or any of their Subsidiaries now or hereafter
known by the Administrative Agent or such other Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the other Loan Documents and that the waivers set forth in Section 7.02 and
this Section 7.03 are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty, this Agreement or
any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against the
Borrower, any other Loan Party or any other insider guarantor or any collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from the Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Guaranteed Obligations and all other amounts payable under
this Guaranty shall have been paid in full in cash, all Letters of Credit shall
have expired or been terminated, all Secured Hedge Agreements shall have expired
or been terminated and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Guarantor in violation of the immediately
preceding sentence at any time prior to the latest of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty, (b) the termination in whole of the Commitments and (c) the latest
date of expiration or termination of all Letters of Credit and all Secured Hedge
Agreements, such amount shall be received and held in trust for the benefit of
the Secured Parties, shall be segregated from other property and funds of such
Guarantor and shall forthwith be paid or delivered to the Administrative Agent
in the same form as so received (with any necessary endorsement or assignment)
to be credited and applied to the Guaranteed Obligations and all other amounts
payable under this Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents. If (i) any Guarantor shall make payment to any
Secured Party of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, (iii) the termination in whole of the
Commitments shall have occurred and (iv) all Letters of Credit and all Secured
Hedge Agreements shall have expired or been terminated, the Administrative Agent
and the other Secured Parties will, at such Guarantor’s request and expense,
execute and deliver to such Guarantor appropriate documents, without recourse
and without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

 

110



--------------------------------------------------------------------------------

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a Guaranty Supplement, (i) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Agreement to a “Guarantor” or a “Loan Party” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (ii) each reference herein to “this Agreement”, “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Agreement and this Guaranty, and each reference in any other Loan Document to
the “Loan Agreement”, “Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Agreement and this Guaranty, shall mean and be a
reference to this Agreement and this Guaranty as supplemented by such Guaranty
Supplement.

SECTION 7.06. Indemnification by Guarantors. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Secured Parties under this Agreement, this Guaranty or the other Loan Documents,
each Guarantor shall, to the fullest extent permitted by law, indemnify, defend
and save and hold harmless the Administrative Agent, each other Secured Party
and each of their Affiliates and their respective officers, directors,
employees, agents, partners and advisors (each, an “Indemnified Party”) from and
against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Loan Party enforceable against such Loan Party in accordance with their terms.

(b) Each Guarantor hereby also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to any of
the Guarantors or any of their respective Affiliates or any of their respective
officers, directors, employees, agents and advisors, and each Guarantor hereby
agrees not to assert any claim against any Indemnified Party on any theory of
liability, for special, indirect, consequential or punitive damages arising out
of or otherwise relating to the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated by the Loan Documents.

SECTION 7.07. Subordination. Each Guarantor hereby subordinates any and all
debts, liabilities and other Obligations owed to such Guarantor by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.07.

(a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments or payments made in the ordinary course of business
from any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Default (including the commencement
and continuation of any proceeding under any Bankruptcy Law relating to any
other Loan Party), however, unless the Administrative Agent otherwise agrees, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

 

111



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).

SECTION 7.08. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the latest of (i) the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Guaranty, (ii) the termination in whole of the Commitments and (iii) the
latest date of expiration or termination of all Letters of Credit and all
Secured Hedge Agreements, (b) be binding upon the Guarantors, their successors
and assigns and (c) inure to the benefit of and be enforceable by the
Administrative Agent and the other Secured Parties and their successors,
transferees and assigns.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Authorization and Action. Each Lender Party (in its capacities as
a Lender, the Swing Line Bank (if applicable) and as an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan Documents (including, without limitation, enforcement or
collection of the Notes), the Administrative Agent shall not be required to
exercise any discretion or take any action, but shall

 

112



--------------------------------------------------------------------------------

be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lender Parties and all holders
of Notes; provided, however, that the Administrative Agent shall not be required
to take any action that exposes the Administrative Agent to personal liability
or that is contrary to this Agreement or applicable law. The Administrative
Agent agrees to give to each Lender Party prompt notice of each notice given to
it by the Borrower pursuant to the terms of this Agreement. Notwithstanding
anything to the contrary in any Loan Document, no Person identified as a
syndication agent, documentation agent, senior manager, joint lead arranger or
joint book running manager, in such Person’s capacity as such, shall have any
obligations or duties to any Loan Party, the Administrative Agent or any other
Secured Party under any of such Loan Documents.

SECTION 8.02. Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by it or them under or in connection
with the Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until the Administrative Agent receives and accepts an Accession Agreement
entered into by an Acceding Lender as provided in Section 2.17 or an Assignment
and Acceptance entered into by the Lender that is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee; (b) may consult with legal
counsel (including counsel for any Loan Party), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
Lender Party and shall not be responsible to any Lender Party for any
statements, warranties or representations (whether written or oral) made in or
in connection with the Loan Documents; (d) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of any Loan Document on the part of any Loan
Party or the existence at any time of any Default under the Loan Documents or to
inspect the property (including the books and records) of any Loan Party;
(e) shall not be responsible to any Lender Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of, or the
perfection or priority of any lien or security interest created or purported to
be created under or in connection with, any Loan Document or any other
instrument or document furnished pursuant thereto; (f) shall incur no liability
under or in respect of any Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, telecopy
or telex or other electronic communication) believed by it to be genuine and
signed or sent by the proper party or parties; and (g) shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
the Administrative Agent to liability or that is contrary to any Loan Document
or applicable law, including for the avoidance of doubt, any action that may be
in violation of the automatic stay under any Bankruptcy Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Bankruptcy Law.

SECTION 8.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under the Loan Documents as any other Lender Party and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender Party” or “Lender Parties” shall, unless

 

113



--------------------------------------------------------------------------------

otherwise expressly indicated, include Citibank in its individual capacity.
Citibank and its Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, accept investment banking engagements from and
generally engage in any kind of business with, any Loan Party, any Subsidiary of
any Loan Party and any Person that may do business with or own securities of any
Loan Party or any such Subsidiary, all as if Citibank were not the
Administrative Agent and without any duty to account therefor to the Lender
Parties.

SECTION 8.04. Lender Party Credit Decision. Each Lender Party acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender Party and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement. Nothing in this Agreement or any other Loan Document shall
require the Administrative Agent or any of its respective directors, officers,
agents or employees to carry out any “know your customer” or other checks in
relation to any Person on behalf of any Lender Party and each Lender Party
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its
respective directors, officers, agents or employees.

SECTION 8.05. Indemnification by Lender Parties. (a) Each Lender Party severally
agrees to indemnify the Administrative Agent (to the extent not promptly
reimbursed by the Borrower) from and against such Lender Party’s ratable share
(determined as provided below) of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of the Loan Documents or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, the “Indemnified Costs”); provided,
however, that no Lender Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender Party agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any costs and expenses (including, without limitation,
fees and expenses of counsel) payable by the Borrower under Section 9.04, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 8.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.

(b) Each Lender Party severally agrees to indemnify each Issuing Bank (to the
extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such

 

114



--------------------------------------------------------------------------------

Issuing Bank under the Loan Documents; provided, however, that no Lender Party
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Issuing Bank’s gross negligence or willful misconduct as
found in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender Party agrees to reimburse such
Issuing Bank promptly upon demand for its ratable share of any costs and
expenses (including, without limitation, fees and expenses of counsel) payable
by the Borrower under Section 9.04, to the extent that such Issuing Bank is not
promptly reimbursed for such costs and expenses by the Borrower.

(c) For purposes of this Section 8.05, the Lender Parties’ respective ratable
shares of any amount shall be determined, at any time, according to their
respective Revolving Credit Commitments at such time. The failure of any Lender
Party to reimburse the Administrative Agent or any Issuing Bank, as the case may
be, promptly upon demand for its ratable share of any amount required to be paid
by the Lender Parties to the Administrative Agent or such Issuing Bank, as the
case may be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent or such Issuing Bank,
as the case may be, for its ratable share of such amount, but no Lender Party
shall be responsible for the failure of any other Lender Party to reimburse the
Administrative Agent or such Issuing Bank, as the case may be, for such other
Lender Party’s ratable share of such amount. Without prejudice to the survival
of any other agreement of any Lender Party hereunder, the agreement and
obligations of each Lender Party contained in this Section 8.05 shall survive
the payment in full of principal, interest and all other amounts payable
hereunder and under the other Loan Documents.

SECTION 8.06. Successor Administrative Agent. (a) The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the Lender
Parties and the Borrower and may be removed at any time for cause by the
Required Lenders; provided, however, that any removal of the Administrative
Agent will not be effective until it (or its Affiliate) has been replaced as an
Issuing Bank and released from all obligations in respect thereof. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent (which successor Administrative Agent shall be
reasonably acceptable to the Borrower). If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lender Parties, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as an Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 8.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring

 

115



--------------------------------------------------------------------------------

Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above. After any retiring
Administrative Agent’s resignation or removal hereunder as an Administrative
Agent shall have become effective, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Administrative Agent under this Agreement.

(b) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Bank and/or the Swing Line Bank may,
upon prior written notice to the Borrower and the Administrative Agent, resign
as Issuing Bank or Swing Line Bank, respectively, effective at the close of
business New York time on a date specified in such notice (which date may not be
less than thirty (30) days after the date of such notice); provided that such
resignation by the Issuing Bank will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the Issuing Bank; and provided,
further, that such resignation by the Swing Line Bank will have no effect on its
rights in respect of any outstanding Swing Line Advances or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swing Line Advance.

SECTION 8.07. Relationship of Agents and Lenders. The relationship between the
Administrative Agent and the Lenders, and the relationship among the Lenders, is
not intended by the parties to create, and shall not create, any trust, joint
venture or partnership relation between them.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or the Notes or any other Loan Document, nor consent to any
departure by any Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed (or, in the case of the Collateral
Documents, consented to) by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing and signed by all of the Lenders, do any of the
following at any time:

(i) modify the definition of Required Lenders or otherwise change the percentage
vote of the Lenders required to take any action under this Agreement or any
other Loan Document,

(ii) release the Borrower with respect to the Obligations or, except to the
extent expressly permitted under this Agreement, reduce or limit the obligations
of any Guarantor under Article VII or release such Guarantor or otherwise limit
such Guarantor’s liability with respect to the Guaranteed Obligations,

 

116



--------------------------------------------------------------------------------

(iii) permit the Loan Parties to encumber any Borrowing Base Asset, except as
expressly permitted in the Loan Documents prior to giving effect to such
amendment,

(iv) amend this Section 9.01,

(v) increase the Commitments of the Lenders or subject the Lenders to any
additional obligations, other than as provided by Section 2.17,

(vi) forgive or reduce the principal of, or interest on, the Obligations of the
Loan Parties under the Loan Documents or any fees or other amounts payable
thereunder,

(vii) postpone or extend any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, or

(viii) extend the Termination Date, other than as provided by Section 2.16;

provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or each Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the Issuing Banks, as the case may be,
under this Agreement; and provided further that no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents.

(b) In the event that (1) any Lender shall refuse to consent to a waiver or
amendment to, or a departure from, the provisions of this Agreement which
requires the consent of all Lenders and that has been consented to by the
Administrative Agent and the Required Lenders or (2) any Lender Party makes a
demand for payment pursuant to Section 2.10(a) or (b) or (3) any Loan Party is
required to pay additional amounts to a Lender Party pursuant to Section 2.12(a)
or (b) or (c) or (4) any Lender fails to make any Advance to be made by it as
part of any Borrowing on a date when the other Lenders make their Advances as
contemplated under this Agreement (any such Lender, a “Potential Assignor
Lender”), then the Borrower shall have the right, upon written demand to such
Potential Assignor Lender and the Administrative Agent given within 30 days
after the first date on which such consent was solicited in writing from the
Lenders by the Administrative Agent or the first date on which the Lender Party
made a demand for payment or failed to make the Advance (a “Potential Assignment
Event Date”), to cause such Potential Assignor Lender to assign its rights and
obligations under this Agreement at par (including, without limitation, its
Commitment or Commitments, the Advances owing to it and the Note or Notes, if
any, held by it) to an Eligible Assignee designated by the Borrower and approved
by the Administrative Agent (such approval not to be unreasonably withheld) (a
“Replacement Lender”), provided that (i) as of such Potential Assignment Event
Date, no Default or Event of Default shall have occurred and be continuing, and
(ii) with respect to clause (1) above only, as of the date of the Borrower’s
written demand to replace such Potential Assignor Lender, no Default or Event of
Default shall have occurred and be continuing other than a Default or Event of
Default that resulted solely from the subject matter of the waiver or amendment
for which such consent was being solicited from the Lenders by the
Administrative

 

117



--------------------------------------------------------------------------------

Agent. The Replacement Lender shall purchase such interests of the Potential
Assignor Lender, shall assume the rights and obligations of the Potential
Assignor Lender under this Agreement upon execution by the Replacement Lender of
an Assignment and Acceptance delivered pursuant to Section 9.07 and, with
respect to clause (1) above, shall execute the document evidencing the waiver or
amendment to which the Potential Assignor Lender refused to consent. Any Lender
that becomes a Potential Assignor Lender agrees that, upon receipt of notice
from the Borrower given in accordance with this Section 9.01(b) it shall
promptly execute and deliver an Assignment and Acceptance with a Replacement
Lender as contemplated by this Section.

(c) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Advances or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Requisite Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Requisite
Lenders” will automatically be deemed modified accordingly for the duration of
such period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

SECTION 9.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered by hand or by overnight
courier service, (y) as and to the extent set forth in Section 9.02(b) and in
the proviso to this Section 9.02(a), in an electronic medium and delivered as
set forth in Section 9.02(b) or (z) as and to the extent expressly permitted in
this Agreement, transmitted by e-mail, provided that such e-mail shall in all
cases include an attachment (in PDF format or similar format) containing a
legible signature of the person providing such notice, if to the Borrower, at
its address at 2100 Rexford Road, Suite 414, Charlotte, North Carolina 28211,
Attention: Donald L. Bobbitt, Jr., with a copy to Bradley Arant Boult Cummings
LLP, 1819 Fifth Avenue North, Birmingham, Alabama 35203, Attention: Dawn Helms
Sharff or, if applicable, at donnie.bobbitt@campuscrest.com (with a copy to
dsharff@babc.com) (and in the case of transmission by e mail, with a copy by
U.S. mail to 2100 Rexford Road, Suite 414, Charlotte, North Carolina 28211,
Attention: Donald L. Bobbitt, Jr., with a copy to Bradley Arant Boult Cummings
LLP, 1819 Fifth Avenue North, Birmingham, Alabama 35203, Attention: Dawn Helms
Sharff); if to any Initial Lender, at its Domestic Lending Office or, if
applicable, at the telecopy number or e-mail address specified opposite its name
on Schedule I hereto (and in the case of a transmission by e-mail, with a copy
by U.S. mail to its Domestic Lending Office); if to any other Lender Party, at
its Domestic Lending Office or, if applicable, at the telecopy number or e-mail
address specified in the Assignment and Acceptance pursuant to which it became a
Lender Party (and in the case of a transmission by e-mail, with a copy by U.S.
mail to its Domestic Lending Office); if to the Initial Issuing Bank, at its
address at 1615 Brett Road, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department, or, if applicable, at GLAgentOfficeOps@citigroup.com
(and in the

 

118



--------------------------------------------------------------------------------

case of a transmission by e-mail, with a copy by U.S. mail to 1615 Brett Road,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department); and
if to the Administrative Agent or the Swing Line Bank, at its address at 1615
Brett Road, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department, or, if applicable, at GLAgentOfficeOps @citigroup.com (and in the
case of a transmission by e-mail, with a copy by U.S. mail to 1615 Brett Road,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department) or, as
to the Borrower or any Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent. All notices, demands, requests,
consents and other communications described in this clause (a) shall be
effective (i) if delivered by hand, including any overnight courier service,
upon personal delivery, (ii) if delivered by mail, three (3) Business Days after
the date such notice, demand, request, consent or other communication is
deposited in the mails, (iii) if delivered by posting to an Approved Electronic
Platform, an Internet website or a similar telecommunication device requiring
that a user have prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 9.02(b) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform,
provided that if requested by any Lender Party, the Administrative Agent shall
deliver a copy of the Communications to such Lender Party by e-mail or
telecopier and (iv) if delivered by electronic mail or any other
telecommunications device, when receipt is confirmed by electronic mail as
provided in this clause (a); provided, however, that notices and communications
to the Administrative Agent shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or of any Exhibit hereto to be executed and delivered hereunder shall
be effective as delivery of an original executed counterpart thereof. Each
Lender Party agrees (i) to notify the Administrative Agent in writing of such
Lender Party’s e-mail address to which a notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender Party becomes a party to this Agreement (and from time to time thereafter
to ensure that the Administrative Agent has on record an effective e-mail
address for such Lender Party) and (ii) that any notice may be sent to such
e-mail address.

(b) Notwithstanding clause (a) (unless the Administrative Agent requests that
the provisions of clause (a) be followed) and any other provision in this
Agreement or any other Loan Document providing for the delivery of any Approved
Electronic Communication by any other means, the Loan Parties shall deliver all
Approved Electronic Communications to the Administrative Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com or such other electronic mail address (or similar
means of electronic delivery) as the Administrative Agent may notify to the
Borrower. Nothing in this clause (b) shall prejudice the right of the
Administrative Agent or any Lender Party to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.

 

119



--------------------------------------------------------------------------------

(c) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lender Parties by posting such
Approved Electronic Communications on IntraLinks™ or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”). Although the Approved
Electronic Platform and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Closing Date, a
dual firewall and a User ID/Password Authorization System) and the Approved
Electronic Platform is secured through a single-user-per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lender Parties and each Loan Party acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lender Parties and each Loan Party hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution

(d) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES WARRANT THE ACCURACY,
ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS
DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(e) Each of the Lender Parties and each Loan Party agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender Party or
any Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

 

120



--------------------------------------------------------------------------------

SECTION 9.04. Costs and Expenses. (a) Each Loan Party agrees jointly and
severally to pay on demand (i) all reasonable out-of-pocket costs and expenses
of the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification and amendment of the Loan Documents
(including, without limitation, (A) all due diligence, Borrowing Base Asset
review, syndication, transportation, computer, duplication, appraisal, audit,
insurance, consultant, search, filing and recording fees and expenses, (B) the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto (including, without limitation, with respect to reviewing and
advising on any matters required to be completed by the Loan Parties on a
post-closing basis), with respect to advising the Administrative Agent as to its
rights and responsibilities, or the perfection, protection or preservation of
rights or interests, under the Loan Documents, with respect to negotiations with
any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto and (C) the reasonable fees and expenses of counsel for the
Administrative Agent with respect to the preparation, execution, delivery and
review of any documents and instruments at any time delivered pursuant to
Sections 3.01, 3.02, 5.01(j) or 5.01(k) and (ii) all reasonable out-of-pocket
costs and expenses of the Administrative Agent and each Lender Party in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of the Loan Documents, whether in any action, suit or litigation,
or any bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally (including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent and each Lender Party with
respect thereto).

(b) Each Loan Party agrees to indemnify, defend and save and hold harmless each
Indemnified Party from and against, and shall pay on demand, any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Facilities, the actual or proposed use of the
proceeds of the Advances or the Letters of Credit, the Loan Documents or any of
the transactions contemplated thereby or (ii) the actual or alleged presence of
Hazardous Materials on any property of any Loan Party or any of its Subsidiaries
or any Environmental Action relating in any way to any Loan Party or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, shareholders or
creditors or an Indemnified Party, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated by
the Loan Documents are consummated. Each Loan Party also agrees not to assert
any claim against the Administrative Agent, any Lender

 

121



--------------------------------------------------------------------------------

Party or any of their Affiliates, or any of their respective officers,
directors, employees, agents and advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Facilities, the actual or proposed use of the proceeds of the
Advances or the Letters of Credit, the Loan Documents or any of the transactions
contemplated by the Loan Documents.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.09(b)(i), 2.10(d) or 2.17(e),
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or if the Borrower fails to make any payment or prepayment of an
Advance for which a notice of prepayment has been given or that is otherwise
required to be made, whether pursuant to Section 2.04, 2.06 or 6.01 or
otherwise, the Borrower shall, upon demand by such Lender Party (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion or such failure to pay or prepay, as
the case may be, including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender Party to fund or maintain such Advance.

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including, without limitation, fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender Party, in its sole
discretion.

(e) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower and the other Loan Parties contained in Sections 2.10 and 2.12,
Section 7.06 and this Section 9.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under any of the
other Loan Documents.

SECTION 9.05. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Notes due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of
the Obligations of the Borrower or such Loan Party now or hereafter existing
under the Loan Documents, irrespective of whether the Administrative Agent or
such Lender Party shall have made any demand under this Agreement or such Note
or Notes and although such obligations may be unmatured. Administrative Agent
and each Lender Party agrees promptly to notify the Borrower or such Loan Party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights

 

122



--------------------------------------------------------------------------------

of Administrative Agent and each Lender Party and their respective Affiliates
under this Section 9.05 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that Administrative Agent, such
Lender Party and their respective Affiliates may have; provided, however, that
in the event that any Defaulting Lender exercises such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.18(b) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Bank, the Swing Line Bank and the Lenders and (y) the
Defaulting Lender will provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.

SECTION 9.06. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, each Guarantor named on the signature
pages hereto and the Administrative Agent shall have been notified by each
Initial Lender and each Initial Issuing Bank that such Initial Lender or such
Initial Issuing Bank, as the case may be, has executed it and thereafter shall
be binding upon and inure to the benefit of the Borrower, the Guarantors named
on the signature pages hereto and the Administrative Agent and each Lender Party
and their respective successors and assigns, except that neither the Borrower
nor any other Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lender Parties.

SECTION 9.07. Assignments and Participations; Replacement Notes. (a) Each Lender
may (and, if demanded by the Borrower in accordance with Section 9.01(b) will)
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment or Commitments, the Advances owing to it and the Note
or Notes held by it); provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations under
and in respect of one or more of the Facilities, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender,
an Affiliate of any Lender or a Fund Affiliate of any Lender or an assignment of
all of a Lender’s rights and obligations under this Agreement, the aggregate
amount of the Commitments being assigned to such Eligible Assignee pursuant to
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000 under each
Facility or an integral multiple of $1,000,000 in excess thereof (or such lesser
amount as shall be approved by the Administrative Agent and, so long as no
Default shall have occurred and be continuing at the time of effectiveness of
such assignment, the Borrower), (iii) each such assignment shall be to an
Eligible Assignee, (iv) each such assignment made as a result of a demand by the
Borrower pursuant to Section 9.01(b) shall be an assignment of all rights and
obligations of the assigning Lender under this Agreement, (v) except for
assignments to an Eligible Assignee that is a Lender, an Affiliate of any Lender
or a Fund Affiliate of any Lender, no such assignments shall be permitted
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed), (vi) no such assignments shall be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause, and (vii) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any

 

123



--------------------------------------------------------------------------------

Note or Notes subject to such assignment and, except if such assignment is being
made by a Lender to an Affiliate or Fund Affiliate of such Lender, a processing
and recordation fee of $3,500; provided, however, that for each such assignment
made as a result of a demand by the Borrower pursuant to Section 9.01(b), the
Borrower shall pay to the Administrative Agent the $3,500 processing and
recordation fee. In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Bank, the Swing
Line Bank and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Advances
and participations in Letters of Credit and Swing Line Advances in accordance
with its Pro Rata Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under Applicable Law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(b) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12, 7.06, 8.05 and 9.04 to the extent any
claim thereunder relates to an event arising prior to such assignment) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the remaining portion of an assigning
Lender’s or Issuing Bank’s rights and obligations under this Agreement, such
Lender or Issuing Bank shall cease to be a party hereto).

(c) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant thereto;
(ii) such assigning Lender Party makes no representation or warranty and assumes
no responsibility with respect to the financial condition of any Loan Party or
the performance or observance by any Loan Party of any of its obligations

 

124



--------------------------------------------------------------------------------

under any Loan Document or any other instrument or document furnished pursuant
thereto; (iii) such assignee confirms that it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Administrative Agent, such assigning Lender Party or any other
Lender Party and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or Issuing
Bank, as the case may be.

(d) The Administrative Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitment under each Facility of, and principal amount
of the Advances owing under each Facility to, each Lender Party from time to
time (the “Register”). The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrower, the
Administrative Agent and the Lender Parties may treat each Person whose name is
recorded in the Register as a Lender Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or the
Administrative Agent or any Lender Party at any reasonable time and from time to
time upon reasonable prior notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit D hereto,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower. In
the case of any assignment by a Lender, within five Business Days after receipt
of a request therefor, the Borrower, at its own expense, shall, if requested by
the applicable Lender, execute and deliver to the Administrative Agent in
exchange for the surrendered Note or Notes a substitute Note to the order of
such Eligible Assignee in an amount equal to the Commitment assumed by it under
each Facility pursuant to such Assignment and Acceptance and, if any assigning
Lender has retained a Commitment hereunder under such Facility, a substitute
Note to the order of such assigning Lender in an amount equal to the Commitment
retained by it hereunder. Such substitute Note or Notes, if any, shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto.

(f) Each Issuing Bank may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the undrawn portion of its Letter of
Credit Commitment at any time; provided, however, that (i) except in the case of
an assignment to a

 

125



--------------------------------------------------------------------------------

Person that immediately prior to such assignment was an Issuing Bank or an
assignment of all of an Issuing Bank’s rights and obligations under this
Agreement, the amount of the Letter of Credit Commitment of the assigning
Issuing Bank being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
in no event be less than $5,000,000 and shall be in an integral multiple of
$1,000,000 in excess thereof, (ii) each such assignment shall be to an Eligible
Assignee and (iii) the parties to each such assignment shall execute and deliver
to the Administrative Agent, for its acceptance and recording in the Register,
an Assignment and Acceptance, together with a processing and recordation fee of
$3,500, provided that such fee shall not be payable if the assigning Issuing
Bank is making such assignment simultaneously with the assignment in its
capacity as a Lender of all or a portion of its Revolving Credit Commitment to
the same Eligible Assignee.

(g) Each Lender Party may sell participations to one or more Persons (other than
any Loan Party or any of its Affiliates) in or to all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Commitments, the Advances owing to it and the Note or Notes (if
any) held by it); provided, however, that (i) such Lender Party’s obligations
under this Agreement (including, without limitation, its Commitments) shall
remain unchanged, (ii) such Lender Party shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
Party shall remain the holder of any such Note for all purposes of this
Agreement, (iv) the Borrower, the Agents and the other Lender Parties shall
continue to deal solely and directly with such Lender Party in connection with
such Lender Party’s rights and obligations under this Agreement, (v) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by any Loan Party therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, and (vi) if, at the time
of such sale, such Lender Party was entitled to payments under Section 2.12(a)
in respect of United States withholding tax with respect to interest paid at
such date, then, to such extent, the term Taxes shall include (in addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States withholding tax, if any, applicable with
respect to such participant on such date, provided that such participant
complies with the requirements of Section 2.12(e) as if it were a Lender
hereunder.

(h) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Loan Parties (or any of them) furnished to such Lender Party by
or on behalf of any Loan Party; provided, however, that prior to any such
disclosure, the assignee or participant or proposed assignee or participant
shall agree to preserve the confidentiality of any Information received by it
from such Lender Party on the same terms as provided in Section 9.10.

(i) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and the Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

126



--------------------------------------------------------------------------------

(j) Upon notice to the Borrower from the Administrative Agent or any Lender of
the loss, theft, destruction or mutilation of any Lender’s Note, the Borrower
will execute and deliver, in lieu of such original Note, a replacement
promissory note, identical in form and substance to, and dated as of the same
date as, the Note so lost, stolen or mutilated, subject to delivery by such
Lender to the Borrower of an affidavit of lost note and indemnity in customary
form. Upon the execution and delivery of the replacement Note, all references
herein or in any of the other Loan Documents to the lost, stolen or mutilated
Note shall be deemed references to the replacement Note.

SECTION 9.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of an original executed counterpart of this Agreement.

SECTION 9.09. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

SECTION 9.10. Confidentiality. (a) Each of the Administrative Agent, the Lender
Parties and the Issuing Bank agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed

 

127



--------------------------------------------------------------------------------

to keep such Information confidential), (ii) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto,
(v) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) subject to an agreement containing provisions at least as restrictive as
those of this Section, (vii) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (viii) to any actual or prospective party (or its
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (ix) to any rating
agency, (x) the CUSIP Service Bureau or any similar organization, (xi) with the
consent of the Borrower or (xii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, such Lender Party, the
Issuing Bank or any of their respective Affiliates on a non-confidential basis
from a source other than a Loan Party or any of its Subsidiaries without the
Administrative Agent, such Lender Party, the Issuing Bank or any of their
respective Affiliates having knowledge that a duty of confidentiality to the
Loan Parties or any of their Subsidiaries has been breached. For purposes of
this Section, “Information” means all information received from a Loan Party or
any of its Subsidiaries (including the Fee Letter and any information obtained
based on a review of the books and records of the Parent Guarantor or any of its
Subsidiaries) relating to any Loan Party or any of their Subsidiaries or any of
their respective businesses. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

(b) Certain of the Lender Parties may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties, any of their Subsidiaries or their respective
securities (“Restricting Information”). Other Lender Parties may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender Party acknowledges that United States federal and state securities
laws prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other Person. None of the Administrative Agent or any of its respective
directors, officers, agents or employees shall, by making any Communications
(including Restricting Information) available to a Lender Party, by
participating in any conversations or other interactions with a Lender Party or
otherwise, make or be deemed to make any statement with regard to or otherwise
warrant that any such information or Communication does or does not contain
Restricting Information nor shall the Administrative Agent or any of its
respective directors, officers, agents or employees be responsible or liable in
any way for any decision a Lender Party may make to limit or to not limit its
access to Restricting Information. In particular, none of the Administrative
Agent or any of its respective directors, officers, agents

 

128



--------------------------------------------------------------------------------

or employees (i) shall have, and the Administrative Agent, on behalf of itself
and each of its directors, officers, agents and employees, hereby disclaims, any
duty to ascertain or inquire as to whether or not a Lender Party has or has not
limited its access to Restricting Information, such Lender Party’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender Party’s compliance with applicable laws related thereto or (ii) shall
have, or incur, any liability to any Loan Party, any Lender Party or any of
their respective Affiliates, directors, officers, agents or employees arising
out of or relating to the Administrative Agent or any of its respective
directors, officers, agents or employees providing or not providing Restricting
Information to any Lender Party, other than as found by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Administrative Agent or any of its respective directors, officers, agents or
employees.

(c) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications are determined by the Loan
Parties in good faith not to contain Restricting Information which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lender Parties to
treat such Communications as either publicly available information or not
material information (although such Communications shall remain subject to the
confidentiality undertakings of Section 9.10(a)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lender
Parties and may be made available through a portion of the Approved Electronic
Platform designated “Public Side Information” and (iv) the Administrative Agent
shall be entitled to treat any Communications that are not marked “PUBLIC” as
Restricting Information and may post such Communications to a portion of the
Approved Electronic Platform not designated “Public Side Information” (and shall
not post such Communications to a portion of the Approved Electronic Platform
designated “Public Side Information”). Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
a Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Loan Party, any Lender Party or any other Person for any action
taken by the Administrative Agent or any of its Affiliates based upon such
statement or designation, including any action as a result of which Restricting
Information is provided to a Lender Party that may decide not to take access to
Restricting Information. Nothing in this Section 9.10(c) shall modify or limit a
Person’s obligations under Section 9.10 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

(d) Each Lender Party acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender Party agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) in writing to the Administrative Agent. Each Lender Party agrees to
notify the Administrative Agent from time to time of such Lender Party’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

129



--------------------------------------------------------------------------------

(e) Each Lender Party acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lender Parties generally. Each Lender Party
that elects not to take access to Restricting Information does so voluntarily
and, by such election, acknowledges and agrees that the Administrative Agent and
other Lender Parties may have access to Restricting Information that is not
available to such electing Lender Party. Each such electing Lender Party
acknowledges the possibility that, due to its election not to take access to
Restricting Information, it may not have access to any Communications
(including, without being limited to, the items required to be made available to
the Administrative Agent in Section 5.03 unless or until such Communications (if
any) have been filed or incorporated into documents which have been filed with
the Securities and Exchange Commission by the Parent). None of the Loan Parties,
the Administrative Agent or any Lender Party with access to Restricting
Information shall have any duty to disclose such Restricting Information to such
electing Lender Party or to use such Restricting Information on behalf of such
electing Lender Party, and shall not be liable for the failure to so disclose or
use, such Restricting Information.

(f) Sections 9.10(b), (c), (d) and (e) are designed to assist the Administrative
Agent, the Lender Parties and the Loan Parties, in complying with their
respective contractual obligations and applicable law in circumstances where
certain Lender Parties express a desire not to receive Restricting Information
notwithstanding that certain Communications hereunder or under the other Loan
Documents or other information provided to the Lender Parties hereunder or
thereunder may contain Restricting Information. None of the Administrative Agent
or any of its directors, officers, agents or employees warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its directors, officers,
agents or employees warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.

SECTION 9.11. Patriot Act Notification. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law August 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act. The
Parent Guarantor and the Borrower shall, and shall cause each of their
Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

SECTION 9.12. Jurisdiction, Etc. (a) With respect to all matters arising out of
or relating to this Agreement, any of the other Loan Documents, or any other
letter agreement or

 

130



--------------------------------------------------------------------------------

other undertaking concerning the financing contemplated therein, each of the
parties hereto hereby irrevocably and unconditionally, on behalf of itself, its
properties, and to the extent it may lawfully do so, its parent entities,
present and future subsidiaries, affiliates, transferees, assigns, acquirers,
officers, directors, employees, partners, members, shareholders, and successors
in interest, (i) submits to the exclusive jurisdiction of the U.S. District
Court for the Southern District of New York State or, if that court does not
have subject jurisdiction, in any State court located in the City and County of
New York; (ii) agrees that all such matters may be heard and determined in such
courts, (iii) waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum, (iv) agrees that a final judgment of such
courts shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law, and (v) waives any immunity
(sovereign or otherwise) from jurisdiction of any court or from any legal
process or setoff to which its or its properties or assets may be entitled.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

SECTION 9.13. Governing Law. Pursuant to Section 5-1401 of the New York General
Obligations Law, the substantive laws of the State of New York applicable to
agreements made and to be performed entirely within such state, without regard
to the choice of law principles that might otherwise apply, and the applicable
federal laws of the United States of America, shall govern the validity,
construction, enforcement and interpretation of this Agreement, the Notes and
all other Loan Documents.

SECTION 9.14. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE OTHER LOAN
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDER PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN
DOCUMENTS, THE ADVANCES, THE LETTERS OF CREDIT OR THE ACTIONS OF ANY AGENT OR
ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
THEREOF.

SECTION 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and the Administrative
Agent, any Issuing Bank, any Swing Line Bank or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent, any
Issuing Bank, any Swing Line Bank or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters,

 

131



--------------------------------------------------------------------------------

(ii) the arranging and other services regarding this Agreement provided by the
Administrative Agent, the Issuing Bank, the Swing Line Bank and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Issuing Bank, the Swing Line
Bank and the Lenders, on the other hand, (iii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent that it has
deemed appropriate and (iv) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the
Administrative Agent, the Issuing Bank, the Swing Line Bank and the Lenders each
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, Administrative Agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person; (ii) none of the Administrative Agent, the
Issuing Bank, the Swing Line Bank and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Issuing Bank, the Swing Line
Bank and the Lenders and their respective Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Issuing Bank, the Swing Line Bank and the
Lenders has any obligation to disclose any of such interests to the Borrower or
its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Administrative
Agent, the Issuing Bank, the Swing Line Bank and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

132



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

CAMPUS CREST COMMUNITIES

OPERATING PARTNERSHIP, LP

By:   Campus Crest Communities GP, LLC,   Its General Partner   By:   Campus
Crest Communities, Inc.     Its Sole Member     By:  

/s/ Donald L. Bobbitt, Jr.

      Name: Donald L. Bobbitt, Jr.       Title: Chief Financial Officer PARENT
GUARANTOR: CAMPUS CREST COMMUNITIES, INC. By:  

/s/ Donald L. Bobbitt, Jr.

  Name:   Donald L. Bobbitt, Jr.   Title:   Chief Financial Officer SUBSIDIARY
GUARANTORS: CAMPUS CREST AT STEPHENVILLE, LP By:   Campus Crest GP II, LLC   Its
General Partner   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

CAMPUS CREST AT LUBBOCK, LP By:   Campus Crest GP II, LLC   Its General Partner
  By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT WACO, LP
By:   Campus Crest GP II, LLC   Its General Partner   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT WICHITA
FALLS, LP By:   Campus Crest GP II, LLC   Its General Partner   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT SAN
MARCOS, LP By:   Campus Crest GP II, LLC   Its General Partner   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT
JACKSONVILLE, AL, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

CAMPUS CREST AT ABILENE, LP By:   Campus Crest GP II, LLC   Its General Partner
  By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT CHENEY,
LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT
JONESBORO, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT TROY,
LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT
MURFREESBORO, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

CAMPUS CREST AT WICHITA, LLC By:   Campus Crest Properties, LLC   Its Manager  
By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST
STEPHENVILLE LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:
 

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST WACO
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST WICHITA
FALLS LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

CAMPUS CREST CHENEY LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager
  By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST JONESBORO
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST TROY
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST
MURFREESBORO LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:
 

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

CAMPUS CREST WICHITA LESSOR, LLC By:   Campus Crest Properties, LLC   Its
Manager   By:  

/s/ Donald L. Bobbitt, Jr.

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT MOBILE
PHASE II, LLC By:   Campus Crest Properties, LLC,   Its Manager   By:  

/s/ Donald L. Bobbitt, Jr.

  Name:   Donald L. Bobbitt, Jr.   Title:   Manager

[Signatures continue on next page]



--------------------------------------------------------------------------------

SWING LINE BANK: CITIBANK, N.A. By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President INITIAL ISSUING BANK:
CITIBANK, N.A. By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President ADMINISTRATIVE AGENT:
CITIBANK, N.A. By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

INITIAL LENDERS: BARCLAYS BANK PLC By:  

/s/ Michael Mozer

  Name:   Michael Mozer   Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

CITIBANK, N.A.         By:  

/s/ John C. Rowland

  Name:   John C. Rowland   Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA By:  

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

[Signatures continue on next page]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB By:  

/s/ James M. Armstrong

  Name:   James M. Armstrong   Title:   Vice President

[Signatures continue on next page]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ G. David Cole

  Name:   G. David Cole   Title:   Authorized Signatory

[Signatures continue on next page]



--------------------------------------------------------------------------------

     

EXHIBIT A to the

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF AMENDED AND

RESTATED PROMISSORY

NOTE

AMENDED AND RESTATED PROMISSORY NOTE

 

$[    ]    Dated: August [    ], 2011

THIS AMENDED AND RESTATED PROMISSORY NOTE (as the same may be further amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, this “Promissory Note”), is made by CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”) and
[                    ] (together with its successors and/or assigns, the
“Lender”) and acknowledged and agreed to by the parties listed on the signature
pages hereto.

RECITALS

WHEREAS, Lender is the holder of that certain Promissory Note dated October 19,
2010, made by Borrower in favor of the Lender in the maximum stated principal
amount of $[        ] (the “Existing Note”);

WHEREAS, Lender and Borrower have agreed to amend and restate the terms and
provisions of the Existing Note as provided herein, including by
[reducing/increasing] the maximum stated principal amount to
[                    ] Dollars ($[        ]); and

WHEREAS, Lender and Borrower intend these Recitals to be a material part of this
Promissory Note.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby covenant and agree as follows:

(a) The Existing Note is hereby modified, amended and restated in its entirety
so that henceforth the terms, covenants, conditions and provisions of the
Existing Note shall read and be as set forth in this Promissory Note and
Borrower agrees to comply with and be subject to all of the terms, covenants and
conditions of this Promissory Note;

(b) This Promissory Note is an extension and continuation of the debt evidenced
by the Existing Note and is issued in replacement of and substitution for the
Existing Note; and



--------------------------------------------------------------------------------

(c) The Existing Note, as modified and restated in its entirety pursuant to this
Promissory Note, and the obligations of Borrower thereunder, are hereby ratified
and confirmed, and shall remain in full force and effect until the full
satisfaction of all Obligations of Borrower under the Credit Agreement referred
to below and the other Loan Documents.

FOR VALUE RECEIVED, the undersigned, Borrower, HEREBY PROMISES TO PAY the Lender
for the account of Lender’s Applicable Lending Office (as defined in the Credit
Agreement referred to below) the aggregate principal amount of the Revolving
Credit Advances, the Letter of Credit Advances and the Swing Line Advances (each
as defined below) owing to the Lender by the Borrower pursuant to the Amended
and Restated Credit Agreement dated as of August [    ], 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among the Borrower, the Lender and certain
other lender parties party thereto, Campus Crest Communities, Inc., as Parent
Guarantor, the Subsidiary Guarantors party thereto, Citibank, N.A., as
Administrative Agent for the Lender and such other lender parties and the
Arrangers party thereto, on the Termination Date.

The Borrower promises to pay to the Lender, in the care of Citibank, N.A., as
Administrative Agent, interest on the unpaid principal amount of each Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance owing to the
Lender from the date of such Revolving Credit Advance, Letter of Credit Advance
or Swing Line Advance, as the case may be, until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citibank, N.A., as Administrative Agent, at 1615 Brett Road, New
Castle, Delaware 19720, in same day funds.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(a) provides for the making of advances (variously, the “Revolving Credit
Advances”, “Letter of Credit Advances” or the “Swing Line Advances”) by the
Lender to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding the U.S. dollar amount first above
mentioned, the indebtedness of the Borrower resulting from each such Revolving
Credit Advance, Letter of Credit Advance and Swing Line Advance being evidenced
by this Promissory Note, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of an Event of Default and also for
prepayments on account of principal hereof prior to the Termination Date upon
the terms and conditions therein specified.

THIS PROMISSORY NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS) EXCEPT THAT IT IS THE INTENT OF MAKER THAT THE PROVISIONS OF SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK SHALL APPLY TO
THIS PROMISSORY NOTE.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Borrower and Lender have duly executed this
Promissory Note as of the date first above written.

 

BORROWER: CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP By:   Campus Crest
Communities GP, LLC   Its General Partner   By:   Campus Crest Communities, Inc.
    Its Sole Member     By  

 

      Name:   Donald L. Bobbitt, Jr.       Title:   Chief Financial Officer

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

LENDER: [INSERT LENDER NAME] By:  

 

  Name:   Title:

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

CAMPUS CREST COMMUNITIES, INC. By:  

 

  Name:   Donald L. Bobbitt   Title:   Chief Financial Officer CAMPUS CREST AT
STEPHENVILLE, LP By:   Campus Crest GP II, LLC   Its General Partner   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT LUBBOCK,
LP By:   Campus Crest GP II, LLC   Its General Partner   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT WACO, LP
By:   Campus Crest GP II, LLC   Its General Partner   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT WICHITA
FALLS, LP By:   Campus Crest GP II, LLC   Its General Partner   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT SAN
MARCOS, LP By:   Campus Crest GP II, LLC   Its General Partner   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager



--------------------------------------------------------------------------------

CAMPUS CREST AT ABILENE, LP By:   Campus Crest GP II, LLC   Its General Partner
  By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT
JACKSONVILLE, AL, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT CHENEY,
LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT
JONESBORO, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT TROY,
LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager



--------------------------------------------------------------------------------

CAMPUS CREST AT MURFREESBORO, LLC By:   Campus Crest Properties, LLC   Its
Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT WICHITA,
LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST
STEPHENVILLE LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:
 

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST WACO
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST WICHITA
FALLS LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST CHENEY
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager



--------------------------------------------------------------------------------

CAMPUS CREST JONESBORO LESSOR, LLC By:   Campus Crest Properties, LLC   Its
Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST TROY
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST
MURFREESBORO LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:
 

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST WICHITA
LESSOR, LLC By:   Campus Crest Properties, LLC   Its Manager   By:  

 

    Name:   Donald L. Bobbitt, Jr.     Title:   Manager CAMPUS CREST AT MOBILE
PHASE II, LLC By:   Campus Crest Properties, LLC,   Its Manager   By:  

 

  Name:   Donald L. Bobbitt, Jr.   Title:   Manager



--------------------------------------------------------------------------------

     

EXHIBIT B to the

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF NOTICE

OF BORROWING

NOTICE OF [SWING LINE] BORROWING

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

Ladies and Gentlemen:

The undersigned, CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP, refers to
the Amended and Restated Credit Agreement dated as of August [    ], 2011 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among the undersigned, Campus Crest Communities, Inc., the
Subsidiary Guarantors party thereto, the Lender Parties party thereto, Citibank,
N.A., as Administrative Agent for the Lender Parties and the Arrangers party
thereto, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of
the Credit Agreement that the undersigned hereby requests a Borrowing under the
Credit Agreement, and in that connection sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section [2.02(a)][2.02(b)] of the Credit Agreement:

 

  (i) The Business Day of the Proposed Borrowing is                  ,         .

 

  (ii) The Facility under which the Proposed Borrowing is requested is the
[Revolving Credit][Swing Line] Facility.

 

  (iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

  (iv) The aggregate amount of the Proposed Borrowing is [$            ].

 

  (v) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is             month[s].] [The maturity of such
Borrowing is             .]



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (A) The representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of the Proposed
Borrowing (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), before and after giving effect to (1) such Proposed
Borrowing and (2) the application of the proceeds therefrom, as though made on
and as of the date of the Proposed Borrowing; and

 

  (B) No Default or Event of Default has occurred and is continuing, or would
result from (1) such Proposed Borrowing or (2) from the application of the
proceeds therefrom.

Attached hereto is a Compliance Certificate for the Proposed Borrowing dated the
date of such Proposed Borrowing demonstrating compliance with the covenants
contained in Section 5.04 of the Credit Agreement before and after giving effect
to such Proposed Borrowing.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
e-mail (which e-mail shall include an attachment in PDF format or similar format
containing the legible signature of the undersigned) shall be effective as
delivery of an original executed counterpart of this Notice of Borrowing.

 

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP By:   Campus Crest
Communities, GP, LLC,   a Delaware limited liability company,   its general
partner By:   Campus Crest Communities, Inc.,   a Maryland corporation,   its
sole member   By  

 

    Name:     Title:



--------------------------------------------------------------------------------

     

EXHIBIT C to the

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF

GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT

                 ,         

Citibank, N.A.,

as Administrative Agent

under the Credit Agreement

referred to below

Two Penns Way

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

Amended and Restated Credit Agreement dated as of August [    ], 2011 (as in
effect on the date hereof and as it may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Campus Crest Communities Operating Partnership, LP, as
Borrower, Campus Crest Communities, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties party thereto, Citibank, N.A., as Administrative
Agent for the Lender Parties and the Arrangers party thereto.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
set forth in Article VII thereof (such Guaranty, as in effect on the date hereof
and as it may hereafter be amended, supplemented or otherwise modified from time
to time, together with this Guaranty Supplement, being the “Guaranty”). The
capitalized terms defined in the Credit Agreement and not otherwise defined
herein are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of the Borrower and each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Secured Party in enforcing any rights under this Guaranty
Supplement, the Guaranty, the Credit Agreement or any other Loan Document.
Without limiting the generality of the foregoing, the undersigned’s liability
shall extend to all amounts that constitute part of the Guaranteed Obligations
and would be owed by any other Loan Party to any Secured Party under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.



--------------------------------------------------------------------------------

(b) The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
undersigned and, by their acceptance of the benefits of this Guaranty
Supplement, the Administrative Agent and the other Secured Parties hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of the undersigned under this Guaranty
Supplement and the Guaranty not constituting a fraudulent transfer or
conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by law, such amounts to each other
Subsidiary Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Loan Documents.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Subsidiary Guarantor by all of
the terms and conditions of the Credit Agreement and the Guaranty to the same
extent as each of the other Subsidiary Guarantors thereunder. The undersigned
further agrees, as of the date first above written, that each reference in the
Credit Agreement to an “Additional Guarantor”, a “Loan Party” or a “Subsidiary
Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Subsidiary Guarantor” or a “Loan
Party” shall also mean and be a reference to the undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 4.01 of the Credit Agreement to
the same extent as each other Subsidiary Guarantor; provided, however, that, to
the extent there have been any changes in factual matters related to the
addition of the undersigned as a Subsidiary Guarantor or the addition of any
Asset owned by the undersigned as a Borrowing Base Asset warranting updated
Schedules to the Credit Agreement (so long as such changes in factual matters
shall in no event comprise a Default or an Event of Default under the Credit
Agreement), such updated Schedules are attached as Exhibit A hereto.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or e-mail (which e-mail
shall include an attachment in PDF format or similar format containing the
legible signature of the undersigned) shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) This
Guaranty Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

(b) The undersigned hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any New York State court
or any federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty Supplement, the Guaranty, the Credit
Agreement or any of the other Loan Documents to which it is or is to be a party,
or for recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York



--------------------------------------------------------------------------------

State court or, to the extent permitted by law, in such federal court. The
undersigned agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Guaranty Supplement or
the Guaranty or the Credit Agreement or any other Loan Document shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guaranty Supplement, the Credit Agreement, the Guaranty
thereunder or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.

(c) The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Credit Agreement, the
Guaranty or any of the other Loan Documents to which it is or is to be a party
in any New York State or federal court. The undersigned hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

(d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE ADVANCES
OR THE ACTIONS OF ANY SECURED PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By  

 

  Name:   Title:



--------------------------------------------------------------------------------

     

EXHIBIT D to the AMENDED AND

RESTATED CREDIT AGREEMENT

 

FORM OF

ASSIGNMENT AND ACCEPTANCE

ASSIGNMENT AND ACCEPTANCE

Reference is made to the Credit Agreement dated as of August [    ], 2010 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among Campus Crest
Communities Operating Partnership, LP, a Delaware limited partnership, as
Borrower, Campus Crest Communities, Inc., the Subsidiary Guarantors party
thereto, the Lender Parties thereto, Citibank, N.A., as Administrative Agent for
the Lender and such other lender parties and the Arrangers party thereto.

Each “Assignor” referred to on Schedule 1 hereto (each, an “Assignor”) and each
“Assignee” referred to on Schedule 1 hereto (each, an “Assignee”) agrees
severally with respect to all information relating to it and its assignment
hereunder and on Schedule 1 hereto as follows:

1. Such Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to such Assignee, and such
Assignee hereby purchases and assumes from such Assignor, an interest in and to
such Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement Facilities
specified on Schedule 1 hereto. After giving effect to such sale and assignment,
such Assignee’s Commitments and the amount of the Advances owing to such
Assignee will be as set forth on Schedule 1 hereto.

2. Such Assignor (a) represents and warrants that its name set forth on Schedule
1 hereto is its legal name, that it is the legal and beneficial owner of the
interest or interests being assigned by it hereunder and that such interest or
interests are free and clear of any adverse claim; (b) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with any Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, any Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of its obligations under any Loan Document or any other
instrument or document furnished pursuant thereto; and (d) attaches the Note or
Notes (if any) held by such Assignor and requests that the Administrative Agent
exchange such Note or Notes for a new Note or Notes payable to the order of such
Assignee in an amount equal to the Commitments assumed by such Assignee pursuant
hereto or new Notes payable to the order of such Assignee in an amount equal to
the Commitments assumed by such Assignee pursuant hereto and such Assignor in an
amount equal to the Commitments retained by such Assignor under the Credit
Agreement, respectively, as specified on Schedule 1 hereto.

3. Such Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 4.01 thereof and such other



--------------------------------------------------------------------------------

documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon any Agent, any Assignor or
any other Lender Party and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (d) represents and
warrants that its name set forth on Schedule 1 hereto is its legal name;
(e) confirms that it is an Eligible Assignee; (f) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to such Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (g) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender Party; and (h) attaches any U.S. Internal Revenue
Service forms required under Section 2.12 of the Credit Agreement.

4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Acceptance (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent, unless otherwise specified on Schedule 1 hereto.

5. Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, as of the Effective Date,
(a) such Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender Party thereunder and (b) such Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement (other than its rights and obligations
under the Loan Documents that are specified under the terms of such Loan
Documents to survive the payment in full of the Obligations of the Loan Parties
under the Loan Documents to the extent any claim thereunder relates to an event
arising prior to the Effective Date of this Assignment and Acceptance) and, if
this Assignment and Acceptance covers all of the remaining portion of the rights
and obligations of such Assignor under the Credit Agreement, such Assignor shall
cease to be a party thereto.

6. Upon such acceptance by the Administrative Agent and, if applicable, the
Borrower and recording by the Administrative Agent, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement and the Notes in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and commitment fees with
respect thereto) to such Assignee. Such Assignor and such Assignee shall make
all appropriate adjustments in payments under the Credit Agreement and the Notes
for periods prior to the Effective Date directly between themselves.

7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.

8. This Assignment and Acceptance may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier or e-mail (which
e-mail shall include an attachment in PDF format or similar format containing
the legible signature of the person executing this Assignment and Acceptance)
shall be effective as delivery of an original executed counterpart of this
Assignment and Acceptance.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Assignor and each Assignee have caused Schedule 1 to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNORS:

          

Revolving Credit Facility

          

Percentage interest assigned

          %           %           %           %           % 

Revolving Credit Commitment assigned

   $                   $                   $                   $                
  $                

Aggregate outstanding principal amount of Revolving Credit Advances assigned

   $                   $                   $                   $                
  $                

Principal amount of Note payable to Assignor

   $                   $                   $                   $                
  $                

Letter of Credit Facility

          

Letter of Credit Commitment assigned

   $                   $                   $                   $                
  $                

Letter of Credit Commitment retained

   $                   $                   $                   $                
  $                

ASSIGNEES:

          

Revolving Credit Facility

          

Percentage interest assumed

          %           %           %           %           % 

Revolving Credit Commitment assumed

   $                   $                   $                   $                
  $                

Aggregate outstanding principal amount of Revolving Credit Advances assumed

   $                   $                   $                   $                
  $                

Principal amount of Note payable to Assignee

   $                   $                   $                   $                
  $                

Letter of Credit Facility

          

Letter of Credit Commitment assumed

   $                   $                   $                   $                
  $                



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

1                  ,         

 

Assignors                                                                  , as 
Assignor [Type or print legal name of Assignor] By  

 

  Title: Dated:                  ,                                      
                                    , as  Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:                  ,                                      
                                    , as  Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:                  ,                                      
                                    , as Assignor [Type or print legal name of
Assignor] By  

 

  Title: Dated:                  ,         

 

1 

This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent and, if applicable,
the Borrower.



--------------------------------------------------------------------------------

Assignees                                                                  , as
Assignee [Type or print legal name of Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:                             
                                    , as Assignee [Type or print legal name of
Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:                             
                                    , as Assignee [Type or print legal name of
Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:



--------------------------------------------------------------------------------

                                                                 , as Assignee
[Type or print legal name of Assignee] By  

 

  Title:   E-mail address for notices: Dated:                  ,         
Domestic Lending Office: Eurodollar Lending Office:



--------------------------------------------------------------------------------

Accepted [and Approved] this     

day of             ,     

 

CITIBANK, N.A., as Administrative Agent By  

 

  Name:   Title: [Approved this      day of             ,     

CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP

 

By:    CAMPUS CREST COMMUNITIES, GP, LLC,       a Delaware limited liability
company,       its general partner    By:    CAMPUS CREST COMMUNITIES, INC.,   
   a Maryland corporation,       its sole member       By  

 

        Name:         Title:]   



--------------------------------------------------------------------------------

   

EXHIBIT E-1 TO THE

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF OPINION OF

GREENBERG TRAURIG

LLP

August     , 2011

Citibank, N.A., as Administrative Agent

1615 Brett Road

New Castle, Delaware 19720

 

  RE: $150,000,000.00 credit facility (the “Credit Facility”) in favor of Campus
Crest Communities Operating Partnership, LP, a Delaware limited partnership
(“Borrower”)

Ladies and Gentlemen:

We have acted as special counsel to Borrower, Campus Crest Communities, Inc., a
Maryland corporation (the “Parent Guarantor”), the entities listed on Schedule 1
attached hereto (the “Subsidiary Guarantors” and together with the Parent
Guarantor, the “Guarantors”). Borrower and the Guarantors are referred to herein
as the “Borrower Parties” and each a “Borrower Party.” Except as otherwise
indicated, capitalized terms used herein are defined as set forth in the Credit
Agreement, as defined below.

In such capacity, we have reviewed the following documents dated as of the date
hereof, as executed in connection with the Credit Facility:

(a) Promissory Notes (collectively, the “Notes”) made by Borrower in the
aggregate principal amount of $150,000,000.00.

(b) Amended and Restated Credit Agreement (the “Credit Agreement”) made by and
among Borrower, the Guarantors, Citibank, N.A., as administrative agent
(“Agent”) and certain other Lender Parties (each as defined in the Credit
Agreement); and

(c) that certain letter agreement (the “Fee Letter”) dated as of August [no
date], 2011 between and among Citigroup Global Markets Inc., Borrower, the
Parent Guarantor and the Owners.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 2

 

The Notes, the Credit Agreement and the Fee Letter are hereinafter collectively
referred to as the “Loan Documents.”

We express no opinion with respect to the effect of any law other than the law
of the State of New York and the federal law of the United States (collectively,
“Applicable Law”). In addition, we express no opinion herein concerning any
statutes, ordinances, administrative decisions, rules or regulations of any
county, town, municipality or special political subdivision (whether created or
enabled through legislative action at the federal, state or regional level).
This opinion covers only the matters expressly set forth herein.

In connection with this opinion, we have assumed the accuracy and completeness
of all documents and records that we have reviewed, the genuineness of all
signatures other than those on behalf of the Borrower Parties, the authenticity
of the documents submitted to us as originals, the conformity to authentic
original documents of all documents submitted to us as certified, conformed or
reproduced copies and that all public records reviewed are current, accurate and
complete. We have further assumed:

(i) The legal capacity of all natural persons executing the Loan Documents;

(ii) That all material terms and conditions of the relationship between Borrower
Parties, on the one hand, and Agent and the Lender Parties, on the other hand,
are correctly and completely reflected in the Loan Documents;

(iii) All relevant factual certifications (including but not limited to those,
if any, contained in the Loan Documents) are truthful and accurate;

(iv) That each party to the Loan Documents other than the Borrower Parties
(collectively, the “Other Parties”) has satisfied all legal requirements that
are applicable to it to the extent necessary to make the Loan Documents
enforceable against it;

(v) That each of the Other Parties has complied with all legal requirements
pertaining to its status as such status relates to its rights to enforce the
Loan Documents against the Borrower Parties;

(vi) That each of the Other Parties and each of the Borrower Parties has duly
accepted, executed and delivered each Loan Document to which it is a signatory;

(vii) The conduct of the parties to the Loan Documents complies with any
requirement of good faith, fair dealing and conscionability;

(viii) That there has not been any mutual mistake of fact or fraud, duress or
undue influence;

(ix) The Borrower Parties hold the requisite title and rights to any property
involved in the Credit Facility;



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 3

 

(x) That all necessary filings and recordations and payments of fees, charges
and taxes in connection with the Loan Documents required under the laws of the
jurisdictions in which the real or personal property to be encumbered by the
Loan Documents is located will have been timely and properly made;

(xi) That the Loan Documents will be administered in accordance with their
terms;

(xii) That Agent and the Lender Parties will not act in such manner as to
violate implied covenants of good faith, fair dealing and commercially
reasonable conduct in connection with the Loan Documents; and

(xiii) Each Borrower Party is a limited partnership, limited liability company
or corporation, as applicable, existing and in good standing under the laws of
the state of its formation, and has the requisite corporate, limited partnership
or limited liability company power, as applicable, to execute and deliver the
Loan Documents to which it is a party and to carry out the transactions
contemplated thereby and the covenants and agreements contained therein.

In rendering this opinion, as to questions of fact material to this opinion, we
have relied to the extent we have deemed such reliance appropriate, without
investigation, on certificates and other communications from public officials
and from officers of Borrower and on representations and warranties of the
Borrower Parties set forth in the Loan Documents as to factual matters and not
as to legal conclusions.

Wherever we indicate that our opinion with respect to the existence or absence
of facts is based on our knowledge, our opinion is based solely on the current
actual knowledge of the attorneys in this firm who are representing the Borrower
Parties in connection with the Credit Facility, and we have conducted no special
investigation of factual matters in connection with this opinion.

Based on the foregoing and upon such investigation as we have deemed necessary,
and subject to the assumptions, qualifications, limitations and exceptions
herein contained, we are of the opinion that:

1. The Loan Documents constitute the legal, valid and binding obligations of the
Borrower Parties, as the case may be, and are enforceable against such parties
in accordance with their respective terms.

2. Section 5-1401 of the New York General Obligations Law (“GOL 5-1401”) permits
parties to transactions covering not less than $250,000.00 to agree that New
York law shall govern their rights and duties, in whole or in part. Accordingly,
it is our opinion that a court of the State of New York (or a federal court
sitting in the State of New York and applying GOL 5-1401) in a case properly
pleaded and filed within the applicable statute of limitations should give
effect to the choice of law provisions of the Loan Documents, except to the
extent that any right or remedy sought to be enforced in any such case regards:
(i) the creation, validity,



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 4

 

perfection, priority and enforceability of liens or interests in real or
personal property, which, by the nature of such real or personal property and
New York choice of law rules, may be governed by the law of a jurisdiction other
than New York; and (ii) matters affecting real property or improvements on real
property that are or may be governed by the law of the state where real property
is located, and, as to such matters, we express no opinion.

3. The execution and delivery of the Loan Documents and the performance by the
Borrower Parties of their respective obligations thereunder do not: (a) result
in a breach of any of the terms or conditions of or constitute a violation under
any Applicable Law that we, in the exercise of customary professional diligence
would reasonably recognize as being directly applicable to the Borrower Parties
or the Credit Facility or generally applicable to transactions similar to the
Credit Facility, (b) to our knowledge, result in the breach of the terms or
conditions of, or constitute a default under, any written indenture, contract,
instrument, agreement, lease or license to which the Borrower Parties are a
party or by which the Borrower Parties are bound, and (c) to our knowledge,
violate or conflict with any judgment, order, injunction or decree of any court
or governmental authority known to us which would restrict or interfere with the
performance by the Borrower Parties of their respective obligations under the
Loan Documents.

4. The Credit Facility, including the interest payable under the Notes and all
fees and charges paid or payable by or on behalf of Borrower or received or
receivable by the Lender Parties, is not usurious or violative of any law, rule
or regulation of the State of New York governing the payment or receipt of
interest.

5. Under the New York UCC, the internal laws of the state of a debtor’s
organization govern the perfection by the filing of financing statements of the
security interest of Agent in any collateral other than real property and
fixtures.

6. no authorization, consent, order, or approval of, or registration with, any
court or governmental department, commission, board, bureau, agency or
instrumentality of the State of New York, or any specifically granted exemption
from any of the foregoing, is required in connection with the execution (if
applicable) and delivery by the Borrower Parties of the Loan Documents and the
performance by the Borrower Parties of their respective obligations thereunder.

The opinions set forth above are subject to each of the following qualifications
and limitations:

A. No opinion is expressed with respect to the status of title to any real or
personal property and, to the extent not expressly set forth herein, no opinion
is expressed as to the absence or presence of claims which are adverse to that
of Borrower or Agent in and to any real or personal property or, to the
creation, attachment, priority or perfection of liens or security interests with
regard to real and personal property, it being expressly understood and agreed
that Agent is relying upon (i) title insurance commitments and policies, and
(ii) any Uniform Commercial Code and other searches, all as obtained on behalf
of Agent as Agent deems adequate. We express no opinion as to the sufficiency of
any description of collateral to provide notice to third parties of the lien or
security interest intended to be provided for in the Loan



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 5

 

Documents. In addition, no opinion is expressed as to whether any such real
property or personal property (or any other property intended to be encumbered
by the Loan Documents) is in compliance with any federal, state or local law,
rule or regulation, or what effect, if any, noncompliance therewith would have
on the enforceability of the Loan Documents.

B. No opinion is expressed with respect to the title to any property or fixtures
or ownership thereof or as to the correctness or accuracy of the legal
description contained in the Loan Documents, the correctness and accuracy of all
of which is assumed for purposes of the opinions expressed herein. We express no
opinion as to the characterization of any property as real property or personal
property or as to the enforcement of a security interest in personal property
collateral separately from the enforcement of a lien or real estate collateral
as contemplated by Section 9-604 of the New York UCC.

C. No opinion is expressed as to any provision of any Loan Document that
purports to characterize any or all of the provisions of such Loan Document as
being reasonable, commercially reasonable or not manifestly unreasonable.

D. No opinion is expressed on the enforceability of any provisions contained in
the Loan Documents that (i) purport to excuse a party for liability for its own
acts, (ii) purport to make void any act done in contravention thereof,
(iii) purport to authorize a party to act in its sole discretion, (iv) require
waivers or amendments to be made only in writing, (v) purport to effect waivers
of constitutional, statutory or equitable rights or the effect of applicable
laws, or (vi) impose liquidated damages, penalties or forfeiture.

E. No opinion is expressed as to provisions of the Loan Documents purporting to
require a party thereto to pay or reimburse attorneys’ fees incurred by another
party, or to indemnify another party therefor, which provisions may be limited
by applicable statutes and decisions relating to the collection and award of
attorneys’ fees.

F. No opinion is expressed as the legality, validity or enforceability of the
provisions of the Loan Documents that purport to empower the Agent to exercise
rights thereunder without notice to adverse parties or without a proper judicial
hearing.

G. No opinion is expressed on any provisions of the Loan Documents wherein a
Borrower Party appoints the Agent or others as its agent or attorney-in-fact.

H. No opinion is expressed as to the enforceability of any provision of the Loan
Documents imposing increased interest rates or other fees upon delinquency in
payment or default, or providing for premiums on prepayment, acceleration,
redemption, cancellation, or termination, to the extent any such provision is
deemed to be a penalty or forfeiture or contrary to statutory provisions.

I. No opinion is expressed as to the enforceability of provisions relating to
evidentiary standards or other standards by which the Loan Documents are to be
construed.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 6

 

J. No opinion as to the effect on the opinions expressed herein of (i) the
compliance or non-compliance of Agent or the Lender Parties with any federal,
state or local laws applicable to Agent or the Lender Parties, or (ii) the legal
or regulatory status or nature of the business of Agent or the Lender Parties.

K. The provisions regarding the remedies available to Agent in the case of a
default or otherwise, as set forth in the Loan Documents, are subject to any
available defenses and to procedural requirements which are not necessarily
reflected therein and which may affect and/or restrict the rights and remedies
stated to be available to Agent, but will not materially interfere with, or make
the available remedies in respect thereof inadequate for, the practical
realization of the benefits provided by the Loan Documents.

L. Certain rights, remedies, waivers and other provisions of the Loan Documents
may not be enforceable; nevertheless, subject to the assumptions and other
qualifications set forth in this opinion letter and to the last paragraph of
this opinion letter, such unenforceability will not render the Loan Documents
invalid as a whole or preclude (i) the judicial enforcement of the obligation of
the Borrower to repay the principal, together with interest thereon, as provided
in the Notes (to the extent not deemed a penalty) and (ii) the acceleration of
the obligation of the Borrower to repay such principal, together with such
interest, upon a material default by Borrower in the payment of such principal
or interest or upon a material default in any other material provision of Loan
Documents, subject in each case under parts (i) and (ii) of this paragraph to
the economic consequences of delay and increased costs which may be occasioned
by the unenforceability of such rights, remedies, waivers and other provisions.

M. The enforceability of the Loan Documents is subject to the effects of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law, including, without limitation, specific performance). Such principles
applied by a court might include a requirement that a creditor act with
reasonableness and in good faith.

N. The enforceability of the Loan Documents is subject to the effects of
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance or transfer and other similar laws affecting the rights and remedies
of creditors generally.

O. No opinion is expressed as to the waivers or remedies contained in the Loan
Documents, whether or not a Loan Document deems any waiver or remedy
commercially reasonable, if such waivers or remedies are determined (i) not to
be commercially reasonable within the meaning of the New York UCC, (ii) to
conflict with any mandatory provision under the New York UCC or other applicable
law, or (iii) to be taken in a manner determined to be unreasonable or not
performed in good faith or with fair dealing.

P. This opinion letter does not address any opinion not expressly set forth
herein. In this connection, this opinion letter does not address any of the
following legal issues: (i) federal and state (or “blue sky”) securities laws
and regulations; (ii) Federal Reserve Board margin regulations; (iii) pension
and employee benefit laws and regulations e.g., ERISA; (iv) federal and state
antitrust and unfair competition laws and regulations; (v) federal and state
laws and regulations concerning filing and notice requirements, e.g.,
Hart-Scott-Rodino and Exon-Florio;



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 7

 

(vi) compliance with fiduciary duty requirements; (vii) the statutes,
ordinances, administrative decisions and rules and regulations of counties,
towns, municipalities and special political subdivisions (whether created or
enabled through legislative action at the federal, state or regional level) and
judicial decisions to the extent they deal with any of the foregoing;
(viii) intentionally omitted; (ix) fraudulent transfer and fraudulent conveyance
laws; (x) federal and state environmental laws and regulations; (xi) federal and
state zoning, land use, building, landmark, archeological preservation, mobile
home and subdivision laws and regulations; (xii) federal and state tax laws and
regulations; (xiii) federal patent, copyright and trademark, state trademark and
other federal and state intellectual property laws and regulations;
(xiv) federal and state racketeering laws and regulations, e.g., RICO;
(xv) federal and state health and safety laws and regulations, e.g., OSHA;
(xvi) federal and state labor laws and regulations; (xvii) federal and state
laws, regulations and policies concerning (1) national and local emergency,
(2) possible judicial deference to acts of sovereign states, and (3) criminal
and civil forfeiture laws; (xviii) other federal and state statutes of general
application to the extent they provide for criminal prosecution, (e.g., mail
fraud and wire fraud statutes); (xix) federal and state public utility laws or
regulations; (xx) federal and state labor laws or regulations; (xxi) federal and
state laws or regulations relating to terrorism, embargoes and money laundering;
(xxii) federal and state anti-discrimination laws and regulations;
(xxiii) federal and state trust, banking, insurance, unfair competition and bulk
sale laws and regulations; and (xxiv) federal and state criminal laws, rules and
regulations.

Q. No opinion is expressed as to the enforceability of any section of any of the
Loan Documents to the extent it purports to waive any objection a person may
have that a suit, action or proceeding has been brought in an inconvenient
forum.

R. No opinion is expressed as to the enforceability of any rights to
contribution or indemnification provided for in the Loan Documents which are
violative of the public policy underlying any law, rule or regulation.

S. No opinion is expressed as to the validity or the enforceability of any
provision of any of the Loan Documents that is affected by the law of New York
respecting enforceability of an after-default interest rate provision to the
extent that such provision may be deemed or construed to be a penalty or against
public policy.

T. In addition, the enforceability of the choice of law and submission to
jurisdiction provisions of the Loan Documents is rendered in reliance upon and
may be subject to certain limitations under the law of the State of New York and
Federal law, and our opinion in Paragraph (2) above is qualified by the
following:

GOL 5-1401 provides, in pertinent part, that “the parties to any contract… may
agree that the law of this state shall govern their rights and duties in whole
or in part, whether or not such contract, agreement or undertaking bears a
reasonable relation to this state.” We draw your attention to the fact that
certain federal courts have, notwithstanding the terms of GOL 5-1401, required
that a reasonable relationship exist between an agreement and the State of New
York before honoring a choice of New York law to govern the agreement, and have
in dictum



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 8

 

noted possible constitutional limitations upon GOL 5-1401, in both domestic and
international transactions. See e.g., Lehman Brothers Commercial Corp. v.
Minmetals Non-Ferrous Metals Trading Co., No. 94 Civ. 8301, 2000 WL 1702039
S.D.N.Y. Nov. 13, 2000. Accordingly, for purposes of our opinion in
Paragraph (2) above, we have assumed that, should a court considering the choice
of law provisions of the Loan Documents and applying New York law elect to apply
principles beyond the express language of GOL 5-1401, such court would find that
a reasonable relationship exists between the Loan Documents and the State of New
York.

U. Additionally, any security interest opinions are qualified as follows, and we
call your attention to the following:

(1) Our security interest opinions are limited to Article 9 of the New York UCC,
and therefore such opinions do not address (1) laws of jurisdictions other than
New York, or (2) collateral of a type not subject to Article 9 of the New York
UCC.

(2) Under the New York UCC, events occurring subsequent to the date hereof may
affect any security interest subject to the New York UCC including, but not
limited to, factors of the type identified in Section 9-315 with respect to
proceeds; Sections 9-503 and 9-507 with respect to changes in name, structure
and corporate identity; Section 9-301 with respect to changes in the location of
the collateral and location of a debtor; and Section 9-510 with respect to
continuation statements. In addition, actions taken by a secured party (e.g.,
releasing or assigning the security interest, delivering possession of the
collateral to a debtor or another person and voluntarily subordinating a
security interest) may affect any security interest subject to the New York UCC.

(3) The security interest of Agent may be subject to the rights of account
debtors, claims and defenses of account debtors and the terms of agreements with
account debtors.

(4) We express no opinion regarding any security interest or the perfection
thereof in any items of collateral which are subject to a statute, regulation or
treaty of the United States of America (including any state, municipality or
other political subdivision thereof) which provides for a national (including
any state, municipality or other political subdivision thereof) or international
registration or a national or international certificate of title for the
perfection of a security interest therein or which specifies a place of filing
different from the place specified in the New York UCC for filing to perfect
such security interest.

(5) We express no opinion regarding the security interest of Agent in any of the
collateral consisting of claims against any government or governmental agency
(including without limitation the United States of America or any state thereof
or any agency or department of the United States of America of any state
thereof).



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 9

 

(6) Section 552 of the United States Bankruptcy Code (11 U.S.C. § 101 et seq.,
as amended from time to time) (the “Bankruptcy Code”), limits the extent to
which property acquired by a debtor after the commencement of a case under the
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by such debtor before the commencement of such case.

The foregoing opinions are based upon and rely upon the current status of
statutory and case law as of the date hereof. Such opinions are based solely
upon applicable laws, statutes, rules and regulations and facts, all as in
existence on the date hereof, and we express no opinions as to the effect which
any future amendments, changes, additions or modifications thereof may have upon
the future performance or enforceability of the Loan Documents, and we assume no
obligation to update or supplement such opinions to reflect any facts or
circumstances which may hereafter come to our attention or any changes in law
which may hereafter occur.

The opinions expressed in this letter are given solely for the benefit of Agent
and the Lender Parties, their respective successors and assigns (including any
purchaser of the Credit Facility and any purchaser of certificates evidencing an
interest in the Credit Facility), each in connection with the transactions
contemplated by the Loan Documents. The opinions expressed in this letter may
not be relied upon, in whole or in part, by Agent, the Lender Parties or their
respective successors or assigns or counsel for any other purpose or relied upon
by any other person, firm or corporation for any purpose, without our prior
written consent. The opinions expressed in this letter are rendered as of the
date hereof and we express no opinion as to circumstances or events that may
occur subsequent to such date.

 

Very Truly Yours, GREENBERG TRAURIG, LLP



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 10

 

SCHEDULE 1

TO GREENBERG TRAURIG, LLP OPINION

Subsidiary Guarantors

 

1. CAMPUS CREST AT STEPHENVILLE, LP

 

2. CAMPUS CREST AT LUBBOCK, LP

 

3. CAMPUS CREST AT WACO, LP

 

4. CAMPUS CREST AT WICHITA FALLS, LP

 

5. CAMPUS CREST AT SAN MARCOS, LP

 

6. CAMPUS CREST AT JACKSONVILLE, AL, LLC

 

7. CAMPUS CREST AT ABILENE, LP

 

8. CAMPUS CREST AT CHENEY, LLC

 

9. CAMPUS CREST AT JONESBORO, LLC

 

10. CAMPUS CREST AT TROY, LLC

 

11. CAMPUS CREST AT MURFREESBORO, LLC

 

12. CAMPUS CREST AT WICHITA, LLC

 

13. CAMPUS CREST STEPHENVILLE LESSOR, LLC

 

14. CAMPUS CREST WACO LESSOR, LLC

 

15. CAMPUS CREST WICHITA FALLS LESSOR, LLC

 

16. CAMPUS CREST CHENEY LESSOR, LLC

 

17. CAMPUS CREST JONESBORO LESSOR, LLC

 

18. CAMPUS CREST TROY LESSOR, LLC

 

19. CAMPUS CREST MURFREESBORO LESSOR, LLC

 

20. CAMPUS CREST WICHITA LESSOR, LLC

 

21. CAMPUS CREST AT MOBILE PHASE II, LLC



--------------------------------------------------------------------------------

   

EXHIBIT E-2 TO THE

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF OPINION OF

BRADLEY ARANT BOULT

CUMMINGS LLP

August     , 2011

Citibank, N.A.,

as Administrative Agent

1615 Brett Road

New Castle, Delaware 19720

 

  Re: Revolving Credit Facility in the principal amount of up to $150,000,000
(the “Loan”) to Campus Crest Communities Operating Partnership, LP pursuant to
that certain Amended and Restated Credit Agreement dated as of August     , 2011
(the “Credit Agreement”), by and among Campus Crest Communities Operating
Partnership, LP, Campus Crest Communities, Inc., the Guarantors, the Initial
Lenders and Citibank, N.A. as Administrative Agent, Initial Issuing Bank and
Swing Line Bank (the “Agent”)

Ladies and Gentlemen:

We have acted as counsel to the entities listed on Schedule A attached hereto
(individually, a “Transaction Party” and together, the “Transaction Parties”) in
connection with the Loan.

As such counsel, we have examined originals or copies of the documents listed on
Schedule B attached hereto (the “Loan Documents”). We have also examined such
other documents and information as we have deemed relevant and necessary as a
basis for the opinions hereinafter expressed. Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Credit
Agreement.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 2

   

 

ASSUMPTIONS

In rendering the opinions hereinafter expressed, we have with your consent made
the following assumptions without independent investigation:

1. All information furnished to us is accurate and complete, and the
representations and warranties (as to factual matters as opposed to conclusions
of law) of the parties contained in the Loan Documents are truthful and
accurate. All original signatures are genuine; the documents submitted to us as
originals are authentic; and the documents submitted to us as copies conform to
the original documents.

2. All parties to the Loan Documents other than the Transaction Parties are
validly existing, and all parties to the Loan Documents other than the
Transaction Parties have the power and authority (corporate and otherwise) to
execute, deliver and perform their obligations under such documents.

3. The Loan Documents have been duly authorized, executed and delivered by all
parties thereto other than the Transaction Parties, and constitute the legal,
valid and binding obligations of all the parties thereto.

4. The terms and conditions of the Loan Documents have not been amended,
modified or supplemented by any other agreement, action or understanding of the
parties and there has been no waiver of any of the material provisions of any of
the Loan Documents.

5. There has not been any mutual mistake of fact or misunderstanding on the part
of any party to or beneficiary of any of the Loan Documents with respect to the
transactions contemplated thereby, or any fraud, duress or undue influence on
the part of the Agent with respect to any of the Loan Documents or the
transactions contemplated thereby.

6. Each party to and beneficiary of the Loan Documents (i) has and will comply
with all terms and conditions of the Loan Documents, and (ii) has complied and
will comply with requirements of good faith, fair dealing and conscionability.

The opinions hereinafter expressed and the statements hereinafter made are based
solely upon our examination of the aforesaid documents, the various
representations, warranties and certificates described herein, the assumptions
hereinabove recited, the comments and qualifications set forth below and such
matters of law as we have deemed relevant and necessary to enable us to render
the opinions hereinafter expressed.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 3

   

 

OPINION

Based solely upon and subject to the foregoing, we are of the following opinion:

1. Campus Crest Communities Operating Partnership, LP is a limited partnership
duly organized, validly existing and in good standing under the laws of the
State of Delaware. In giving the aforesaid opinion as to the existence and good
standing of Campus Crest Communities Operating Partnership, LP, we have relied
solely on a certificate of the Delaware Secretary of State dated August 4, 2011.

2. Campus Crest GP II, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest GP II, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.

3. Campus Crest at Stephenville, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Stephenville, LP, we have relied solely on a certificate of the
Delaware Secretary of State dated August 4, 2011.

4. Campus Crest at Lubbock, LP is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware. In giving
the aforesaid opinion as to the existence and good standing of Campus Crest at
Lubbock, LP, we have relied solely on a certificate of the Delaware Secretary of
State dated August 4, 2011.

5. Campus Crest at Waco, LP is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware. In giving
the aforesaid opinion as to the existence and good standing of Campus Crest at
Waco, LP, we have relied solely on a certificate of the Delaware Secretary of
State dated August 4, 2011.

6. Campus Crest at Wichita Falls, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Wichita Falls, LP, we have relied solely on a certificate of the
Delaware Secretary of State dated August 4, 2011.

7. Campus Crest at San Marcos, LP is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at San Marcos, LP, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.

8. Campus Crest at Jacksonville, AL, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Jacksonville, AL, LLC, we have relied solely on a certificate
of the Delaware Secretary of State dated August 4, 2011.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 4

   

 

9. Campus Crest at Abilene, LP is a limited partnership duly organized, validly
existing and in good standing under the laws of the State of Delaware. In giving
the aforesaid opinion as to the existence and good standing of Campus Crest at
Abilene, LP, we have relied solely on a certificate of the Delaware Secretary of
State dated August 4, 2011.

10. Campus Crest at Cheney, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Cheney, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.

11. Campus Crest at Jonesboro, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Jonesboro, LLC, we have relied solely on a certificate of the
Delaware Secretary of State dated August 4, 2011.

12. Campus Crest at Troy, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Troy, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.

13. Campus Crest at Murfreesboro, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Murfreesboro, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated August 4, 2011.

14. Campus Crest at Wichita, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest at Wichita, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.

15. Campus Crest Stephenville Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Stephenville Lessor, LLC, we have relied solely on a certificate
of the Delaware Secretary of State dated August 4, 2011.

16. Campus Crest Waco Lessor, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest Waco Lessor, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 5

   

 

17. Campus Crest Wichita Falls Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Wichita Falls Lessor, LLC, we have relied solely on a
certificate of the Delaware Secretary of State dated August 4, 2011.

18. Campus Crest Cheney Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Cheney Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated August 4, 2011.

19. Campus Crest Jonesboro Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Jonesboro Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated August 4, 2011.

20. Campus Crest Troy Lessor, LLC is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware.
In giving the aforesaid opinion as to the existence and good standing of Campus
Crest Troy Lessor, LLC, we have relied solely on a certificate of the Delaware
Secretary of State dated August 4, 2011.

21. Campus Crest Murfreesboro Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Murfreesboro Lessor, LLC, we have relied solely on a certificate
of the Delaware Secretary of State dated August 4, 2011.

22. Campus Crest Wichita Lessor, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest Wichita Lessor, LLC, we have relied solely on a certificate of
the Delaware Secretary of State dated August 4, 2011.

23. Campus Crest at Mobile Phase II, LLC is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. In giving the aforesaid opinion as to the existence and good standing
of Campus Crest at Mobile Phase II, LLC, we have relied solely on a certificate
of the Delaware Secretary of State dated August 10, 2011.

24. Each of the Transaction Parties has full right, power and authority to own
its properties, to carry on its business, to execute and deliver the Loan
Documents to which it is a party and to perform all its obligations thereunder.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 6

   

 

25. The Loan Documents to which each of the Transaction Parties is a party have
been duly authorized, executed and delivered by such Transaction Party.

26. The execution and delivery of the Loan Documents do not, and the performance
by the Transaction Parties of their obligations under the Loan Documents will
not, violate, conflict with or constitute a default under the organizational
documents of the Transaction Parties or any provision of the Delaware Limited
Liability Company Act and the Delaware Revised Uniform Limited Partnership Act
(the “Acts”).

27. The execution, delivery and performance by the Transaction Parties of their
obligations under the Loan Documents do not require any governmental consent,
approval, order, authorization, permit, license, registration, declaration or
filing under the Acts.

COMMENTS AND QUALIFICATIONS

The foregoing opinions are subject to the following limitations, qualifications,
comments and exceptions:

1. In giving the opinions set forth herein we have relied, as to factual matters
relevant to such opinions (as opposed to conclusions of law), solely on certain
representations made to us on behalf of the Transaction Parties and on the
representations and warranties of the Transaction Parties contained in the Loan
Documents, and we have made no independent investigation whatsoever with respect
to such matters. In addition, we have not examined the files and records of the
Transaction Parties, and we have not conducted any independent review or
investigation of any of the transactions or contractual arrangements of the
Transaction Parties.

2. We neither express nor imply any opinion with respect to the enforceability
of the Loan Documents or with respect to the transactions contemplated by the
Loan Documents or any aspect of such transactions other than the opinions
expressed herein.

3. The opinions expressed herein are limited to the Acts, and we express no
opinion with respect to federal law or the laws of any other state or
jurisdiction. With respect to the Acts, we have relied solely on the published
acts and have not reviewed any case law, legislative history or other
supplementary material of such jurisdiction. The opinions expressed herein are
based on the Acts as in effect on the date hereof and are subject to future
changes in applicable law.

4. This opinion is being delivered to and accepted by you with the understanding
that it is an opinion only and that it is not a guaranty or insuring agreement
of any kind whatsoever or an assurance of future events or of any particular
result under any particular set of facts or circumstances.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 7

   

 

5. The opinions expressed herein are effective only as of the date of this
opinion, and we assume no obligation to advise you of any matters which come to
our attention thereafter.

6. This opinion may be relied upon only by the addressee hereof and the Lenders
and their successors and assigns and may not be relied upon by any other person
or entity or used for any other purpose.

 

Yours very truly,



--------------------------------------------------------------------------------

SCHEDULE A

Campus Crest Communities Operating Partnership, LP

Campus Crest GP II, LLC

Campus Crest at Stephenville, LP

Campus Crest at Lubbock, LP

Campus Crest at Waco, LP

Campus Crest at Wichita Falls, LP

Campus Crest at San Marcos, LP

Campus Crest at Jacksonville, AL, LLC

Campus Crest at Abilene, LP

Campus Crest at Cheney, LLC

Campus Crest at Jonesboro, LLC

Campus Crest at Troy, LLC

Campus Crest at Murfreesboro, LLC

Campus Crest at Wichita, LLC

Campus Crest at Stephenville Lessor, LLC

Campus Crest at Waco Lessor, LP

Campus Crest at Wichita Falls Lessor, LP

Campus Crest at Cheney Lessor, LLC

Campus Crest at Jonesboro Lessor, LLC

Campus Crest at Troy Lessor, LLC

Campus Crest at Murfreesboro Lessor, LLC

Campus Crest at Wichita Lessor, LLC

Campus Crest at Mobile Phase II, LLC



--------------------------------------------------------------------------------

SCHEDULE B

Amended and Restated Credit Agreement among Campus Crest Communities Operating
Partnership, LP, Campus Crest Communities, Inc., the Subsidiary Guarantors named
therein, the Initial Lenders named therein and Citibank, N.A., as Administrative
Agent, Initial Issuing Bank and Swing Line Bank

Promissory Notes executed by Campus Crest Communities Operating Partnership, LP
payable to the order of the Initial Lenders

Letter Agreement dated as of August     , 2011 from Citigroup Global Markets
Inc. to Campus Crest Communities Operating Partnership, LP and Campus Crest
Communities, Inc.



--------------------------------------------------------------------------------

   

EXHIBIT E-3 TO THE

AMENDED AND RESTATED

CREDIT AGREEMENT

 

FORM OF OPINION OF SAUL

EWING LLP

 

LOGO [g224135ex10_1logo.jpg]    

lawyers@saul.com

 

www.saul.com

August     , 2011

Citibank, N.A.

As Administrative Agent

1615 Brett Road

New Castle, Delaware 19720

Re:      Amended and Restated Credit Agreement dated August     , 2011

Ladies and Gentlemen:

We have acted as Maryland counsel to Campus Crest Communities, Inc., a Maryland
corporation (the “Company”) in connection with the execution and delivery by the
Company of an Amended and Restated Credit Agreement dated August     , 2011 (the
“Agreement”) among Campus Crest Communities Operating Partnership, LP, the
Company, the other affiliates of the Borrower named in the Agreement, and
Barclay’s Capital Inc., Citibank, N.A., CitiGroup Global Markets Inc., Raymond
James Bank FSB and Royal Bank of Canada (collectively, the “Lender”) and the
consummation of the transaction contemplated in the Agreement (the
“Transaction”). Capitalized terms used in this letter that are not otherwise
defined in this letter shall have the meanings ascribed to them in the
Agreement. These opinions are being delivered to you to satisfy the condition
set forth in Section 3.01(a)(xiii) of the Agreement.

As a basis for our opinions, we have examined the following documents
(collectively the “Transaction Documents”):

(i) a copy of the executed Agreement; and

Saul Ewing LLP

500 East Pratt Street — Baltimore, MD 21202-3133 — Phone: (410) 332-8600 — Fax:
(410) 332-8862

 

DELAWARE        MARYLAND        NEW JERSEY        NEW
YORK        PENNSYLVANIA        WASHINGTON, DC

A DELAWARE LIMITED LIABILITY PARTNERSHIP



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 2

 

(ii) a copy of the executed fee letter dated August     , 2011 by and among
Citigroup Global Markets, Inc., Campus Crest Communities Operating Partnership,
L.P. and the Company.

Also, as a basis for our opinions, we have examined the originals or certified
copies of the following:

(i) a Certificate of Status for the Company issued by the Department of
Assessments and Taxation of the State of Maryland;

(ii) a copy of the charter of the Company;

(iii) a copy of the bylaws of the Company;

(iv) a certificate of the secretary of the Company as to the authenticity of the
charter and bylaws of the Company, the incumbency of the officers of the
Company, the resolutions of the Company’s directors approving the consummation
of the transactions contemplated by the Agreement, and other matters that we
have deemed necessary and appropriate; and

(v) such other documents as we have deemed necessary and appropriate to express
the opinions set forth in this letter, subject to the limitations and
assumptions and qualifications noted below.

In reaching the opinions set forth below, we have assumed:

(a) that all signatures on the Transaction Documents and any other documents
submitted to us for examination are genuine;

(b) the authenticity of all documents submitted to us as originals, the
conformity to originals of all documents submitted to us as certified or
photographic copies, and the accuracy and completeness of all documents;

(c) that the form and content of the versions of the Transaction Documents
submitted to us as unexecuted drafts do not differ in any respect relevant to
this opinion from the form and content of such Transaction Documents as executed
and delivered;

(d) the legal capacity of all natural persons executing any documents, whether
on behalf of themselves or other persons;

(e) that all persons executing the Transaction Documents on behalf of any party
(other than the Company) are duly authorized; and



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 3

 

(f) that each of the parties has duly and validly executed and delivered the
Transaction Documents and the party’s obligations are valid and legally binding
obligations enforceable in accordance with the terms of the Transaction
Documents.

As to various questions of fact material to our opinions, we have relied upon a
certificate and representations of Donald L. Bobbitt, Jr., as Secretary of the
Company, and have assumed that such certificate and representations continue to
remain true and complete as of the date of this letter. We have not examined any
court records, dockets, or other public records, nor have we investigated the
Company’s history or other transactions, except as specifically set forth in
this letter.

The phrases “to our knowledge” or “known to us,” as used in this letter, mean
current conscious actual knowledge of lawyers at our firm who have been engaged
in the performance of legal services for the Company, and signify that in the
course of performance of legal services, no information has come to our
attention that would give us actual notice or actual knowledge that any opinions
are inaccurate or that the Agreement or other information upon which we have
relied are not accurate and complete. The words “to our knowledge” and “known to
us,” are limited to the knowledge of the lawyers within our firm who are
involved in the Transaction and are presently at the firm.

Based on our review of the foregoing and subject to the assumptions and
qualifications set forth in this letter, it is our opinion, as of the date of
this letter, that:

1. The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Maryland.

2. The Company has the corporate power to execute and deliver the Transaction
Documents and to perform its obligations thereunder.

3. All necessary corporate action has been taken to authorize the execution,
delivery and performance of the Transaction Documents by the Company.

4. The execution and delivery of the Transaction Documents, and the performance
by the Company of their respective terms will not conflict with the Company’s
charter or bylaws.

5. The execution and delivery of the Transaction Documents and the performance
by the Company of their respective terms will not violate any provision of the
Maryland General Corporation Law.

6. No consent, approval, authorization or other action by or filing with, any
governmental authority of the State of Maryland is required to be obtained or
made by the Company for the execution, delivery and performance of the
Transaction Documents by the Company.



--------------------------------------------------------------------------------

Citibank, N.A.

August     , 2011

Page 4

 

In addition to the qualifications set forth above, the opinions set forth in
this letter are also subject to the following qualifications:

(i) We express no opinion as to the laws of any jurisdiction other than the laws
of the State of Maryland. We express no opinion as to the principles of conflict
of laws of any jurisdiction, including the laws of the State of Maryland.

(ii) We assume no obligation to supplement our opinions if any applicable law
changes after the date of this letter or if we become aware of any facts that
might alter the opinions expressed in this letter after the date of this letter.

(iii) We express no opinion with respect to title to any property, nor do we
express any opinion with respect to the existence of encumbrances upon any
property or the attachment, validity, perfection, or priority of any security
interests or liens purported to be created under the Transaction Documents.

(iv) We express no opinion as to the laws, ordinances, zoning restrictions,
rules or regulations of any city, county or other municipality or any other
local governmental agency.

(v) We express no opinion as to any consent, approval, authorization, or other
action by, or filing with, any governmental authority necessary or required for
the ongoing operation of the Company’s business.

(vi) We express no opinion as to the consents, approvals, authorizations, or
other actions by, or filings with any city, county or other municipality or any
other local government agency.

(vii) We express no opinion on the enforceability of the Transaction Documents.

(viii) We express no opinion with respect to the anti-trust laws or securities
laws of the State of Maryland.

(ix) Our opinion in Paragraph 6 regarding consents and approvals is based upon
our consideration of only those consents, approvals, authorizations, orders,
registrations, declarations or filings required under those statutes, rules or
regulations of the State of Maryland, if any, that, in our experience, are
reasonably applicable to transactions of the type contemplated under the
Transaction Documents.

The opinions expressed in this letter are solely for the benefit of the Lender
and its counsel and are furnished only with respect to the Transaction.
Accordingly, these opinions may not be relied upon by or quoted to any other
person or entity without, in each instance, our prior written consent. The
opinions expressed in this letter are limited to the matters set forth in this
letter, and no other opinions shall be implied or inferred beyond the matters
expressly stated.

 

Very truly yours, SAUL EWING LLP



--------------------------------------------------------------------------------

EXHIBIT F to the CREDIT AGREEMENT

FORM OF BORROWING BASE CERTIFICATE

Campus Crest Communities, Inc.

FORM OF BORROWING BASE CERTIFICATE

Dated     /    /    

Citibank, N.A., as Administrative Agent under the Credit Agreement referred to
below

1615 Brett Road

New Castle, Delaware 19720

Attention: Bank Loan Syndications Department

Pursuant to provisions of the Amended and Restated Credit Agreement dated as of
                         , 2011 (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein, unless otherwise defined herein, being used herein as therein
defined), among Campus Crest Communities Operating Partnership, LP, a Delaware
limited partnership (the “Borrower”), Campus Crest Communities, Inc. (the
“Parent Guarantor”), the Subsidiary Guarantors party thereto, the Lender Parties
thereto, Citibank, N.A., as Administrative Agent for the Lenders and such other
lender parties and the Arrangers party thereto, the undersigned, the Chief
Financial Officer of the Parent Guarantor, hereby certifies and represents and
warrants on behalf of the Borrower as follows:

 

1. The information contained in this certificate and the information set forth
on Schedule 1 [and Schedule 2] supporting the calculation of the financial
covenants is true, complete and correct as of the close of business on
                    , 201     (the “Calculation Date”) and has been prepared in
accordance with the provisions of the Credit Agreement. [The pro forma
calculations below give effect to [                    ] ([collectively,] the
“Transaction”).]

 

2. As of the Calculation Date:

 

  (a) Parent Guarantor Financial Covenants.

 

  (i) Maximum Leverage Ratio. The Leverage Ratio is : 1.00 [and immediately
following the Transaction, will be : 1.00] which is not greater than the maximum
Leverage Ratio of 0.60:1.00 required by Section 5.04(a) (i) of the Credit
Agreement.

 

  (ii) Maximum Secured Recourse Debt Ratio. The Secured Recourse Debt Ratio is
    % [and immediately following the Transaction will be     %], which is not
greater than the maximum Secured Recourse Debt Ratio of 20% required by
Section 5.04(a)(ii) of the Credit Agreement.



--------------------------------------------------------------------------------

  (iii) Maximum Secured Debt Ratio. The Secured Debt Ratio is     % [and
immediately following the Transaction will be     %], which is not greater than
the maximum Secured Debt Ratio of [50/45]% required by Section 5.04(a)(iii) of
the Credit Agreement.

 

  (iv) Minimum Tangible Net Worth. The tangible net worth of the Parent
Guarantor and its Subsidiaries is $            [and immediately following the
Transaction, will be $            ], which is not less than the applicable
minimum tangible net worth required by Section 5.04(a)(iv) of the Credit
Agreement.

 

  (v) Minimum Ratio of Fixed Rate Debt for Borrowed Money and Debt for Borrowed
Money Subject to Hedge Agreements to Debt for Borrowed Money. The ratio of fixed
rate Debt for Borrowed Money and Debt for Borrowed Money subject to Hedge
Agreements to all Debt for Borrowed Money is     % [and immediately following
the Transaction will be     %], which is not less than 66.67% as required by
Section 5.04(a)(v) of the Credit Agreement.

 

  (vi) Maximum Dividend Payout Ratio. The Dividend Payout Ratio is     % [and
immediately following the Transaction, will be     %], which is equal to or less
than the applicable maximum Dividend Payout Ratio required by
Section 5.04(a)(vi) of the Credit Agreement.

 

  (vii) Minimum Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio is
: 1.00 [and immediately following the Transaction, will be : 1.00], which is not
less than the minimum Fixed Charge Coverage Ratio of 1.50:1.00 as required by
Section 5.04(a)(vii) of the Credit Agreement.

 

  (b) Borrowing Base Covenants.

 

  (i) Maximum Facility Exposure to Borrowing Base Asset Value. The Facility
Exposure of $            [or of $            , immediately following the
Transaction] does not exceed the Total Borrowing Base Value of $            [or
of $            , immediately following the Transaction], as required by
Section 5.04(b)(i) of the Credit Agreement.

 

  (ii) Minimum Borrowing Base Debt Service Coverage Ratio. The Borrowing Base
Debt Service Coverage Ratio is : 1.00 [and immediately following the
Transaction, will be : 1.00], which is not less than the minimum Borrowing Base
Debt Service Coverage Ratio of 1.50:1.00 as required by Section 5.04(b)(ii) of
the Credit Agreement.

 

  (iii) Minimum Appraised Value. The Appraised Value of the Borrowing Base
Assets is $            [and immediately following the Transaction will be
$            ], which is not less than $130,000,000 as required by
Section 5.04(b)(iii) of the Credit Agreement.

 

2



--------------------------------------------------------------------------------

  (iv) Minimum Number of Borrowing Base Assets. The number of Campus Housing
Assets comprising the Borrowing Base Assets is          [and will be
             immediately following the Transaction], which is not fewer than 10
as required by Section 5.04(b)(iv) of the Credit Agreement.

 

  (v) Maximum Size of Individual Borrowing Base Asset. The individual Borrowing
Base Asset with the highest Appraised Value (which is             , whose
Appraised Value of $            ) represents     % of the Appraised Value of the
Borrowing Base Assets in the aggregate [and immediately following the
Transaction, the individual Borrowing Base Asset with the highest Appraised
Value will be             , whose Appraised Value of $            will represent
    % of the Appraised Value of the Borrowing Base Assets in the aggregate],
which does not exceed 15% as required by Section 5.04(b)(v) of the Credit
Agreement.

 

  (vi) Minimum Weighted Average Occupancy of Borrowing Base Assets. The average
occupancy of the Borrowing Base Assets, weighted based upon the number of beds
comprising each Borrowing Base Asset, is     % [and immediately following the
Transaction will be     %], which is equal to or greater than 80% as required by
Section 5.04(b)(vi) of the Credit Agreement.

 

  (c) Maximum Permitted Investments.

 

  (i) The aggregate amount of Investments in unimproved land and Development
Assets (including such assets that such Person has contracted to purchase for
development with or without options to terminate the purchase agreement but, in
such instances, limited solely to non-refundable deposits under such contracts
and, to the extent a Loan Party is obligated under any such contract, the amount
of such obligation), calculated on the basis of the greater of actual cost or
budgeted cost is     % and     % of Total Asset Value, respectively, and does
not exceed 10% and 20%, respectively, of Total Asset Value as required by
Section 5.02(f)(iv)(A) of the Credit Agreement.

 

  (ii) The aggregate amount outstanding, without duplication, of Investments in
Joint Ventures of any Loan Party is     % of Total Asset Value and does not
exceed 15% of Total Asset Value as required by Section 5.02(f)(iv)(B) of the
Credit Agreement.

 

  (iii) The aggregate amount of Investments permitted under 5.02(f) of the
Credit Agreement, other than the items of Investments referred to in clauses (i)
and (ii) above is     % of Total Asset Value and does not exceed 10% of Total
Asset Value as required by Section 5.02(f)(iv)(C) of the Credit Agreement.

 

3



--------------------------------------------------------------------------------

  (iv) The aggregate amount, without duplication, of Investments consisting of
the above items (i), (ii), and (iii) is     % of Total Asset Value and does not
exceed 30% of Total Asset Value as required by Section 5.02(f)(iv) of the Credit
Agreement.

In each case, with supporting information showing the computations used in
determining compliance with such covenants set forth on Schedule I [and
Schedule II] attached hereto.

 

3. The Borrowing Base Assets comply with all Borrowing Base Conditions (other
than those previously waived in writing by the Required Lenders).

 

CAMPUS CREST COMMUNITIES, INC. By:  

 

  Name: Donald L. Bobbitt, Jr.   Title: Chief Financial Officer

 

4



--------------------------------------------------------------------------------

Schedule I – Financial Covenant Computations [TEMPLATE]

MAXIMUM LEVERAGE RATIO - 5.04(a)(i)

 

(a)

  Total Debt (see table below) but excluding, in all cases, any Contingent
Obligations associated with the Excluded Recourse Properties    $             
  

(b)

  Total Asset Value (see table below)    $     

LEVERAGE RATIO (MUST BE NOT GREATER THAN .60:1.00): Quotient of (a) divided by
(b)

                 :1.00    DEBT OF THE PARENT GUARANTOR AND ITS CONSOLIDATED
SUBSIDIARIES   

(a)

  Debt for Borrowed Money    $                

(b)

  Obligations for the deferred purchase price of property or services    $     

(c)

  Obligations evidenced by notes, bonds, debentures or other similar instruments
   $     

(d)

  Obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person    $     

(e)

  Obligations as lessee under Capitalized Leases    $     

(f)

  Obligations under acceptance, letter of credit or similar facilities    $     

(g)

  Obligations to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Equity Interests or any warrants, rights or options to acquire
such Equity Interests    $     

(h)

  Obligations in respect of Hedge Agreements, valued at the Agreement Value    $
    

(i)

  Contingent Obligations    $     

(j)

  All indebtedness and other payment Obligations referred to in clauses (a)
through (i) above of another Person secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by the Parent Guarantor or any of its Consolidated Subsidiaries, even though
such entities have not assumed or become liable for the payment of such
indebtedness or other payment Obligations    $     

(k)

  JV Pro Rata Share of Debt for each Joint Venture (without duplication)    $  
  

TOTAL DEBT:

  Sum of (a) through (k)    $     

 

5



--------------------------------------------------------------------------------

TOTAL ASSET VALUE

 

(a)

  For each Campus Housing Asset where the related certificate of occupancy was
issued twelve or more months prior to such date of determination, (i) the Net
Operating Income attributable to such Asset less the Management Fee Adjustment
for such Asset, in each case for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c) of the Credit Agreement,
as the case may be, divided by (ii) 7.25%    $                

(b)

  For each Development Asset and any Campus Housing Asset where the related
certificate of occupancy was issued less than twelve months prior to such date
of determination, the book value of such Development Asset or such Campus
Housing Asset as determined in accordance with GAAP (but excluding any deduction
for accumulated depreciation on such Assets)    $     

(c)

  For each Joint Venture Asset that, but for such Asset being owned by a Joint
Venture, would qualify as a Campus Housing Asset under the definition thereof
where the related certificate of occupancy was issued twelve or more months
prior to such date of determination, the JV Pro Rata Share of (i) the Net
Operating Income attributable to such Asset less the Management Fee Adjustment
for such Asset, in each case for the consecutive four fiscal quarters most
recently ended for which financial statements are required to be delivered to
the Lender Parties pursuant to Section 5.03(b) or (c) of the Credit Agreement,
as the case may be, divided by (ii) 7.25%    $     

(d)

  For any other Joint Venture Asset, the JV Pro Rata Share of the book value of
such Joint Venture Asset as determined in accordance with GAAP (but excluding
any deduction for accumulated depreciation on such Assets)    $     

TOTAL ASSET VALUE:

  Sum of (a) through (d)    $      SECURED RECOURSE DEBT RATIO - 5.04(a)(ii)   

(a)

  Debt for which the Borrower and the Guarantors have personal or recourse
liability in whole or in part (exclusive of any such Debt for which such
personal or recourse liability is limited to obligations under Customary
Carve-Out Agreements)    $     

(b)

  Contingent Obligations of the Borrower and the Guarantors, but excluding, in
all cases, any such Debt and Contingent Obligations associated with the Excluded
Recourse Properties    $     

(c)

  Total Asset Value (see table above)    $     

SECURED RECOURSE DEBT RATIO

(MUST BE NOT GREATER THAN 20%):

  Quotient of (a) plus (b) divided by (c)                  :1.00    SECURED DEBT
RATIO - 5.04(a)(iii)   

(a)

  All secured Debt of the Borrower and the Guarantors (which Debt in the case of
any Joint Venture only, shall equal the JV Pro Rata Share of such Debt)    $  
  

(b)

  Total Asset Value (see table above)    $     

SECURED DEBT RATIO

(MUST BE NOT GREATER THAN [50/45]%):

  Quotient of (a) divided by (b)                  :1.00   

 

6



--------------------------------------------------------------------------------

MINIMUM TANGIBLE NET WORTH - 5.04(a)(iv)   

(a)

   Minimum TNW Amount (see table below)    $                

TANGIBLE NET WORTH OF THE PARENT GUARANTOR

AND ITS SUBSIDIARIES, AS DETERMINED IN ACCORDANCE

WITH GAAP BUT EXCLUDING ACCUMULATED DEPRECIATION

ON ALL REAL PROPERTY (MUST BE NOT LESS THAN (A) ABOVE)

   $      MINIMUM TANGIBLE NET WORTH AMOUNT   

(a)

   Tangible net worth of the Parent Guarantor and its Subsidiaries, as
determined in accordance with GAAP (but excluding accumulated depreciation on
all Real Property) on the Closing Date of:    $     

(b)

   Net cash proceeds of all issuances and primary sales of Equity Interests of
the Parent Guarantor or any of its Subsidiaries consummated following the
Closing Date    $     

(c)

   (b) multiplied by 0.75    $     

MINIMUM TANGIBLE NET WORTH AMOUNT

   Sum of (a) and (c)    $     

MINIMUM RATIO OF FIXED RATE DEBT FOR BORROWED MONEY AND DEBT FOR BORROWED MONEY
SUBJECT TO

HEDGE AGREEMENTS TO DEBT FOR BORROWED MONEY - 5.04(a)(v)

  

  

(a)

   Debt for Borrowed Money and Debt for Borrowed Money subject to Hedge
Agreements    $     

(b)

   Debt for Borrowed Money    $     

MINIMUM RATIO OF FIXED RATE DEBT

FOR BORROWED MONEY AND DEBT FOR

BORROWED MONEY SUBJECT TO HEDGE

AGREEMENTS TO DEBT FOR BORROWED MONEY

   Quotient of (a) divided by (b)           %  MAXIMUM DIVIDEND PAYOUT RATIO -
5.04(a)(vi)   

(a)

   Dividends paid by the Parent Guarantor on account of any common stock or
preferred stock of Parent Guarantor, except dividends payable solely in
additional Equity Interests of the same class    $     

(b)

   Funds From Operations    $     

DIVIDEND PAYOUT RATIO

(MUST BE EQUAL TO OR LESS THAN 95% OR SUCH GREATER

AMOUNT REQUIRED TO MAINTAIN REIT STATUS):

   Quotient of (a) divided by (b)           % 

 

7



--------------------------------------------------------------------------------

MINIMUM FIXED CHARGE COVERAGE RATIO - 5.04(a)(vii)   

(a)

  Adjusted EBITDA (see table below)    $     

(b)

  Fixed Charges (see table below)    $     

FIXED CHARGE COVERAGE RATIO

(MUST BE AT LEAST 1.50:1.00):

  Quotient of (a) divided by (b)                  :1.00    EBITDA   

(a)

  Net income (or net loss) (excluding gains (or losses) from extraordinary,
infrequent, and unusual items)    $     

(b)

  Interest expense    $     

(c)

  Income tax expense    $     

(d)

  Depreciation expense    $     

(e)

  Amortization expense    $     

(f)

  Expenses incurred in connection with the Formation Transactions and the IPO
and other nonrecurring items to the extent subtracted in computing net income   
$     

(g)

  The JV Pro Rata Share of the sum of (a) through (h) for each Joint Venture   
$      EBITDA:   Sum of (a) through (g)    $      ADJUSTED EBITDA   

(a)

  EBITDA (see table above)    $     

(b)

  Capital Expenditure Reserve for all Assets    $      ADJUSTED EBITDA:   Result
of (a) less (b)    $      FIXED CHARGES   

(a)

  Interest including capitalized interest (but excluding capitalized interest
with respect to construction financing of Real Property prior to the issuance of
the related certificate of occupancy) payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money    $     

(b)

  Scheduled amortization of principal amounts of all Debt for Borrowed Money
payable (excluding maturities)    $     

(c)

  Cash dividends payable on any Preferred Interests    $      FIXED CHARGES:  
Sum of (a) through (c)    $     

 

8



--------------------------------------------------------------------------------

BORROWING BASE COVENANTS — 5.04(B)

 

MAXIMUM FACILITY EXPOSURE TO BORROWING BASE ASSET VALUE - 5.04(b)(i)   

(a)

  Total Borrowing Base Value (see table below)      $     

(b)

  Facility Exposure (must not exceed (a) above)      $                 BORROWING
BASE VALUE   

(a)

  Borrowing Base Value     

(i) Appraised Value (see table below)

   $     

BORROWING BASE VALUE

  (i) times 0.60    $      TOTAL BORROWING BASE VALUE   

Borrowing Base Value for all Borrowing Base Assets

  

(i)

 

Cheney Borrowing Base Value

   $     

(ii)

 

Jonesboro Borrowing Base Value

   $     

(iii)

 

Murfreesboro Borrowing Base Value

   $     

(iv)

 

Troy Borrowing Base Value

   $     

(v)

 

Wichita Borrowing Base Value

   $     

(vi)

 

Mobile Phase II Borrowing Base Value

   $     

(vii)

 

Jacksonville Borrowing Base Value

   $     

(viii)

 

Lubbock Borrowing Base Value

   $     

(ix)

 

Stephenville Borrowing Base Value

   $     

(x)

 

San Marcos Borrowing Base Value

   $     

(xi)

 

Waco Borrowing Base Value

   $     

(xii)

 

Wichita Falls Borrowing Base Value

   $     

(xiii)

 

Abilene Borrowing Base Value

   $     

TOTAL BORROWING BASE VALUE

  Sum of (i) through (xiii)    $     

 

9



--------------------------------------------------------------------------------

MINIMUM BORROWING BASE DEBT SERVICE COVERAGE RATIO - 5.04(b)(ii)

 

(a)    Total Adjusted Net Operating Income (see table below)    $            
(b)    Payments that would be required to be made over a twelve month period on
an assumed Debt in an aggregate principal amount equal to the Facility Exposure
at such date, assuming a thirty year amortization schedule, level payments of
interest and applying an interest rate equal to the greater of (i) 6.50% per
annum and (ii) the rate per annum at such date for 10- year United States
Treasury Securities plus the Applicable Margin in respect of Eurodollar Rate
Advances    $            

BORROWING BASE DEBT SERVICE COVERAGE RATIO

(MUST BE AT LEAST 1.50:1.00):

   Quotient of (a) divided by (b)                .1.00

ADJUSTED NET OPERATING INCOME

 

(a)   Total rental and other revenue from the operation of all Borrowing Base
Assets    $             (b)   Expenses and other proper charges incurred in
connection with the operation and maintenance of all Borrowing Base Assets for
such period (including, without limitation, management fees, repairs, real
estate and chattel taxes, bad debt expenses and all rentals payable under leases
of real or personal (or mixed) property, in each case, with respect to all
Borrowing Base Assets for such period), but before payment or provision for debt
service charges, income taxes and depreciation, amortization and other non-cash
expenses, all as determined in accordance with GAAP    $             (c)  
Capital Expenditure Reserve for all Borrowing Base Assets    $             (d)  
Management Fee Adjustment for all Borrowing Base Assets    $             TOTAL
ADJUSTED NET OPERATING INCOME   Result of (a) less (b) less (c) less (d)   
$            

MINIMUM APPRAISED VALUE - 5.04(b)(iii)

 

   (i) Total Appraised Value (see table below) APPRAISED VALUE (TO BE NOT LESS
THAN $130,000,000)    $            

MINIMUM NUMBER OF BORROWING BASE ASSETS - 5.04(b)(iv)

 

     (i) Number of Borrowing Base Assets    $             NUMBER OF BORROWING
BASE ASSETS (TO BE NOT LESS THAN 10)    $            

 

10



--------------------------------------------------------------------------------

MAXIMUM SIZE OF INDIVIDUAL BORROWING BASE ASSET - 5.04(b)(v)

 

   (i)   Maximum Borrowing Base Asset – Appraised Value      $               
(ii)   Appraised Value (see table below)      $            

MAXIMUM SIZE OF INDIVIDUAL BORROWING BASE ASSET

(NOT TO EXCEED 15% OF THE APPRAISED VALUE OF THE

BORROWING BASE ASSETS IN

THE AGGREGATE)

  Quotient of (a) divided by (b)                %

MINIMUM WEIGHTED AVERAGE OCCUPANCY OF THE BORROWING BASE ASSETS - 5.04(b)(vi)

 

MINIMUM WEIGHTED AVERAGE OCCUPANCY OF THE BORROWING

BASE ASSETS (NOT LESS THAN 80%)

   (see table below)        %

TOTAL APPRAISED VALUE

 

Borrowing Base Assets

        (i)   Cheney Appraised Value      $                (ii)   Jonesboro
Appraised Value      $                (iii)   Murfreesboro Appraised Value     
$                (iv)   Troy Appraised Value      $                (v)   Wichita
Appraised Value      $                (vi)   Mobile Phase II Appraised Value  
   $                (vii)   Jacksonville Appraised Value      $               
(viii)   Lubbock Appraised Value      $                (ix)   Stephenville
Appraised Value      $                (x)   San Marcos Appraised Value     
$                (xi)   Waco Appraised Value      $                (xii)  
Wichita Falls Appraised Value      $                (xiii)   Abilene Appraised
Value      $             TOTAL APPRAISED VALUE   Sum of (i) through (xiii)   
$            

WEIGHTED AVERAGE OCCUPANCY

 

Borrowing Base Assets   

Beds (a)

  

Occupied (b)

  

Occupancy

   (i)   Cheney Occupancy              %

 

11



--------------------------------------------------------------------------------

WEIGHTED AVERAGE OCCUPANCY

 

  (ii)   Jonesboro Occupancy                        %   (iii)   Murfreesboro
Occupancy                        %   (iv)   Troy Occupancy           
            %   (v)   Wichita Occupancy                        %   (vi)   Mobile
Phase Occupancy                        %   (vii)   Jacksonville Occupancy      
                 %   (viii)   Lubbock Occupancy                        %   (ix)
  Stephenville Occupancy                        %   (x)   San Marcos Occupancy  
                     %   (xi)   Waco Occupancy                        %   (xii)
  Wichita Falls Occupancy                        %   (xiii)   Abilene Occupancy
                       % WEIGHTED AVERAGE OCCUPANCY  
Quotient of (b) divided by (a)                      %

NEGATIVE COVENANTS 5.02

INVESTMENTS — 5.02(f)(iv)

 

(a)   Investments in unimproved land      $             (b)   Total Asset Value
(see table above)      $            

MAXIMUM PERMITTED INVESTMENTS

IN UNIMPROVED LAND (NOT TO EXCEED 10%)

  Quotient of (a) divided by (b)                % (c)   Investments in
Development Assets (including such assets that such Person has contracted to
purchase for development with or without options to terminate the purchase
agreement but, in such instances, limited solely to non-refundable deposits
under such contracts and, to the extent a Loan Party is obligated under any such
contract, the amount of such obligation), calculated on the basis of the greater
of actual cost or budgeted cost      $             (d)   Total Asset Value (see
table above)      $            

MAXIMUM PERMITTED INVESTMENTS

IN DEVELOPMENT ASSETS (NOT TO EXCEED 20%)

  Quotient of (c) divided by (d)                % (e)   Investments in Joint
Ventures      $             (f)   Total Asset Value (see table above)     
$            

 

12



--------------------------------------------------------------------------------

INVESTMENTS — 5.02(f)(iv)

 

MAXIMUM PERMITTED INVESTMENTS

IN JOINT VENTURES (NOT TO EXCEED 15%)

  Quotient of (e) divided by (f)                %

(g)

  Investments permitted under 5.02(f), other than the items of Investments
referred to in clauses (a), (c) and (e) above      $            

(h)

  Total Asset Value (see table above)      $            

MAXIMUM PERMITTED INVESTMENTS

IN OTHER ASSETS (NOT TO EXCEED 10%)

  Quotient of (g) divided by (h)                %

(i)

  Total Permitted Investments   Result of (a) plus (c) plus (e) plus (g)   
$            

(j)

  Total Asset Value (see table above)      $            

MAXIMUM PERMITTED INVESTMENTS IN (a), (c), (e), AND (g)

(NOT TO EXCEED 30%)

  Quotient of (i) divided by (j)                %

 

13



--------------------------------------------------------------------------------

Schedule II – Pro Forma Financial Covenant Computations

[Consistent with Schedule I after accounting for the Transaction.]

 

14



--------------------------------------------------------------------------------

      EXHIBIT G to the       AMENDED AND RESTATED       CREDIT AGREEMENT      
Form of Subsidiary       Guarantor Operating       Agreement

AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT

OF

CAMPUS CREST AT STEPHENVILLE, LP

This Amended and Restated Limited Partnership Agreement (together with the
schedules attached hereto, this “Partnership Agreement”) of Campus Crest at
Stephenville, LP, a Delaware limited partnership (the “Partnership”), is entered
into by Campus Crest GP II, LLC, a Delaware limited liability company, as the
general partner (the “General Partner”), Campus Crest Properties, LLC, a North
Carolina limited liability company, as the limited partner (the “Limited
Partner”), and Campus Crest Springing Partner, LLC, a Delaware limited liability
company, as the Springing Limited Partner (as defined on Schedule A attached
hereto). Capitalized terms used and not otherwise defined herein have the
respective meanings set forth on Schedule A attached hereto. This Partnership
Agreement amends and restates in its entirety that certain Agreement of Limited
Partnership of Campus Crest at Stephenville, LP with an effective date of
June 14, 2007 (the “Original Partnership Agreement”).

The Partnership has heretofore been formed as a limited partnership pursuant to
and in accordance with the Delaware Revised Uniform Limited Partnership Act, (6
Del. §17-101 et seq.) as amended from time to time (the “Act”), and the Partners
and the Springing Limited Partner hereby agree as follows:

 

Section 1. Name.

The name of the limited partnership formed hereby is Campus Crest at
Stephenville, LP.

 

Section 2. Principal Business Office.

The principal business office of the Partnership shall be located at 2100
Rexford Road, Suite 414, Charlotte, North Carolina 28211 or at such other
location as may hereafter be determined by the General Partner.

 

Section 3. Registered Office.

The address of the registered office of the Partnership in the State of Delaware
is c/o Corporation Services Company, 2711 Centerville Road, Suite 400, in the
City of Wilmington, County of New Castle, Delaware 19808.



--------------------------------------------------------------------------------

Section 4. Registered Agent.

The name and address of the registered agent of the Partnership for service of
process on the Partnership in the State of Delaware is Corporation Services
Company, 2711 Centerville Road, Suite 400, in the City of Wilmington, County of
New Castle, Delaware 19808.

 

Section 5. Partners.

(a) The mailing addresses of the Partners are set forth on Schedule B attached
hereto. Upon its execution of a counterpart signature page to this Partnership
Agreement, Campus Crest GP II, LLC was admitted as the general partner of the
Partnership. Pursuant to the Original Partnership Agreement, Campus Crest
Properties, LLC was admitted as the limited partner of the Partnership.

(b) Subject to Section 9(c), the Partners may act by written consent.

(c) The General Partner shall at all times cause there to be a person bound by
this Partnership Agreement as Springing Limited Partner. Upon the occurrence of
any event that causes the Limited Partner to cease to be a limited partner of
the Partnership (other than (i) upon an assignment by the Limited Partner of all
of its limited partner interest in the Partnership and the admission of the
transferee as a limited partner pursuant to Sections 19 and 21, or (ii) the
resignation of the Limited Partner and the admission of an additional limited
partner of the Partnership pursuant to Sections 20 and 21), the person acting as
a Springing Limited Partner shall, without any action of any Person and
simultaneously with the Limited Partner ceasing to be a limited partner of the
Partnership, automatically be admitted to the Partnership as a Special Limited
Partner and shall continue the Partnership without dissolution. No Special
Limited Partner may resign from the Partnership or transfer its rights as
Special Limited Partner unless a successor Special Limited Partner has been
admitted to the Partnership as Special Limited Partner by executing a
counterpart to this Partnership Agreement; provided, however, the Special
Limited Partner shall automatically cease to be a limited partner of the
Partnership upon the admission to the Partnership of a substitute Limited
Partner. The Special Limited Partner shall be a limited partner of the
Partnership that has no interest in the profits, losses and capital of the
Partnership and has no right to receive any distributions of Partnership assets.
A Special Limited Partner shall not be required to make any capital
contributions to the Partnership and shall not receive a limited partner
interest in the Partnership. A Special Limited Partner, in its capacity as
Special Limited Partner, may not bind the Partnership. Except as required by any
mandatory provision of the Act or this Partnership Agreement, the Special
Limited Partner, in its capacity as Special Limited Partner, shall have no right
to vote on, approve or otherwise consent to any action by, or matter relating
to, the Partnership, including, without limitation, the merger, consolidation or
conversion of the Partnership. In order to implement the admission to the
Partnership of the Special Limited Partner, the person acting as a Springing
Limited Partner shall execute a counterpart to this Partnership Agreement. Prior
to its admission to the Partnership as Special Limited Partner, the person
acting as a Springing Limited Partner shall not be a limited partner of the
Partnership.

 

Section 6. Certificates.

The General Partner has executed, delivered and filed the Certificate of Limited
Partnership of the Partnership with the Secretary of State of the State of
Delaware. The General

 

2



--------------------------------------------------------------------------------

Partner or an authorized designee shall execute, deliver and file any other
certificates (and any amendments and/or restatements thereof) necessary for the
Partnership to qualify to do business in any jurisdiction in which the
Partnership may wish to conduct business.

The existence of the Partnership as a separate legal entity shall continue until
cancellation of the Certificate of Limited Partnership as provided in the Act.

 

Section 7. Purposes.

(a) The purpose to be conducted or promoted by the Partnership is to engage in
the following activities:

(i) to acquire, own, develop, improve, hold, sell, lease, transfer, exchange,
assign, dispose of, operate, manage or otherwise deal with the real property
known as “The Grove at Stephenville”, which real property is described in more
detail on Schedule C attached hereto (the “Property”);

(ii) to enter into the Basic Documents; and

(iii) to engage in any lawful act or activity and to exercise any powers
permitted to limited partnerships organized under the laws of the State of
Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.

(b) The Partnership, by or through the General Partner on behalf of the
Partnership, may enter into and perform the Basic Documents and all documents,
agreements, certificates, or financing statements contemplated thereby or
related thereto, all without any further act, vote or approval of any other
Person notwithstanding any other provision of this Partnership Agreement. The
foregoing authorization shall not be deemed a restriction on the powers of the
Partnership or the General Partner to enter into other agreements on behalf of
the Partnership.

 

Section 8. Powers.

Subject to Section 9(c) and Section 7, the Partnership and the General Partner
on behalf of the Partnership (i) shall have and exercise all powers necessary,
convenient or incidental to accomplish its purposes as set forth in Section 7
and (ii) shall have and exercise all of the powers and rights conferred upon
limited partnerships formed pursuant to the Act.

 

Section 9. Management.

(a) Authorized Representatives. Subject to Section 9(c), the business and
affairs of the Partnership shall be managed by the General Partner.

(b) Powers. Subject to Section 9(c), the General Partner shall have the power to
do any and all acts necessary, convenient or incidental to or for the
furtherance of the purposes described herein, including all powers, statutory or
otherwise possessed by general partners under the laws of the State of Delaware.
Subject to Section 7, the General Partner has the authority to bind the
Partnership. Except as provided herein, the Limited Partner shall have no part
in the operation or management of the Partnership and shall have no authority or
right to act on behalf of or to bind the Partnership in connection with any
matter.

 

3



--------------------------------------------------------------------------------

(c) Limitations on the Partnership’s Activities.

(i) This Section 9(c) is being adopted in order to comply with certain
provisions required in order to qualify the Partnership as a “special purpose”
entity.

(ii) Neither the General Partner nor the Limited Partner shall, so long any
Obligation is outstanding, amend, alter, change or repeal Sections 5(c), 7, 8,
9, 15, 18, 19, 20, 21, 22, 23, 24, 27 or 29 or Schedule A of this Partnership
Agreement without the unanimous written consent of the General Partner, the
Limited Partner and the Lender. Subject to this Section 9(c), the General
Partner reserves the right to amend, alter, change or repeal any provisions
contained in this Partnership Agreement in accordance with Section 29.

(iii) Notwithstanding any other provision of this Partnership Agreement and any
provision of law that otherwise so empowers the Partnership, the General Partner
or any other Person, as long as any Obligation is outstanding, neither the
General Partner nor any other Person shall be authorized or empowered on behalf
of the Partnership to, nor shall they permit the Partnership to, and the
Partnership shall not, without the prior unanimous written consent of the
General Partner (and with respect to the General Partner the prior written
consent of its Member), take any Material Action.

(iv) The General Partner will not cause the Partnership to:

 

  (A) engage in any business or activity other than the ownership, operation and
maintenance of the Property, and activities incidental thereto;

 

  (B) acquire or own any material assets other than (i) the Property and
(ii) such incidental property as may be necessary for the operation of the
Property;

 

  (C) merge into or consolidate with any Person, or, to the fullest extent
permitted by law, dissolve, terminate, liquidate in whole or in part, transfer
or otherwise dispose of all or substantially all of its assets or change its
legal structure;

 

  (D) (i) fail to observe all organizational formalities, (ii) fail to preserve
its existence as a limited partnership duly formed, validly existing and in good
standing (if applicable) under the laws of the State of Delaware, or
(iii) terminate or fail to comply with the provisions of its organizational
documents;

 

  (E) own any subsidiary, or make any investment in, any Person;

 

4



--------------------------------------------------------------------------------

  (F) except as contemplated by the Basic Documents, commingle its assets with
the assets of any other Person;

 

  (G) fail to hold all of its assets in its own name;

 

  (H) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than as expressly permitted under the Basic
Documents;

 

  (I) fail to maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person;

 

  (J) have its assets listed on the financial statement of another;

 

  (K) enter into any contract or agreement with any general partner or
Affiliate, except upon terms and conditions that are intrinsically fair and
substantially similar to those that would be available on an arm’s-length basis
with unaffiliated third parties;

 

  (L) maintain its assets in such a manner that it will be costly or difficult
to segregate, ascertain or identify its individual assets from those of any
other Person;

 

  (M) assume or guaranty the debts of any other Person, hold itself out to be
responsible for the debts of any other Person, or otherwise pledge its assets
for the benefit of any other Person (other than to Lender) or hold out its
credit as being available to satisfy the obligations of any other Person (other
than to Lender);

 

  (N) make any loans or advances to any Person;

 

  (O) fail to file its own tax returns and pay any taxes so required to be paid
under applicable law;

 

  (P) except as contemplated by the Basic Documents, fail either to hold itself
out to the public as a legal entity separate and distinct from any other Person
or to conduct its business solely in its own name or fail to correct any known
misunderstanding regarding its separate identity;

 

  (Q) identify itself as a division of any other entity;

 

  (R) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

 

5



--------------------------------------------------------------------------------

  (S) except as contemplated by the Basic Documents, fail to allocate shared
expenses (including, without limitation, shared office space) and to use
separate stationery, invoices and checks;

 

  (T) fail to pay its own liabilities (including, without limitation, salaries
of its own employees) from its own funds or fail to maintain a sufficient number
of employees in light of its contemplated business operations;

 

  (U) acquire obligations or securities of its partners members, shareholders or
other Affiliates, as applicable;

 

  (V) fail to have at least one general partner of the Partnership that is a
special purpose entity that complies with all of the separateness provisions
described in this Section 9(c); and

 

  (W) fail to cause the agents and other representatives of the Partnership, to
act at all times with respect to the Partnership consistently and in furtherance
of the foregoing and in the best interests of the Partnership.

Failure of the Partnership, or the General Partner on behalf of the Partnership,
to comply with any of the foregoing covenants or any other covenants contained
in this Partnership Agreement shall not affect the status of the Partnership as
a separate legal entity or the limited liability of the Limited Partners.

 

Section 10. Interests and Certificates.

(a) Interests. Each limited partnership interest in the Partnership shall
constitute and shall remain a “security” within the meaning of
(i) Section 8-102(a)(15) of the Uniform Commercial Code as in effect from time
to time in the State of Delaware and (ii) the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995. Notwithstanding any provision
of this Partnership Agreement to the contrary, to the extent that any provision
of this Partnership Agreement is inconsistent with any non-waivable provision of
Article 8 of the Uniform Commercial Code as in effect in the State of Delaware
(6 Del C. § 8-101, et. seq.) (the “UCC”), such provision of Article 8 of the UCC
shall be controlling.

(b) Certificates.

(i) Upon the issuance of limited partnership interests in the Partnership to any
Person in accordance with the provisions of this Agreement, without any further
act, vote or approval of the Partners or any Person, the Partnership shall issue
one or more non-negotiable certificates in the name of such Person substantially
in the form of Schedule D attached hereto (a “Certificate”), which evidences the
ownership of the limited

 

6



--------------------------------------------------------------------------------

partnership interests in the Partnership of such Person. Each such Certificate
shall be denominated in terms of the percentage of the limited partnership
interests in the Partnership evidenced by such Certificate and shall be signed
by the General Partner on behalf of the Partnership.

(ii) Without any further act, vote or approval of the Partners or any Person,
the Partnership shall issue a new Certificate in place of any Certificate
previously issued if the holder of the limited partnership interests in the
Partnership represented by such Certificate, as reflected on the books and
records of the Partnership:

 

  (A) makes proof by affidavit, in form and substance satisfactory to the
Partnership, that such previously issued Certificate has been lost, stolen or
destroyed;

 

  (B) requests the issuance of a new Certificate before the Partnership has
notice that such previously issued Certificate has been acquired by a purchaser
for value in good faith and without notice of an adverse claim;

 

  (C) if requested by the Partnership, delivers to the Partnership a bond, in
form and substance satisfactory to the Partnership, with such surety or sureties
as the Partnership may direct, to indemnify the Partnership against any claim
that may be made on account of the alleged loss, destruction or theft of the
previously issued Certificate; and

 

  (D) satisfies any other reasonable requirements imposed by the Partnership.

(iii) Upon the Partner’s transfer in accordance with the provisions of this
Partnership Agreement of any or all limited partnership interests in the
Partnership represented by a Certificate, the transferee of such limited
partnership interests in the Partnership shall deliver such Certificate to the
Partnership for cancellation (executed by such transferee on the reverse side
thereof), and the Partnership shall thereupon issue a new Certificate to such
transferee for the percentage of limited partnership interests in the
Partnership being transferred and, if applicable, cause to be issued to such
Member a new Certificate for that percentage of limited partnership interests in
the Partnership that were represented by the canceled Certificate and that are
not being transferred.

(c) Registration of Limited Partnership Interests. The Partnership shall
maintain books for the purpose of registering the transfer of limited
partnership interests. Notwithstanding any provision of this Partnership
Agreement to the contrary, a transfer of limited partnership interests requires
delivery of an endorsed Certificate and shall be effective upon registration of
such transfer in the books of the Partnership.

 

7



--------------------------------------------------------------------------------

Section 11. Limited Liability.

Except as otherwise expressly required by law, the Limited Partner, in its
capacity as such, shall have no liability in excess of (a) the amount of its
capital contribution to the Partnership, (b) its share of any undistributed
profits and assets of the Partnership, (c) its obligation to make other payments
expressly provided for in this Partnership Agreement, and (d) the amount of any
distributions wrongfully distributed to it.

 

Section 12. Capital Contributions.

The General Partner and the Limited Partner have contributed to the Partnership
property of an agreed value as listed on Schedule B attached hereto. In
accordance with Section 5(c), the Special Limited Partner shall not be required
to make any capital contributions to the Partnership.

 

Section 13. Additional Contributions.

No Partner is required to make any additional capital contribution to the
Partnership. However, a Partner may make additional capital contributions to the
Partnership at any time upon the written consent of the General Partner. To the
extent that a Partner makes an additional capital contribution to the
Partnership, the General Partner shall revise Schedule B of this Partnership
Agreement. The provisions of this Partnership Agreement, including this
Section 13, are intended to benefit the General Partner, the Limited Partner and
the Special Limited Partner and, to the fullest extent permitted by law, shall
not be construed as conferring any benefit upon any creditor of the Partnership
(and no such creditor of the Partnership shall be a third-party beneficiary of
this Partnership Agreement) and neither the Limited Partner nor the Special
Limited Partner shall have any duty or obligation to any creditor of the
Partnership to make any contribution to the Partnership or to issue any call for
capital pursuant to this Partnership Agreement.

 

Section 14. Allocation of Profits and Losses.

The Partnership’s profits and losses shall be allocated 1% to the General
Partner and 99% to the Limited Partner.

 

Section 15. Distributions.

Distributions shall be made 1% to the General Partner and 99% to the Limited
Partner at the times and in the aggregate amounts determined by the General
Partner. Notwithstanding any provision to the contrary contained in this
Partnership Agreement, the Partnership shall not make a distribution to a
Partner on account of its interest in the Partnership if such distribution would
violate the Act or any other applicable law or any Basic Document.

 

Section 16. Books and Records.

The General Partner shall keep or cause to be kept complete and accurate books
of account and records with respect to the Partnership’s business. The books of
the Partnership

 

8



--------------------------------------------------------------------------------

shall at all times be maintained by the General Partner. The Partnership’s books
of account shall be kept using the method of accounting determined by the
General Partner. The Partnership’s independent auditor, if any, shall be an
independent public accounting firm selected by the General Partner.

 

Section 17. Other Business.

The General Partner, the Limited Partner, the Special Limited Partner and any
Affiliate of the General Partner, the Limited Partner or the Special Limited
Partner may engage in or possess an interest in other business ventures
(unconnected with the Partnership) of every kind and description, independently
or with others. The Partnership shall not have any rights in or to such
independent ventures or the income or profits therefrom by virtue of this
Partnership Agreement notwithstanding any other provision to the contrary at law
or in equity.

 

Section 18. Exculpation and Indemnification.

(a) To the fullest extent permitted by applicable law, neither the General
Partner, nor the Limited Partner, nor the Special Limited Partner nor any,
employee or agent of the Partnership nor any employee, representative, manager,
agent or Affiliate of the General Partner, the Limited Partner, or the Special
Limited Partner (collectively, the “Covered Persons”) shall be liable to the
Partnership or any other Person who is a party to or otherwise bound by the
terms of this Partnership Agreement for any loss, damage or claim incurred by
reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Partnership and in a manner reasonably believed to
be within the scope of the authority conferred on such Covered Person by this
Partnership Agreement, except that a Covered Person shall be liable for any such
loss, damage or claim incurred by reason of such Covered Person’s gross
negligence or willful misconduct.

(b) To the fullest extent permitted by applicable law, a Covered Person shall be
entitled to indemnification from the Partnership for any loss, damage or claim
incurred by such Covered Person by reason of any act or omission performed or
omitted by such Covered Person in good faith on behalf of the Partnership and in
a manner reasonably believed to be within the scope of the authority conferred
on such Covered Person by this Partnership Agreement, except that no Covered
Person shall be entitled to be indemnified in respect of any loss, damage or
claim incurred by such Covered Person by reason of such Covered Person’s gross
negligence or willful misconduct with respect to such acts or omissions;
provided, however, that any indemnity under this Section 18 by the Partnership
shall be provided out of and to the extent of Partnership assets only, and the
General Partner, the Limited Partner and the Special Limited Partner shall not
have personal liability on account thereof; and provided further, that so long
as any Obligation is outstanding, no indemnity payment from funds of the
Partnership (as distinct from funds from other sources, such as insurance) of
any indemnity under this Section 18 shall be payable from amounts allocable to
any other Person pursuant to the Basic Documents.

(c) To the fullest extent permitted by applicable law, expenses (including legal
fees) incurred by a Covered Person defending any claim, demand, action, suit or
proceeding shall, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of an undertaking by or on behalf of the Covered Person to
repay such amount if it shall be determined that the Covered Person is not
entitled to be indemnified as authorized in this Section 18.

 

9



--------------------------------------------------------------------------------

(d) A Covered Person shall be fully protected in relying in good faith upon the
records of the Partnership and upon such information, opinions, reports or
statements presented to the Partnership by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Partnership, including information, opinions, reports or statements as to the
value and amount of the assets, liabilities, or any other facts pertinent to the
existence and amount of assets from which distributions to the Partners might
properly be paid.

(e) To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to any other Covered Person, a Covered Person acting under this Partnership
Agreement shall not be liable to the Partnership or to any other Covered Person
for its good faith reliance on the provisions of this Partnership Agreement or
any approval or authorization granted by the Partnership or any other Covered
Person. The provisions of this Partnership Agreement, to the extent that they
restrict the duties and liabilities of a Covered Person otherwise existing at
law or in equity, are agreed by the General Partner, the Limited Partner and the
Special Limited Partner to replace such other duties and liabilities of such
Covered Person.

(f) The foregoing provisions of this Section 18 shall survive any termination of
this Partnership Agreement.

 

Section 19. Assignments.

A General Partner may assign in whole or in part its general partner interest in
the Partnership. Subject to Section 21, the transferee of the General Partner
shall be admitted to the Partnership as a general partner of the Partnership
upon its execution of an instrument signifying its agreement to be bound by the
terms and conditions of this Partnership Agreement, which instrument may be a
counterpart signature page to this Partnership Agreement. If a General Partner
transfers all of its general partner interest in the Partnership pursuant to
this Section 19, such admission shall be deemed effective immediately prior to
the transfer and, immediately following such admission, the transferor General
Partner shall cease to be a general partner of the Partnership. The parties
hereto agree that following such an assigning General Partner ceasing to be a
general partner of the Partnership in accordance with this Partnership
Agreement, any remaining general partners of the Partnership, including a
substitute General Partner, are hereby authorized to, and shall, continue the
business of the Partnership without dissolution. Notwithstanding anything in
this Partnership Agreement to the contrary, any successor to a General Partner
by merger or consolidation in compliance with the Basic Documents shall, without
further act, be the General Partner hereunder, and such merger or consolidation
shall not constitute an assignment for purposes of this Partnership Agreement
and the Partnership shall continue without dissolution.

A Limited Partner may assign in whole or in part its limited partner interest in
the Partnership. Subject to Section 21, the transferee of a Limited Partner
shall be admitted to the Partnership as a limited partner of the Partnership
upon its execution of an instrument signifying

 

10



--------------------------------------------------------------------------------

its agreement to be bound by the terms and conditions of this Partnership
Agreement, which instrument may be a counterpart signature page to this
Partnership Agreement. If a Limited Partner transfers all of its limited partner
interest in the Partnership pursuant to this Section 19, such admission shall be
deemed effective immediately prior to the transfer and, immediately following
such admission, the transferor Limited Partner shall cease to be a limited
partner of the Partnership. Notwithstanding anything in this Partnership
Agreement to the contrary, any successor to a Limited Partner by merger or
consolidation in compliance with the Basic Documents shall, without further act,
be the Limited Partner hereunder, and such merger or consolidation shall not
constitute an assignment for purposes of this Partnership Agreement and the
Partnership shall continue without dissolution.

 

Section 20. Withdrawal.

So long as any Obligation is outstanding, neither the General Partner nor the
Limited Partner may withdraw from the Partnership. If a General Partner
withdraws notwithstanding this Section 20, an additional general partner of the
Partnership shall be admitted to the Partnership, subject to Section 21 and the
Basic Documents, upon its execution of an instrument signifying its agreement to
be bound by the terms and conditions of this Partnership Agreement, which
instrument may be a counterpart signature page to this Partnership Agreement.
Such admission shall be deemed effective immediately prior to the withdrawal
and, immediately following such admission, the withdrawing General Partner shall
cease to be a general partner of the Partnership.

If a Limited Partner resigns notwithstanding this Section 20, an additional
limited partner of the Partnership shall be admitted to the Partnership, subject
to Section 21 and the Basic Documents, upon its execution of an instrument
signifying its agreement to be bound by the terms and conditions of the
Partnership Agreement. Such admission shall be deemed effective immediately
prior to the resignation and, immediately following such admission, the
resigning limited partner shall cease to be a limited partner of the
Partnership.

 

Section 21. Admission of Additional Partners.

One or more additional limited partners of the Partnership may be admitted to
the Partnership with the written consent of the General Partner; provided,
however, that, notwithstanding the foregoing, so long as any Obligation remains
outstanding, no additional Limited Partner or General Partner may be admitted to
the Partnership unless permitted by the Basic Documents.

 

Section 22. Dissolution.

(a) The Partnership shall be dissolved and its affairs shall be wound up upon
the first to occur of the following:

(i) the occurrence of an event of withdrawal (as defined in the Act) with
respect to a General Partner, other than an event of withdrawal set forth in
Section 17-402(a)(4) or (5) of the Act; provided, the Partnership shall not be
dissolved and required to be wound up in connection with any of the events
specified in this clause (i) if (1) at the time of the occurrence of such event
there is at least one remaining general partner of

 

11



--------------------------------------------------------------------------------

the Partnership who is hereby authorized to and shall carry on the business of
the Partnership, or (2) if at such time there is no remaining General Partner,
if within one hundred twenty (120) days after such event of withdrawal, the
Limited Partners agree in writing or vote to continue the business of the
Partnership and to appoint, effective as the day of withdrawal, one or more
additional General Partners, or (3) the Partnership is continued without
dissolution in a manner permitted by the Act or this Partnership Agreement;

(ii) there are no limited partners of the Partnership unless the business of the
Partnership is continued in accordance with the Act and this Partnership
Agreement; or

(iii) the entry of a decree of judicial dissolution under Section 17-802 of the
Act.

(b) Notwithstanding any other provision of this Partnership Agreement to the
contrary, upon the occurrence of an event that causes the last remaining Limited
Partner in the Partnership to cease to be a limited partner in the Partnership,
to the fullest extent permitted by law, all of the Partners agree that the
personal representative of such Limited Partner is hereby authorized to, and
shall within ninety (90) days after the occurrence of the event that terminated
the continued membership of such Limited Partner in the Partnership, agree in
writing (i) to continue the Partnership, and (ii) to the admission of the
personal representative or its nominee or designee, as the case may be, as a
substitute Limited Partner of the Partnership, effective as of the occurrence of
the event that terminated the continued membership of the last remaining Limited
Partner of the Partnership in the Partnership. Upon such admission, the
Springing Limited Partner shall resign as a limited partner of the Partnership
and resume its status as a Springing Limited Partner.

(c) Notwithstanding any other provision of this Partnership Agreement, upon the
occurrence of any event that results in any General Partner ceasing to be a
general partner in the Partnership under the Act, to the fullest extent
permitted by law, if at the time of the occurrence of such event there is at
least one remaining General Partner of the Partnership, such remaining General
Partner(s) of the Partnership is (are) hereby authorized to and, to the fullest
extent permitted by law, shall carry on the business of the Partnership.

(d) Notwithstanding any other provision of this Partnership Agreement to the
contrary, the Bankruptcy or the occurrence of any event set forth in Sections
17-402(a)(4) and (5) of the Act of a General Partner shall not cause such
General Partner to cease to be a general partner of the Partnership and upon the
occurrence of such an event, the Partnership shall continue without dissolution.

(e) Notwithstanding any other provision of this Partnership Agreement, the
Bankruptcy of a Limited Partner or Special Limited Partner shall not cause the
Limited Partner or Special Limited Partner, respectively, to cease to be a
limited partner of the Partnership and upon the occurrence of such an event, the
Partnership shall continue without dissolution.

(f) Notwithstanding any other provision of this Partnership Agreement, each of
the General Partner, the Limited Partner and the Special Limited Partner waive
any right they might

 

12



--------------------------------------------------------------------------------

have to agree in writing to dissolve the Partnership upon the Bankruptcy of the
General Partner or a Limited Partner, or upon the occurrence of an event that
causes the General Partner or a Limited Partner to cease to be a partner of the
Partnership.

(g) In the event of dissolution, the Partnership shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of the Partnership in an orderly manner), and the assets of the
Partnership shall be applied in the manner, and in the order of priority, set
forth in the Act.

(h) The Partnership shall terminate when (i) all of the assets of the
Partnership, after payment of or due provision for all debts, liabilities and
obligations of the Partnership shall have been distributed to the Partners in
the manner provided for in this Partnership Agreement and (ii) the Certificate
of Limited Partnership shall have been canceled in the manner required by the
Act.

 

Section 23. Waiver of Partition; Nature of Interest.

Except as otherwise expressly provided in this Partnership Agreement, to the
fullest extent permitted by law, each of the General Partner, the Limited
Partner and the Special Limited Partner hereby irrevocably waives any right or
power that such Person might have to cause the Partnership or any of its assets
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets of the Partnership, to compel any sale of all or any portion of
the assets of the Partnership pursuant to any applicable law or to file a
complaint or to institute any proceeding at law or in equity to cause the
dissolution, liquidation, winding up or termination of the Partnership. No
Partner shall have any interest in any specific assets of the Partnership, and
no Partner shall have the status of a creditor with respect to any distribution
pursuant to Section 15 hereof. The interest of the General Partner in the
Partnership is personal property.

 

Section 24. Benefits of Agreement; No Third-Party Rights.

None of the provisions of this Partnership Agreement shall be for the benefit of
or enforceable by any creditor of the Partnership or by any creditor of the
General Partner, the Limited Partner or the Special Limited Partner other than
the Lender, the other lenders from time to time party to the Credit Agreement
and their respective successors and/or assigns. Nothing in this Partnership
Agreement shall be deemed to create any right in any Person (other than Covered
Persons, the Lender, the other lenders from time to time party to the Credit
Agreement and their respective successors and/or assigns) not a party hereto,
and this Partnership Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third Person (other than
Covered Persons, the Lender, the other lenders from time to time party to the
Credit Agreement and their respective successors and/or assigns).

 

Section 25. Severability of Provisions.

Each provision of this Partnership Agreement shall be considered severable and
if for any reason any provision or provisions herein are determined to be
invalid, unenforceable or illegal under any existing or future law, such
invalidity, unenforceability or illegality shall not impair the operation of or
affect those portions of this Partnership Agreement which are valid, enforceable
and legal.

 

13



--------------------------------------------------------------------------------

Section 26. Entire Agreement.

This Partnership Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof.

 

Section 27. Binding Agreement.

Notwithstanding any other provision of this Partnership Agreement, the General
Partner and the Limited Partner agree that this Partnership Agreement,
including, without limitation, Sections 7, 8, 9, 18, 19, 20, 21, 22, 24, 27 and
29, constitutes a legal, valid and binding agreement of the General Partner and
the Limited Partner, and is enforceable against the General Partner and/or the
Limited Partner in accordance with its terms.

 

Section 28. Governing Law.

This Partnership Agreement shall be governed by and construed under the laws of
the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by said laws.

 

Section 29. Amendments.

Subject to Section 9(c), this Partnership Agreement may be modified, altered,
supplemented or amended pursuant to a written agreement executed and delivered
by the General Partner. Notwithstanding anything to the contrary in this
Partnership Agreement, so long as any Obligation is outstanding, this
Partnership Agreement may not be modified, altered, supplemented or amended
unless permitted by the Basic Documents except: (i) to cure any ambiguity or
(ii) to convert or supplement any provision in a manner consistent with the
intent of this Partnership Agreement and the other Basic Documents.

 

Section 30. Counterparts.

This Partnership Agreement may be executed in any number of counterparts, each
of which shall be deemed an original of this Partnership Agreement and all of
which together shall constitute one and the same instrument.

 

Section 31. Notices.

Any notices required to be delivered hereunder shall be in writing and
personally delivered, mailed or sent by telecopy, electronic mail or other
similar form of rapid transmission, and shall be deemed to have been duly given
upon receipt (a) in the case of the Partnership, to the Partnership at its
address in Section 2, (b) in the case of the General Partner, to the General
Partner at its address as listed on Schedule B attached hereto, (c) in the case
of the Limited Partner, to the Limited Partner at its address as listed on
Schedule B attached hereto and (d) in the case of any of the foregoing, at such
other address as may be designated by written notice to the other party.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Amended and Restated Limited Partnership Agreement as of the
     day of October, 2010.

 

LIMITED PARTNER: CAMPUS CREST PROPERTIES, LLC By:  

 

  Michael S. Hartnett   Its Manager GENERAL PARTNER: CAMPUS CREST GP II, LLC By:
 

 

  Michael S. Hartnett   Its Manager SPRINGING LIMITED PARTNER: CAMPUS CREST
SPRINGING PARTNER, LLC By:  

 

  Michael S. Hartnett   Its Manager

Signature Page of Amended and Restated Limited Partnership Agreement of Campus
Crest at Stephenville, LP

 

15



--------------------------------------------------------------------------------

SCHEDULE A

Definitions

 

A. Definitions

When used in this Partnership Agreement, the following terms not otherwise
defined herein have the following meanings:

“Act” has the meaning set forth in the preamble to this Partnership Agreement.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such Person.

“Agreement” means this Amended and Restated Limited Partnership Agreement of the
Partnership, together with the schedules attached hereto, as amended, restated
or supplemented or otherwise modified from time to time.

“Applicable Laws” shall mean all existing and future federal, state and local
laws, orders, ordinances, governmental rules and regulations and court orders
and is expressly deemed to include all zoning laws and environmental laws.

“Bankruptcy” means, with respect to any Person, if such Person (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceedings, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in any
proceeding of this nature, (vi) seeks, consents to or acquiesces in the
appointment of a trustee, receiver or liquidator of the Person or of all or any
substantial part of its properties, or (vii) if one hundred twenty (120) days
after the commencement of any proceeding against the Person seeking
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, if the proceeding has not been
dismissed, or if within ninety (90) days after the appointment without such
Person’s consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or within ninety (90) days after the expiration of any
such stay, the appointment is not vacated.

“Basic Documents” means (i) this Partnership Agreement and (ii) the Credit
Agreement, dated as of the date hereof, by and among Citibank, N.A., the
Partnership and certain other parties thereto (as the same may be amended,
restated or otherwise modified from time to time, the “Credit Agreement”), and
all documents and certificates contemplated by the Credit Agreement or delivered
in connection therewith.

 

A-1



--------------------------------------------------------------------------------

“Certificate of Limited Partnership” means the Amended and Restated Certificate
of Limited Partnership of the Partnership filed with the Secretary of State of
the State of Delaware on the date hereof, as amended or amended and restated
from time to time.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or general partnership or managing
member interests, by contract or otherwise. “Controlling” and “Controlled” shall
have correlative meanings. Without limiting the generality of the foregoing, a
Person shall be deemed to Control any other Person in which it owns, directly or
indirectly, a majority of the ownership interests.

“Covered Persons” has the meaning set forth in Section 18(a).

“General Partner” means Campus Crest GP II, LLC, as the initial general partner
of the Partnership, and includes any Person admitted as a substitute general
partner of the Partnership or as an additional general partner of the
Partnership pursuant to the provisions of this Partnership Agreement, each in
its capacity as a general partner of the Partnership.

“Lender” means Citibank, N.A., as administrative agent, and its successors
and/or assigns.

“Limited Partner” means Campus Crest Properties, LLC, as the initial limited
partner of the Partnership, and includes any Person admitted as a substitute
limited partner of the Partnership or an additional limited partner of the
Partnership pursuant to the provisions of this Partnership Agreement, each in
its capacity as a limited partner of the Partnership; provided, however, the
term “Limited Partner” shall not include the Special Limited Partner.

“Material Action” means to consolidate or merge the Partnership with or into any
Person, or sell all or substantially all of the assets of the Partnership, or to
institute proceedings to have the Partnership be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against the Partnership or file a petition seeking, or consent to,
reorganization or relief with respect to the Partnership under any applicable
federal or state law relating to bankruptcy, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of the Partnership or a substantial part of its property, or make any
assignment for the benefit of creditors of the Partnership, or admit in writing
the Partnership’s inability to pay its debts generally as they become due, or
take action in furtherance of any such action, or, to the fullest extent
permitted by law, dissolve or liquidate the Partnership.

“Obligation” means the indebtedness, liabilities and obligations of the
Partnership under or in connection with this Partnership Agreement (but only
during such time as the Partnership is party to and obligated under the Credit
Agreement), the other Basic Documents or any related document in effect as of
any date of determination.

“Partners” means any Person who is admitted as a partner of the Partnership,
whether a General Partner, a Limited Partner, or both.

 

A-2



--------------------------------------------------------------------------------

“Partnership” means Campus Crest at Stephenville LP, a Delaware limited
partnership.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, partnership, limited partnership, limited liability
partnership, association, joint stock company, trust, unincorporated
organization, or other organization, whether or not a legal entity, and any
governmental authority.

“Property” has the meaning set forth in Section 7(a)(i).

“Special Limited Partner” means, upon such person’s admission to the Partnership
as a limited partner of the Partnership pursuant to Section 5(c), a person
acting as a Springing Limited Partner, in such person’s capacity as a limited
partner of the Partnership. A Special Limited Partner shall only have the rights
and duties expressly set forth in this Partnership Agreement.

“Springing Limited Partner” means a Person who is not a Limited Partner, but who
has executed this Partnership Agreement in order that, upon the occurrence of
the conditions set forth in Section 5(c), such Person can become the Special
Limited Partner in order that the Partnership at all times shall have at least
one limited partner.

 

  B. Rules of Construction

Definitions in this Partnership Agreement apply equally to both the singular and
plural forms of the defined terms. The words “include” and “including” shall be
deemed to be followed by the phrase “without limitation.” The terms “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Partnership Agreement as a whole and not to any particular Section, paragraph or
subdivision. The Section titles appear as a matter of convenience only and shall
not affect the interpretation of this Partnership Agreement. All Section,
paragraph, clause, Exhibit or Schedule references not attributed to a particular
document shall be references to such parts of this Partnership Agreement.

 

A-3



--------------------------------------------------------------------------------

SCHEDULE B

Partners

 

Name

  

Mailing Address

   Agreed Value of
Capital Contribution     Partnership
Interest  

Campus Crest Properties, LLC

  

2100 Rexford Road

Suite 414

Charlotte, North Carolina 28211

   [$              ]      99 % 

Campus Crest GP II, LLC

  

2100 Rexford Road

Suite 414

Charlotte, North Carolina 28211

   [$              ]      1 % 

 

B-1



--------------------------------------------------------------------------------

SCHEDULE C

Legal Description of the Property

(See attached)

 

C-1



--------------------------------------------------------------------------------

SCHEDULE D

CERTIFICATE FOR LIMITED PARTNERSHIP INTERESTS IN

CAMPUS CREST AT STEPHENVILLE, LP

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR UNDER THE SECURITIES OR BLUE SKY LAWS OF ANY STATE. THE HOLDER OF
THIS CERTIFICATE, BY ITS ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING THIS
SECURITY FOR INVESTMENT AND NOT WITH A VIEW TO ANY SALE OR DISTRIBUTION HEREOF.
ANY TRANSFER OF THIS CERTIFICATE OR ANY LIMITED PARTNERSHIP INTEREST REPRESENTED
HEREBY IS SUBJECT TO THE TERMS AND CONDITIONS OF THE LIMITED PARTNERSHIP
AGREEMENT (AS DEFINED BELOW).

 

Certificate Number 001    100% Percentage Interest

Campus Crest at Stephenville, LP, a Delaware limited partnership (the
“Partnership”), hereby certifies that [ENTER HOLDER NAME] (together with any
assignee of this Certificate, the “Holder”) is the registered owner of 100
percent of the limited partnership interests in the Partnership. The rights,
powers, preferences, restrictions and limitations of the limited partnership
interests in the Partnership are set forth in, and this Certificate and the
limited partnership interests in the Partnership represented hereby are issued
and shall in all respects be subject to the terms and provisions of the Amended
and Restated Limited Partnership Agreement of the Partnership dated as of
October     , 2010, as the same may be further amended or restated from time to
time (the “Limited Partnership Agreement”). By acceptance of this Certificate,
and as a condition to being entitled to any rights and/or benefits with respect
to the limited partnership interests evidenced hereby, the Holder is deemed to
have agreed to comply with and be bound by all the terms and conditions of the
Limited Partnership Agreement. The Partnership will furnish a copy of the
Limited Partnership Agreement to the Holder without charge upon written request
to the Partnership at its principal place of business. Transfer of any or all of
the limited partnership interests in the Partnership evidenced by this
Certificate is subject to certain restrictions in the Limited Partnership
Agreement and can be effected only after compliance with all of those
restrictions and the presentation to the Partnership of the Certificate,
accompanied by an assignment in the form appearing on the reverse side of this
Certificate, duly completed and executed by and on behalf of the transferor in
such Transfer (as hereinafter defined), and an application for transfer in the
form appearing on the reverse side of this Certificate, duly completed and
executed by and on behalf of the transferee in such Transfer.

Each limited partnership interest in the Partnership shall constitute a
“security” within the meaning of (i) Section 8-102(a)(15) of the Uniform
Commercial Code as in effect from time to time in the State of Delaware and
(ii) the Uniform Commercial Code of any other applicable jurisdiction that now
or hereafter substantially includes the 1994 revisions to Article 8 thereof as
adopted by the American Law Institute and the National Conference of
Commissioners on Uniform State Laws and approved by the American Bar Association
on February 14, 1995 (and each limited partnership interest in the Partnership
shall be treated as such a “security” for all purposes, including, without
limitation perfection of the security interest therein under Article 8 of each
applicable Uniform Commercial Code).

 

D-1



--------------------------------------------------------------------------------

This Certificate and the limited partnership interests evidenced hereby shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflicts of laws.

IN WITNESS WHEREOF, the Partnership has caused this Certificate to be executed
as of the date set forth below.

 

Dated:  

 

    CAMPUS CREST AT STEPHENVILLE, LP,       a Delaware limited partnership      
By:   Campus Crest GP II, LLC,         a Delaware limited liability company,    
    Its General Partner         By:  

 

          Michael S. Hartnett           Its Manager

 

D-2



--------------------------------------------------------------------------------

(REVERSE SIDE OF CERTIFICATE)

ASSIGNMENT OF INTEREST

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         (print or typewrite name of
transferee),                      (insert Social Security or other taxpayer
identification number of transferee), the following specified percentage of
limited partnership interests in the Partnership:                      (identify
the percentage interest being transferred) effective as of the date specified in
the Application for Transfer of Interests below, and irrevocably constitutes and
appoints                                          and its authorized officers,
as attorney-in-fact, to transfer the same on the books and records of the
Partnership, with full power of substitution in the premises.

 

Dated:  

 

    [ENTER HOLDER NAME],       a Delaware limited liability company       By:  

 

      Name:         Title:  

APPLICATION FOR TRANSFER OF INTERESTS

The undersigned applicant (the “Applicant”) hereby (a) applies for a transfer of
the percentage of limited partnership interests in the Partnership described
above (the “Transfer”) and applies to be admitted to the Partnership as a
substitute member of the Partnership, (b) agrees to comply with and be bound by
all of the terms and provisions of the Limited Partnership Agreement,
(c) represents that the Transfer complies with the terms and conditions of the
Limited Partnership Agreement, (d) represents that the Transfer does not violate
any applicable laws and regulations, and (e) agrees to execute and acknowledge
such instruments (including, without limitation, a counterpart of the Limited
Partnership Agreement), in form and substance satisfactory to the Partnership,
as the Partnership reasonably deems necessary or desirable to effect the
Applicant’s admission to the Partnership as a substitute member of the
Partnership and to confirm the agreement of the Applicant to be bound by all the
terms and provisions of the Limited Partnership Agreement with respect to the
limited partnership interests in the Partnership described above. Initially
capitalized terms used herein and not otherwise defined herein are used as
defined in the Limited Partnership Agreement.

The Applicant directs that the foregoing Transfer and the Applicant’s admission
to the Partnership as a substitute member shall be effective as of
                                        .

 

Name of Transferee (Print)      

 

      Dated:  

 

    Signature:  

 

        (Transferee)       Address:  

 

       

 

 

D-3



--------------------------------------------------------------------------------

The Partnership has determined (a) that the Transfer described above is
permitted by the Limited Partnership Agreement, (b) hereby agrees to effect such
Transfer and the admission of the Applicant as a substitute member of the
Partnership effective as of the date and time directed above, and (c) agrees to
record, as promptly as possible, in the books and records of the Partnership the
admission of the Applicant as a substitute member.

 

CAMPUS CREST AT STEPHENVILLE, LP, a Delaware limited partnership By:   Campus
Crest GP II, LLC,   a Delaware limited liability company   Its General Partner  
By:  

 

    Michael S. Hartnett     Its Manager

 

D-4